 
EXECUTED VERSION





$85,000,000


THIRD AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of September 23, 2008


COVENANT TRANSPORT, INC.,
CTG LEASING COMPANY,
COVENANT ASSET MANAGEMENT, INC.,
SOUTHERN REFRIGERATED TRANSPORT, INC.,
COVENANT TRANSPORT SOLUTIONS, INC., and
STAR TRANSPORTATION, INC.
as Borrowers,


COVENANT TRANSPORTATION GROUP, INC.,
as Parent,


CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,


BANK OF AMERICA, N.A.,
as Agent for Lenders,


and


BANC OF AMERICA SECURITIES LLC, and
J.P. MORGAN SECURITIES INC.
as Joint Lead Arrangers and Joint Book Runners

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



      Page
SECTION 1.
 
    DEFINITIONS; RULES OF CONSTRUCTION; ASSIGNMENT AND
    ALLOCATIONS
 
1
1.1.
 
Definitions
1
1.2.
 
Accounting Terms
30
1.3.
 
Uniform Commercial Code
30
1.4.
 
Certain Matters of Construction
30
1.5.
 
Amendment and Restatement; Assignment and Allocations
30
SECTION 2.
 
    CREDIT FACILITIES
31
2.1.
 
Revolver Commitment
31
2.2.
 
Letter of Credit Facility
32
2.3.
 
Increase in Revolving Credit Facility
34
SECTION 3.
 
    INTEREST, FEES AND CHARGES
36
3.1.
 
Interest
36
3.2.
 
Fees
37
3.3.
 
Computation of Interest, Fees, Yield Protection
37
3.4.
 
Reimbursement Obligations
38
3.5.
 
Illegality
38
3.6.
 
Inability to Determine Rates
38
3.7.
 
Increased Costs; Capital Adequacy
38
3.8.
 
Mitigation
39
3.9.
 
Funding Losses
40
3.10.
 
Maximum Interest
40
SECTION 4.
 
    LOAN ADMINISTRATION
40
4.1.
 
Manner of Borrowing and Funding Revolver Loans
40
4.2.
 
Defaulting Lender
42
4.3.
 
Number and Amount of LIBOR Loans; Determination of Rate
42
4.4.
 
Borrower Agent
42
4.5.
 
One Obligation
42
4.6.
 
Effect of Termination
42
SECTION 5.
 
    PAYMENTS
43
5.1.
 
General Payment Provisions
43
5.2.
 
Repayment of Revolver Loans
43

 
 
(i)

--------------------------------------------------------------------------------


 
5.3.
 
Payment of Other Obligations
43
5.4.
 
Marshaling; Payments Set Aside
43
5.5.
 
Post-Default Allocation of Payments
43
5.6.
 
Application of Payments
44
5.7.
 
Loan Account; Account Stated
45
5.8.
 
Taxes
45
5.9.
 
Foreign Lenders
45
5.10.
 
Nature and Extent of Each Borrower’s Liability
46
SECTION 6.
 
    CONDITIONS PRECEDENT
48
6.1.
 
Conditions Precedent to Initial Loans
48
6.2.
 
Conditions Precedent to All Credit Extensions
50
6.3.
 
Limited Waiver of Conditions Precedent
51
SECTION 7.
 
    COLLATERAL
51
7.1.
 
Grant of Security Interest
51
7.2.
 
Lien on Deposit Accounts; Cash Collateral
52
7.3.
 
Real Estate Collateral
52
7.4.
 
Other Collateral
53
7.5.
 
No Assumption of Liability
53
7.6.
 
Filing Authorization
53
7.7.
 
Foreign Subsidiary Stock
53
7.8.
 
Further Assurances
53
7.9.
 
No Further Actions
54
7.10.
 
Cooperation
54
SECTION 8.
 
    COLLATERAL ADMINISTRATION
54
8.1.
 
Borrowing Base Certificates
54
8.2.
 
Administration of Accounts
54
8.3.
 
Administration of Inventory
55
8.4.
 
Administration of Equipment
55
8.5.
 
Administration of Deposit Accounts
57
8.6.
 
General Provisions
57
8.7.
 
Power of Attorney
58
SECTION 9.
 
    REPRESENTATIONS AND WARRANTIES
59
9.1.
 
General Representations and Warranties
59
9.2.
 
Complete Disclosure
64

 
 
(ii)

--------------------------------------------------------------------------------


 
SECTION 10.
 
    COVENANTS AND CONTINUING AGREEMENTS
64
10.1.
 
Affirmative Covenants
64
10.2.
 
Negative Covenants
68
10.3.
 
Fixed Charge Coverage Ratio
73
SECTION 11.
 
    EVENTS OF DEFAULT; REMEDIES ON DEFAULT
73
11.1.
 
Events of Default
73
11.2.
 
Remedies upon Default
75
11.3.
 
License
75
11.4.
 
Setoff
76
11.5.
 
Remedies Cumulative; No Waiver
76
SECTION 12.
 
    AGENT
76
12.1.
 
Appointment, Authority and Duties of Agent
76
12.2.
 
Agreements Regarding Collateral and Field Examination Reports
77
12.3.
 
Reliance By Agent
78
12.4.
 
Action Upon Default
78
12.5.
 
Ratable Sharing
79
12.6.
 
Indemnification of Agent Indemnitees
79
12.7.
 
Limitation on Responsibilities of Agent
79
12.8.
 
Successor Agent and Co-Agents
80
12.9.
 
Due Diligence and Non-Reliance
80
12.10.
 
Replacement of Certain Lenders
81
12.11.
 
Remittance of Payments and Collections
81
12.12.
 
Agent in its Individual Capacity
81
12.13.
 
Agent Titles
82
12.14.
 
No Third Party Beneficiaries
82
SECTION 13.
 
    BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
82
13.1.
 
Successors and Assigns
82
13.2.
 
Participations
82
13.3.
 
Assignments
83
SECTION 14.
 
    MISCELLANEOUS
83
14.1.
 
Consents, Amendments and Waivers
83
14.2.
 
Indemnity
84
14.3.
 
Notices and Communications
85
14.4.
 
Performance of Obligors’ Obligations
85

 
 
(iii)

--------------------------------------------------------------------------------


 
14.5.
 
Credit Inquiries
85
14.6.
 
Severability
85
14.7.
 
Cumulative Effect; Conflict of Terms
86
14.8.
 
Counterparts; Facsimile Signatures
86
14.9.
 
Entire Agreement
86
14.10.
 
Relationship with Lenders
86
14.11.
 
No Control; No Advisory or Fiduciary Responsibility
86
14.12.
 
Confidentiality
87
14.13.
 
GOVERNING LAW
87
14.14.
 
Consent to Forum
87
14.15.
 
Waivers by Obligors
88
14.16.
 
Patriot Act Notice
88
14.17.
 
Amendment and Restatement
88




 
(iv)

--------------------------------------------------------------------------------

 


LIST OF EXHIBITS AND SCHEDULES
 
Exhibit A
Revolver Note
Exhibit B
Assignment and Acceptance
Exhibit C
Assignment Notice
Exhibit D
Compliance Certificate
   
Schedule 1.1
Commitments of Lenders
Schedule 1.3
Material Contracts
Schedule 1.4
Existing Letters of Credit
Schedule 7.3
Eligible Real Estate
Schedule 8.5
Deposit Accounts
Schedule 8.6.1
Collateral Locations
Schedule 9.1.4
Names and Capital Structure
Schedule 9.1.5
Former Names and Companies
Schedule 9.1.6
Real Estate Liens
Schedule 9.1.9
Surety Obligations
Schedule 9.1.12
Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.15
Environmental Matters
Schedule 9.1.16
Restrictive Agreements
Schedule 9.1.17
Litigation
Schedule 9.1.19
Pension Plans
Schedule 9.1.21
Labor Contracts
Schedule 10.1.12
Post-Closing Obligations
Schedule 10.2.1.
Existing Debt
Schedule 10.2.2
Existing Liens
Schedule 10.2.6
Existing Loans
Schedule 10.2.16
Existing Affiliate Transactions

 


 
(v)

--------------------------------------------------------------------------------

 


 
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is dated as
of September 23, 2008, among, COVENANT TRANSPORT, INC., a Tennessee corporation
(“CTI”), CTG LEASING COMPANY, a Nevada corporation (“CTGL”), SOUTHERN
REFRIGERATED TRANSPORT, INC., an Arkansas corporation (“SRT”), COVENANT ASSET
MANAGEMENT, INC., a Nevada corporation (“CAM”), COVENANT TRANSPORT SOLUTIONS,
INC., a Nevada corporation (“CTS”), and STAR TRANSPORTATION, INC., a Tennessee
corporation (“ST”, and together with CTI, CTGL, SRT, CAM, and CTS, individually
a “Borrower” and collectively, “Borrowers”), COVENANT TRANSPORTATION GROUP,
INC., a Nevada corporation and the owner (directly or indirectly) of all of the
issued and outstanding capital stock of Borrowers (“Parent”), the financial
institutions party to this Agreement from time to time as lenders (collectively,
“Lenders”), and BANK OF AMERICA, N.A., a national banking association, as agent
for Lenders (in such capacity, “Agent”).
 
R E C I T A L S:
 
WHEREAS, certain Borrowers, certain Lenders and Bank of America, N.A., as
administrative agent for such Lenders, are parties to the Existing Credit
Agreement (defined below) pursuant to which certain revolving credit and letter
of credit facilities have been made available to such Borrowers.


WHEREAS, Borrowers have requested that Lenders amend and restate the Existing
Credit Agreement to continue to provide a revolving credit facility, and Lenders
have indicated their willingness to continue to lend revolving loans and Issuing
Bank (as hereinafter defined) has indicated its willingness to continue to issue
Letters of Credit, in each case, on the terms and subject to the conditions set
forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Existing Credit Agreement is hereby amended and restated in its
entirety and the parties hereto covenant and agree as follows:


SECTION 1.  
DEFINITIONS; RULES OF CONSTRUCTION; ASSIGNMENT AND ALLOCATIONS

 
1.1.    Definitions.  As used herein, the following terms have the meanings set
forth below:
 
Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
 
Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.
 
Accounts Formula Amount: the sum of (a) 85% of the Value of Eligible Accounts
plus (b) 85% of the Value of Eligible Unbilled Accounts; provided, however, that
such percentage shall be reduced by 1.0% for each whole percentage point (or
portion thereof) that the Dilution Percent exceeds 5%.
 
Acquisition: the acquisition of (i) a controlling equity interest in another
Person (including the purchase of an option, warrant or convertible or similar
type security to acquire such a controlling interest at the time it becomes
exercisable by the holder thereof), whether by purchase of such equity interest
or
 


 
 

--------------------------------------------------------------------------------

 


upon exercise of an option or warrant for, or conversion of securities into,
such equity interest, or (ii) assets of another Person which constitute all or
substantially all of the assets of such Person or of a line or lines of business
conducted by such Person.
 
Adjusted Net Income: determined on a consolidated basis in accordance with GAAP
for any fiscal period of Parent and the other Obligors, net income (or loss),
excluding (a) any gain or loss arising from the sale of any Revenue Equipment;
(b) any gain arising from write-up of assets; (c) income of any entity (other
than a Subsidiary) in which any Borrower has an ownership interest unless such
income has actually been received by Borrowers in the form of cash
Distributions; (d) income of any Subsidiary accrued prior to the date it became
a Subsidiary; (e) income of any Person, substantially all the assets of which
have been acquired by Borrowers, realized by such Person prior to the date of
acquisition; (f) income of any Person with which a Borrower has merged,
consolidated or otherwise combined, prior to the date of such transaction; (g)
other non-cash gains or expenses; and (h) extraordinary gains or losses.
 
Adjusted Net Proceeds: Net Proceeds without deduction of amounts applied to
repayment of Debt secured by a Permitted Lien.
 
Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.
 
Agent: as defined in the preamble of this Agreement.
 
Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.
 
Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
 
Allocable Amount: as defined in Section 5.10.3.
 
Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.
 
Applicable Law: all laws, rules, regulations, orders and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities having jurisdiction over such Person.
 
Applicable Margin: with respect to any Type of Loan, the margins set forth
below, as determined by the Average Pricing Availability for the most recently
ended Fiscal Quarter:
 
Level
Average Pricing Availability
Base Rate Loans
LIBOR Loans
I
> $70,000,000
0.625%
2.125%
II
≤ $70,000,000 but > $40,000,000
0.875%
2.375%
III
≤ $40,000,000 but > $20,000,000
1.125%
2.625%
IV
≤ $20,000,000
1.375%
2.875%

 
 
-2-

--------------------------------------------------------------------------------

 


Through and including March 31, 2009, margins shall be determined as if Level
III were applicable.  Commencing on April 1, 2009, and continuing on the first
day of each Fiscal Quarter thereafter, the margins shall be subject to increase
or decrease based upon the Agent’s determination of Average Pricing Availability
for the most recently ended Fiscal Quarter, with any such change to be effective
on the first day of the Fiscal Quarter.  Notwithstanding the foregoing, if, by
the first day of a month, any financial statements and Compliance Certificate
due in the preceding month have not been received, then the margins shall be
determined as if Level IV were applicable, from such day until the first day of
the calendar month following actual receipt.
 
Approved Deposit Account: each Deposit Account (a) that is maintained within the
United States with a commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia having
combined capital and surplus in excess of $500,000,000 and otherwise acceptable
to Agent, (b) as to which a Deposit Account Control Agreement has been executed
by the depository bank and account owner and delivered to Agent, and (c) as to
which the deposits therein are not subject to any Lien, security interest or
restriction upon withdrawal, other than Agent’s Liens and rights of setoff,
Liens or adjustment of the applicable depository bank.
 
Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.
 
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
 
Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit C.
 
Available Cash:  unrestricted cash held by the Borrower and proceeds of Revolver
Loans available under this Agreement.
 
Availability: the Borrowing Base minus the principal balance of all Revolver
Loans.
 
Availability Block: $15,000,000, at all times during the term hereof.
 
Availability Reserve: the sum (without duplication) of (a) the Rent and Charges
Reserve; (b) the LC Reserve; (c) the Bank Product Reserve; (d) the aggregate
amount of liabilities secured by Liens upon Collateral that are senior to
Agent’s Liens (but imposition of any such reserve shall not waive an Event of
Default, if any, arising therefrom); (e) the Availability Block, and (f) such
additional reserves, in such amounts and with respect to such matters, as Agent
in its Credit Judgment may elect to impose from time to time.
 
Average Availability: with respect to any period of time, the average daily
Availability during such period of time.
 
Average Eligible Cash Amount:  with respect to any period of time, the average
daily balance of all cash and Cash Equivalents of the Borrowers held in
investment account No. 1235840848 with Bank of America, N.A.
 


 
-3-

--------------------------------------------------------------------------------

 


Average Pricing Availability:  with respect to any period of time, the sum of
Average Availability and Average Eligible Cash Amount for such period of time.
 
Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.
 
Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, branches, agents and attorneys.
 
Bank Product: any of the following products, services or facilities extended to
any Borrower or Subsidiary by any Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Obligations; (c) commercial
credit card and merchant card services; and (d) other banking products or
services as may be requested by any Borrower or Subsidiary, other than Letters
of Credit.
 
Bank Product Amount: as defined in Section 5.5.1.
 
Bank Product Debt: Debt and other obligations of an Obligor relating to Bank
Products.
 
Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its discretion in respect of Bank Product Debt.
 
Bank Revenue Equipment: any Revenue Equipment that is not an Excluded Asset.
 
Bankruptcy Code: Title 11 of the United States Code.
 
Base Rate: the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is a rate set by Bank of America based upon
various factors including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate.  Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.
 
Base Rate Loan: any Loan that bears interest based on the Base Rate.
 
Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.
 
Board of Governors: the Board of Governors of the Federal Reserve System.
 
Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.
 
Borrower Agent: as defined in Section 4.4.
 
Borrower or Borrowers: as defined in the preamble of this Agreement.
 
Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
 


 
-4-

--------------------------------------------------------------------------------

 


Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments, minus the LC Reserve; or (b)
the sum of (i) the Accounts Formula Amount, plus (ii) the Equipment Formula
Amount, plus (iii) the Real Estate Formula Amount, minus (iv) the Availability
Reserve; provided however, that no Accounts or Equipment acquired in an
Acquisition consummated by any Obligor after the Closing Date shall be included
in any calculation of the Borrowing Base until completion of all field exams,
appraisals, audits and other evaluation of Collateral in a manner and with
results acceptable to Agent.
 
Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify calculation of the Borrowing Base.
 
Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in North Carolina and New York, and if such day relates to a LIBOR Loan,
any such day on which dealings in Dollar deposits are conducted between banks in
the London interbank Eurodollar market.
 
CAM: as defined in the preamble of this Agreement.
 
Capital Expenditures: all liabilities incurred, expenditures made or payments
due (whether or not made) by a Borrower or Subsidiary for the acquisition of any
fixed assets, or any improvements, replacements, substitutions or additions
thereto with a useful life of more than one year, including the principal
portion of Capital Leases, in each case calculated in accordance with GAAP.
 
Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.
 
Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to Agent’s Liens for the benefit of
Secured Parties.
 
Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products), Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations.  “Cash
Collateralization” has a correlative meaning.
 
Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights; (c) repurchase obligations with a term of not more
than 30 days for underlying investments of the types described in clauses (a)
and (b) entered into with any bank meeting the qualifications specified in
clause (b); (d) commercial paper rated A-1 (or better) by S&P or P-1 (or better)
by Moody’s, and maturing within nine months of the date of acquisition; and (e)
shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, has net
assets of at least $500,000,000 and has the highest rating obtainable from
either
 


 
-5-

--------------------------------------------------------------------------------

 


Moody’s or S&P; provided, that Cash Equivalents shall not at any time include
any "auction rate" securities.
 
Cash Management Services: any services provided from time to time by any
Lender or any of its Affiliates to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.
 
CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
 
Change in Law: the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.
 
Change of Control: an event or series of events by which:
 
(a)            Parent shall cease to own and control, legally and beneficially
and of record, directly or indirectly, all of the Equity Interests of any
Borrower, except as permitted by Section 10.2.8;
 
(b)           any Person or two or more Persons (other than the Principal
Holders) acting in concert shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of Parent, or control, directly or indirectly, the Equity Interests of Parent
entitled to vote for members of the board of directors or equivalent governing
body of Parent on a fully-diluted basis (and taking into account all such Equity
Interests that such Person or Persons have the right to acquire pursuant to any
option right) representing 30% or more of the combined voting power of such
Equity Interests; or
 
(c)           a change in the majority of directors of Parent unless approved by
the then majority of directors; or
 
(d)           all or substantially all of a Borrower’s assets are sold or
transferred, other than sale or transfer to another Borrower.
 
Chattel Paper: as defined in Section 1.3.
 
Claims: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.
 


 
-6-

--------------------------------------------------------------------------------

 


Closing Date: as defined in Section 6.1.
 
Code: the Internal Revenue Code of 1986, as amended.
 
Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.
 
Collateral Refinancing Debt: means any Debt of the Borrowers secured by
Refinanced Assets and incurred after the Closing Date for which the following
conditions have been met or satisfied: (i) the aggregate outstanding amount of
Collateral Refinancing Debt secured by fixed or capital assets (other than Real
Estate or Revenue Equipment) at any time is less than $5,000,000, after giving
effect to any contemplated financing, (ii) the net proceeds from any Collateral
Refinancing Debt are first used to repay outstanding Revolver Loans, if any,
(iii) if the Refinanced Assets secure Permitted Debt immediately prior to the
closing of the contemplated Collateral Refinancing Debt, all Refinancing
Conditions have been met, (iv) a senior officer  of Parent has determined in
good faith that the terms of such Collateral Refinancing Debt, taken as a whole,
are commercially reasonable and comparable to terms otherwise generally
available to borrowers in arms length transactions at the time such financing is
committed, (v) Obligors are in compliance with the Fixed Charge Coverage Ratio
on a pro-forma basis, after giving effect to any such Collateral Refinancing
Debt and the application of the net proceeds of such Collateral Refinancing Debt
in accordance with clause (ii) of this definition, (vi) the release of the
Collateral which will secure the Collateral Refinancing Debt will not result in
an Overadvance arising under the Borrowing Base after the application of the net
proceeds of such Collateral Refinancing Debt in accordance with clause (ii) of
this definition, and (vii) Obligors have delivered to the Agent no less than ten
(10) days prior to the incurrence of such Debt a certificate of a senior officer
of Parent certifying that each of the conditions set forth herein has been met,
or will be met on the date of the incurrence of such Debt, together with a
pro-forma Borrowing Base Certificate and pro-forma Compliance Certificate
showing the effect of the proposed Collateral Refinancing Debt, the related
release of Collateral and the related application of net proceeds.
 
Collateral Trigger Period: the period commencing on any day that an Event of
Default occurs, or Availability is less than the greater of (a) $20,000,000, (b)
the Real Estate Formula Amount, or (c) the Equipment Formula Amount, and
continuing until Availability exceeds $20,000,000 for more than 60 consecutive
days.
 
Commercial Tort Claim: as defined in Section 1.3.
 
Commitment: for any Lender, the aggregate amount of such Lender’s Revolver
Commitment.  “Commitments” means the aggregate amount of all Revolver
Commitments.
 
Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
 
Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify compliance with Section 10.3 and calculate the
applicable level for the Applicable Margin, in the form of Exhibit E.
 
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly,
 


 
-7-

--------------------------------------------------------------------------------

 


including any obligation of such Person under any (a) guaranty, endorsement,
co-making or sale with recourse of an obligation of a primary obligor; (b)
obligation to make take-or-pay or similar payments regardless of nonperformance
by any other party to an agreement; and (c) arrangement (i) to purchase any
primary obligation or security therefor, (ii) to supply funds for the purchase
or payment of any primary obligation, (iii) to maintain or assure working
capital, equity capital, net worth or solvency of the primary obligor, (iv) to
purchase Property or services for the purpose of assuring the ability of the
primary obligor to perform a primary obligation, or (v) otherwise to assure or
hold harmless the holder of any primary obligation against loss in respect
thereof.  The amount of any Contingent Obligation shall be deemed to be the
stated or determinable amount of the primary obligation (or, if less, the
maximum amount for which such Person may be liable under the instrument
evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto.
 
Copyrights: (a) all copyrights arising under the laws of the United States, any
other country, or union of countries, or any political subdivision of any of the
foregoing, whether registered or unregistered and whether published or
unpublished (including those listed on Schedule 9.1.12 hereto), all
registrations and recordings thereof, and all applications in connection
therewith and rights corresponding thereto throughout the world, including all
registrations, recordings and applications in the United States Copyright Office
or any similar office in a foreign jurisdiction, and (b) all other rights of any
kind whatsoever accruing thereunder or pertaining thereto including rights to
receivables and royalties from the exploitation thereof.
 
Copyright Security Agreement: each copyright security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor's interests in its Copyrights, as security for the Obligations.
 
Credit Judgment: Agent’s judgment exercised in good faith, based upon its
consideration of any factor that it believes (a) could adversely affect the
quantity, quality, mix or value of the Collateral (including any Applicable Law
that may inhibit collection of an Account), the enforceability or priority of
Agent’s Liens, or the amount that Agent and Lenders could receive in liquidation
of any Collateral; (b) suggests that any collateral report or financial
information delivered by any Obligor is incomplete, inaccurate or misleading in
any material respect; (c) materially increases the likelihood of any Insolvency
Proceeding involving an Obligor; or (d) creates or could result in a Default or
Event of Default.  In exercising such judgment, Agent may consider any factors
that could materially increase the credit risk of lending to Borrowers on the
security of the Collateral.
 
CTI: as defined in the preamble of this Agreement.
 
CVTI Receivables: CVTI Receivables Corp., a Nevada corporation.
 
CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
 
Daimler Credit Facility: the $200,000,000 Daimler Truck Financial credit
facility, as in effect on the date hereof or as amended.
 
Daimler Revenue Equipment: any Revenue Equipment financed under the Daimler
Credit Facility and pledged by Borrowers to secure the Daimler Credit Facility.
 
Debt: with respect to any Person, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances by other
Persons of any kind, (b) all monetary obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all monetary obligations of
such Person under conditional sale or other title retention agreements relating
to property
 


 
-8-

--------------------------------------------------------------------------------

 


acquired by such Person, (d) all monetary obligations of such Person in respect
of the deferred purchase price of property or services (excluding trade accounts
payable incurred in the Ordinary Course of Business, and deferred compensation),
(e) all obligations due under Capital Leases or "synthetic" or similar leases of
such Person, (f) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Debt of others secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on property owned or acquired by such Person, whether or not the Debt secured
thereby has been assumed, and (i) all Contingent Obligations of such Person
relating to Debt of others.  The Debt of any Person shall include the Debt of
any other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such other Person,
except to the extent the terms of such Debt provide that such Person is not
liable therefor.
 
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
 
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
 
Deposit Account: as defined in Section 1.3.
 
Deposit Account Control Agreements: the deposit account control agreements, in
form and substance acceptable to Agent, to be executed by each institution
maintaining a Deposit Account for an Obligor, in favor of Agent, for the benefit
of Secured Parties, as security for the Obligations.
 
Dilution Percent: on any date, the percentage equal to (a) non-cash reductions
in Accounts (net of credit re-bills, where the re-bill occurs in the same 30-day
period as the credit) for the 12-month period (or such shorter period as
determined by Agent, but in no event shorter than three months) prior to such
date, divided by (b) the sum of (i) cash collections of Accounts, plus (ii)
non-cash reductions in Accounts (net of credit re-bills, where the re-bill
occurs in the same 30-day period as the credit), in each case for the 12-month
period (or such shorter period as determined by Agent, but in no event shorter
than three months) prior to such date.
 
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.
 
Document: as defined in Section 1.3.
 
Dollars: lawful money of the United States.
 
Dominion Account: a special account established by the Borrowers at Bank of
America or another bank acceptable to Agent, over which Agent has exclusive
control for withdrawal purposes.
 
EBITDAR: determined on a consolidated basis for Parent and its Subsidiaries in
accordance with GAAP for any fiscal period of Parent and its Subsidiaries, the
sum of (a) Adjusted Net Income, plus (b) to the extent excluded in the
calculation of Adjusted Net Income for such period and without duplication (i)
interest expense, (ii) income taxes, (iii) depreciation and amortization, (iv)
cash rental expense, (v) notwithstanding the fact that such proceeds are not
deducted in determining Adjusted Net Income for
 


 
-9-

--------------------------------------------------------------------------------

 


such period, the Adjusted Net Proceeds received from the sale of Revenue
Equipment during such period; and (vi) transaction costs and expenses incurred
in connection with the closing of the Revolving Credit Facility and the Daimler
Credit Facility.
 
Eligible Account: an Account owing to an Obligor that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars, has been properly invoiced and billed to the applicable Account
Debtor, and is deemed by Agent, in its discretion, to be an Eligible
Account.  Without limiting the foregoing, no Account shall be an Eligible
Account if (a) it is unpaid for more than 60 days after the original due date,
or more than 90 days after the original invoice date; (b) 20% or more of the
Accounts owing by the Account Debtor are not Eligible Accounts hereunder; (c)
when aggregated with all other Accounts owing by the Account Debtor or its
Affiliates, it exceeds 20% (or such higher percentage as Agent may establish for
the Account Debtor from time to time) of the aggregate Eligible Accounts (but
only such Accounts in excess of 20% (or such higher percentages as Agent may
establish for the Account Debtor from time to time) of the aggregate Eligible
Accounts shall not be Eligible Accounts hereunder); (d) it does not conform with
a covenant or representation herein; (e) it is owing by a creditor or supplier,
or is otherwise subject to a potential offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance (but
ineligibility shall be limited to the amount thereof); (f) an Insolvency
Proceeding has been commenced by or against the Account Debtor; or the Account
Debtor has failed, has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, or is not Solvent; (g) the Account Debtor
is organized or has its principal offices or assets outside the United States or
Canada; (h) it is owing by a Governmental Authority, unless the Account Debtor
is the United States or a department, agency or instrumentality thereof and the
Account has been assigned to Agent in compliance with the Assignment of Claims
Act; (i) it is not subject to a duly perfected, first priority Lien in favor of
Agent, or is subject to any other Lien; (j) the goods giving rise to it have not
been delivered to and accepted by the Account Debtor, the services giving rise
to it have not been accepted by the Account Debtor, or it otherwise does not
represent a final sale; (k) it is evidenced by Chattel Paper or an Instrument of
any kind, or has been reduced to judgment; (l) its payment has been extended,
the Account Debtor has made a partial payment (to the extent of such payment),
or it arises from a sale on a cash-on-delivery basis; (m) it arises from a sale
to an Affiliate, or from a sale on a bill-and-hold, guaranteed sale,
sale-or-return, sale-on-approval, consignment, or other repurchase or return
basis; (n) it represents a progress billing or retainage; (o) it includes a
billing for interest, fees or late charges, but ineligibility shall be limited
to the extent thereof; or (p) it arises from a retail sale to a Person who is
purchasing for personal, family or household purposes.  In calculating the
ineligible delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded.
 
Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower Agent (which approval by Borrower Agent shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
two Business Days after notice of the proposed assignment), that is organized
under the laws of the United States or any state or district thereof, has total
assets in excess of $5 billion, extends asset-based lending facilities in its
ordinary course of business and whose becoming an assignee would not constitute
a prohibited transaction under Section 4975 of the Code or any other Applicable
Law; and (c) during any Event of Default, any Person acceptable to Agent in its
discretion.
 
Eligible Real Estate: all Real Estate identified on Schedule 7.3 hereto and all
other Real Estate approved by all of the Lenders from time to time.  Without
limiting the ability of Agent to establish other criteria of eligibility,
Eligible Real Estate shall (a) be owned by a Borrower; (b) be encumbered by a
recorded Mortgage and other Agent’s Liens; (c) not be subject to any Liens other
than the Mortgage, other Agent’s liens, and Permitted Liens; and (d) constitute
Real Estate as to which all of the representations, warranties and covenants
contained in the applicable Mortgage for such Real Estate are
 


 
-10-

--------------------------------------------------------------------------------

 


(or, if made as of a particular date, were on such date) true, correct or
satisfied in all material respects.  Any Real Estate that becomes a Refinanced
Asset shall cease being Eligible Real Estate on the date Agent releases its Lien
on such Real Estate.
 
Eligible Revenue Equipment: all Revenue Equipment that Agent, in its discretion,
deems to be Eligible Revenue Equipment.  Without limiting the foregoing, no
Revenue Equipment shall constitute Eligible Revenue Equipment if it (a) is not
subject to a valid certificate of title (except to the extent such untitled
Revenue Equipment has been fully assembled and delivered to a Borrower and is
subject to a manufacturer’s statement of origin that can be delivered to the
applicable titling authority to promptly cause such Revenue Equipment to become
titled); (b) does not conform with the covenants and representations herein; (c)
is not subject to Agent’s duly perfected first priority Lien, and no other Lien;
(d) is not in good repair and normal operating condition or which has not been
maintained in accordance with a Borrower’s historic maintenance program,
including annual and preventative maintenance and rebuilds, provided, however,
that such Revenue Equipment shall not be deemed ineligible solely due to the
fact such Revenue Equipment is being repaired for ordinary wear and tear; (e) is
obsolete; or (f) is not stored, garaged or otherwise assigned to a business
location of a Borrower or another Obligor.  Furthermore, no Revenue Equipment
shall constitute Eligible Revenue Equipment unless (x) with respect to Revenue
Equipment that is Collateral on the Closing Date, Agent or its designee has
received a detailed list of all certificates of title for such Revenue Equipment
that note Agent’s Lien thereon and the original certificate of title with
Agent’s Lien noted thereon is delivered to Agent or its designee within 30 days
after the Closing Date, and (y) with respect to Revenue Equipment that becomes
Collateral after the Closing Date, Agent or its designee has received a copy of
the application for title filed with the applicable Governmental Authority,
requesting that Agent’s Lien be noted thereon and the original certificate of
title with Agent’s Lien noted thereon is delivered to Agent or its designee
within 60 days after such Revenue Equipment becomes Collateral.  With respect to
clause (c) above, the Agent acknowledges that perfection may have occurred prior
to issuance of a certificate of title with the Agent’s Lien noted thereon, and
agrees that no Revenue Equipment shall be determined to be ineligible in Agent’s
discretion solely because of the usual and customary administrative delay
between the submission of the certificate of title application for such Revenue
Equipment to the applicable state Governmental Authority and the issuance of a
new certificate of title for such Revenue Equipment with the Agent’s Lien noted
thereon, unless such certificate of title is not received within the timeframes
set forth herein.
 
Eligible Unbilled Account: on any date of determination, each Account that is
unbilled and (a) has been unbilled for a period not greater than 18 days from
the date the services giving rise to such Account were performed or, if later,
the billing date called for in the transportation services contract under which
such Account arose, and (b) otherwise constitutes an “Eligible Account”
hereunder except for the fact that such Account is unbilled.
 
Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
 
Environmental Agreement: each agreement of Borrowers with respect to any Real
Estate subject to a Mortgage, pursuant to which Borrowers agree to indemnify and
hold harmless Agent and Lenders from liability under any Environmental Laws.
 
Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.
 


 
-11-

--------------------------------------------------------------------------------

 


Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.
 
Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
 
Equipment: as defined in Section 1.3.
 
Equipment Formula Amount: the lesser of (a) 85% of the product of (i) the
fraction obtained by dividing (x) the aggregate NOLV of Eligible Revenue
Equipment (based upon the most recent appraisal) by (y) the aggregate net book
value (calculated in accordance with GAAP) of such Eligible Revenue Equipment
(as determined on the same date as the most recent appraisal used to calculate
the NOLV in clause (x)), multiplied by (ii) the net book value (calculated in
accordance with GAAP) of Eligible Revenue Equipment as of the date of
determination, (b) 95% of the net book value (calculated in accordance with
GAAP) of Eligible Revenue Equipment, or (c) 35% of the aggregate Commitments.
 
Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.
 
ERISA: the Employee Retirement Income Security Act of 1974.
 
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
 
ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the failure by any Obligor or ERISA Affiliate to meet any funding obligations
with respect to any Pension Plan or Multiemployer Plan; (f) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Obligor or ERISA Affiliate.
 
Event of Default: as defined in Section 11.
 
Excluded Assets: (a) any lease, license, contract, property right or agreement
to which any Obligor is a party or any of such Obligor's rights or interests
thereunder if and only for so long as the grant of a security interest therein
under any Loan Document shall constitute or result in a breach, termination or
default or invalidity under such lease, license, contract, property right, or
agreement or would violate any law, rule, or regulation applicable to or
governing such lease, license, contract, property right, or agreement (other
than to the extent that any such term, law, or regulation would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any
relevant jurisdiction or
 


 
-12-

--------------------------------------------------------------------------------

 


any other applicable law); provided that such lease, license, contract, property
right or agreement shall be an Excluded Asset only to the extent and for so long
as the consequences specified above shall exist and shall cease to be an
Excluded Asset and shall become subject to the security interest granted under
the Security Documents, immediately and automatically, at such time as such
consequences shall no longer exist; (b) any interests in Real Estate that does
not constitute Eligible Real Estate or that constitutes a leasehold of any
Obligor; (c) any intellectual property if and to the extent a grant of a
security interest therein will result in the loss, voiding, abandonment,
cancellation or termination of any right, title or interest in or to such
intellectual property; provided, however, that such intellectual property shall
be an Excluded Asset only to the extent and for so long as the circumstances
specified above shall exist and shall cease to be an Excluded Asset and shall
become subject to the security interest granted under the Security Documents,
immediately and automatically, at such time as such circumstances shall no
longer exist; (d) any Daimler Revenue Equipment for so long as it secures the
Daimler Credit Facility; (e) any personal Property financed by Purchase Money
Debt and which is subject to a Purchase Money Lien; (f) Equity Interests of VIL
or Transplace issued to Obligors; (g) any instrument evidencing loans or
advances by an Obligor to VIL; (h) any instrument evidencing the loans by an
Obligor to Transplace described in Schedule 10.2.6; and (i) any Refinanced Asset
for so long as it secures Collateral Refinancing Debt permitted
hereunder.  Notwithstanding the foregoing, Excluded Assets shall not affect and
shall not exclude Agent’s security interest in any products or proceeds of any
Excluded Assets unless such products and proceeds are themselves Excluded
Assets.
 
Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; and (b) in the case
of a Foreign Lender, any withholding tax attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 5.9, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from a Borrower with respect to such
withholding tax.
 
Existing Credit Agreement: the Second Amended and Restated Credit Agreement
dated as of December 21, 2006 by and among CAM, CTI, the lenders party thereto
and Bank of America, N.A. as administrative agent, as amended, restated,
supplemented or modified prior to the date hereof.
 
Existing Letters of Credit: those letters of credit specified on Schedule 1.4.
 
Extraordinary Expenses: all costs, expenses or advances that Agent (and with
respect to clause (e) below, Lenders) may incur during a Default or Event of
Default, or during the pendency of an Insolvency Proceeding of an Obligor,
including those relating to (a) any audit, inspection, repossession, storage,
repair, appraisal, insurance, manufacture, preparation or advertising for sale,
sale, collection, or other preservation of or realization upon any Collateral;
(b) any action, arbitration or other proceeding (whether instituted by or
against Agent, any Lender, any Obligor, any representative of creditors of an
Obligor or any other Person) in any way relating to any Collateral (including
the validity, perfection, priority or avoidability of Agent’s Liens with respect
to any Collateral), Loan Documents, Letters of Credit or Obligations, including
any lender liability or other Claims; (c) the exercise, protection or
enforcement of any rights or remedies of Agent or Lenders in, or the monitoring
of, any Insolvency Proceeding; (d) settlement or satisfaction of any taxes,
charges or Liens with respect to any Collateral; (e) any Enforcement Action; (f)
negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances.  Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance
 


 
-13-

--------------------------------------------------------------------------------

 


costs, permit fees, utility reservation and standby fees, legal fees, appraisal
fees, brokers’ fees and commissions, auctioneers’ fees and commissions,
accountants’ fees, environmental study fees, wages and salaries paid to
employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.
 
Extraordinary Receipts:  amounts received by the Obligors not in the Ordinary
Course of Business in respect of (a)  pension plan reversions; (b) judgments,
proceeds of settlements or other consideration of any kind in connection with
any cause of action; (c) indemnity payments; (d) any purchase price adjustment
received in connection with any purchase agreement; and (e) any casualty or
condemnation; provided, that Extraordinary Receipts shall not include cash
receipts from indemnity payments to the extent that such payments are received
by any Obligor in respect of any third party claim against such Obligor and
applied to pay (or to reimburse such Obligor for its prior payment of) such
claim and the costs and expenses of such Obligor with respect thereto.
 
Fee Letter: the fee letter agreement, dated September 16, 2008, among Agent,
Borrowers, and Banc of America Securities LLC.
 
Financed Capital Expenditures: for any period of calculation, the principal
amount of Debt (including Revolver Loans) incurred to finance Capital
Expenditures; provided, that, for the purposes of this definition and the
calculation of the Fixed Charge Coverage Ratio, the amount of such Debt arising
under Revolver Loans shall be limited to the Equipment Formula Amount or Real
Estate Formula Amount, as applicable, attributable to the Collateral financed by
such Revolver Loans.
 
Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.
 
Fiscal Year: the fiscal year of Parent and Subsidiaries for accounting and tax
purposes, ending on December 31 of each year.
 
Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Parent and its Subsidiaries for the Twelve-Month Period immediately preceding
the date of determination, of (a) EBITDAR minus Capital Expenditures other than
Financed Capital Expenditures, to (b) Fixed Charges for such period.
 
 
Fixed Charges: the sum, without duplication, of (a) interest expense (other than
payment-in-kind), plus (b) cash rental expense, plus (c) any scheduled principal
payments on any Debt, plus (d) any Included Revolver Payments, plus (e) any
other voluntary or discretionary principal payments or other prepayments on any
Debt other than Permitted Voluntary Prepayments and repayments on the Revolving
Credit Facility other than Included Revolver Payments, plus (f) taxes paid in
cash, less (g) any cash tax refunds received, plus (h) Distributions paid in
cash, plus (i) payments made in respect of obligations under Capital Leases,
plus (j) scheduled reductions of the Real Estate Formula Amount based on the
Real Estate Amortization Amount, plus (k) an amount equal to 15% of the net book
value (calculated in accordance with GAAP) of Eligible Revenue Equipment as
reported on the Borrowing Base certificate dated as of the date of
determination; provided that prior to October 1, 2009, the percentage set forth
in this clause (k) shall mean a cumulative increasing percentage equal to 1.25%
per month from October 1, 2008 through September 30, 2009.
 
FLSA: the Fair Labor Standards Act of 1938.
 
Foreign Lender: any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.
 


 
-14-

--------------------------------------------------------------------------------

 


Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
 
Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.
 
Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding or that would have accrued but for the
commencement of such Insolvency Proceeding (whether or not allowed in the
proceeding); (b) if such Obligations are LC Obligations or inchoate or
contingent in nature, Cash Collateralization thereof (or delivery of a standby
letter of credit acceptable to Agent in its discretion, in the amount of
required Cash Collateral); and (c) a release of any Claims of Obligors against
Agent, Lenders and Issuing Bank arising on or before the payment date.  No Loans
shall be deemed to have been paid in full until all Commitments related to such
Loans have expired or been terminated.
 
GAAP: generally accepted accounting principles in effect in the United States
from time to time.
 
General Intangibles: as defined in Section 1.3.
 
Goods: as defined in Section 1.3.
 
Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
 
Governmental Authority: any federal, state, province, territory, municipal,
foreign or other governmental department, agency, commission, board, bureau,
court, tribunal, instrumentality, political subdivision, or other entity or
officer exercising executive, legislative, judicial, regulatory or
administrative functions for or pertaining to any government or court, in each
case whether associated with the United States, a state, district or territory
thereof, or a foreign entity or government.
 
Guarantor Payment: as defined in Section 5.10.3.
 
Guarantor: Parent and each other Person who guarantees payment or performance of
any Obligations.
 
Guaranty: collectively, the Parent Guaranty and any other guaranty agreement or
supplement delivered after the date hereof which guarantees payment or
performance of any Obligations on terms acceptable to the Agent.
 
Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.
 
Hedge Value: with respect to each Hedging Obligation, the net obligations of
Borrowers, Parent, or any Subsidiary of Parent thereunder equal to the
termination value thereof as determined in accordance with its provisions (if
such Hedging Obligation has been terminated) or the mark to market value thereof
as determined on the basis of available quotations from any recognized dealer
in, or from Bloomberg or other similar service providing market quotations for,
the applicable Hedging Obligation (if such Hedging Obligation has not been
terminated).
 


 
-15-

--------------------------------------------------------------------------------

 


Hedging Obligations: without duplication, any and all obligations of Borrowers,
Parent or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under any
Hedging Agreement.  For purposes of any computation hereunder, each Hedging
Obligation shall be valued at the Hedge Value thereof.
 
Included Revolver Payments: the lesser of (i) the Adjusted Net Proceeds from any
sale of Revenue Equipment, or (ii) the Equipment Formula Amount attributable to
the Revenue Equipment sold.
 
Indemnified Taxes: Taxes other than Excluded Taxes.
 
Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.
 
Insolvency Proceeding: any case, filing, or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code, or
any other insolvency, debtor relief or debt adjustment law; (b) the appointment
of a receiver, interim receiver, trustee, liquidator, administrator, monitor,
conservator or other custodian for such Person or any part of its Property; or
(c) an assignment or trust mortgage for the benefit of creditors.
 
Instrument: as defined in Section 1.3.
 
Intellectual Property: all right, title and interest in, to and under its
current and future Copyrights, Patents, Trade Secrets, and Trademarks including,
without limitation all, intellectual rights and similar Property of a Person,
including inventions, designs, internet domain names, Patents, registered
Copyrights, registered Trademarks, material unregistered Trademarks, service
marks, trade names, Trade Secrets, confidential or any other proprietary
information of any kind or nature, customer lists, know-how, software and
databases; all embodiments or fixations thereof and all related documentation,
applications, registrations and franchises; all licenses or other rights to use
any of the foregoing;  all books and records relating to the foregoing, in any
format or media, and including without limitation all proceeds thereof, the
right to sue for past, present and future infringements or dilution of any of
the foregoing or for any injury to goodwill, all rights corresponding thereto
throughout the world and all re-issues, divisions, continuations, renewals,
extensions and continuations-in-part thereof.
 
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
 
Interest Period: as defined in Section 3.1.3.
 
Inventory: as defined in Section 1.3.
 
Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.
 
Investment Property: as defined in Section 1.3.
 
IRS: the United States Internal Revenue Service.
 


 
-16-

--------------------------------------------------------------------------------

 


Issuing Bank: Bank of America or an Affiliate of Bank of America.
 
Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.
 
LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank.
 
LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, (i) total LC Obligations do not exceed the Letter of
Credit Subline, (ii) total LC Obligations with respect to standby Letters of
Credit do not exceed the standby Letter of Credit sublimit of the Letter of
Credit Subline, (iii) total LC Obligations with respect to commercial Letters of
Credit do not exceed the commercial Letter of Credit sublimit of the Letter of
Credit Subline, (iv) no Overadvance exists and (v) if no Revolver Loans are
outstanding, the LC Obligations do not exceed the Borrowing Base (without giving
effect to the LC Reserve for purposes of this calculation); (c) the expiration
date of such Letter of Credit is (i) no more than 365 days from issuance, in the
case of standby Letters of Credit, (ii) no more than 120 days from issuance, in
the case of documentary Letters of Credit, and (iii) at least 20 Business Days
prior to the Revolver Termination Date; (d) the Letter of Credit and payments
thereunder are denominated in Dollars; and (e) the purpose and form of the
proposed Letter of Credit is satisfactory to Agent and Issuing Bank in their
discretion.
 
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.
 
LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all fees and other amounts owing with
respect to Letters of Credit.
 
LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.
 
LC Reserve: the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized; and (b) if no Default or Event of Default exists,
those constituting charges owing to Issuing Bank.
 
Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.
 
Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans, and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance or pursuant to
Section 2.3.
 
Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.
 
Letter of Credit: any Existing Letters of Credit and  any standby or documentary
letter of credit issued by Issuing Bank for the account of a Borrower, or any
indemnity, guarantee, exposure transmittal memorandum or similar form of credit
support issued by Agent or Issuing Bank for the benefit of a Borrower.
 


 
-17-

--------------------------------------------------------------------------------

 


Letter-of-Credit Right: as defined in Section 1.3.
 
Letter of Credit Subline: an aggregate amount of $85,000,000, with the following
sublimits: (a) with respect to standby letters of credit, $65,000,000 and (b)
with respect to commercial letters of credit, $20,000,000, as such sublimits may
be adjusted from time to time in accordance with Section 2.2.1(f).  The Letter
of Credit Subline is part of, and not in addition to, the Revolving Credit
Facility.
 
LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded upward, if necessary, to the nearest 1/8th of 1%),
determined by Agent at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
designated by Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Loan would be offered by Bank of America’s London branch to major banks in the
London interbank Eurodollar market.  If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.
 
LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.
 
LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.
 
License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
 
Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property pursuant to a License.
 
Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.
 
Lien Waiver: an agreement, in form and substance satisfactory to Agent, by which
(a) for any material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit Agent
to enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to use such Intellectual
Property in connection with the enforcement of Agent Liens with respect to the
Collateral, including the right to dispose of it with the benefit of such
Intellectual Property, whether or not a default exists under any applicable
License.
 
Loan: a Revolver Loan.
 


 
-18-

--------------------------------------------------------------------------------

 


Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.7.
 
Loan Documents: this Agreement, Other Agreements and Security Documents.
 
Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.
 
Margin Stock: as defined in Regulation U of the Board of Governors.
 
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could
reasonably be expected to have a material adverse effect on the business,
operations, Properties, prospects or condition (financial or otherwise) of the
Obligors taken as a whole, on the value of any material portion of the
Collateral, on the enforceability of any Loan Documents, or on the validity or
priority of Agent’s Liens on any material portion of the Collateral; (b)
materially impairs the ability of the Obligors taken as a whole to perform any
obligations under the Loan Documents, including repayment of any Obligations; or
(c) otherwise materially impairs the ability of Agent or any Lender to enforce
or collect any Obligations or to realize upon any material portion of the
Collateral.
 
Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Obligor, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Debt in an aggregate amount of $500,000 or more, all of
which as of the Closing Date are listed on Schedule 1.3.
 
Material License: any License that is a Material Contract and that is necessary
with respect to the use of any material portion of the Collateral or any other
material portion of the Property of Obligors and Subsidiaries.
 
Moody’s: Moody’s Investors Service, Inc., and its successors.
 
Mortgage: each mortgage, deed of trust or deed to secure debt, in form and
substance acceptable to Agent, pursuant to which a Borrower grants to Agent, for
the benefit of Secured Parties, Liens upon the Real Estate owned by such
Borrower, as security for the Obligations.
 
Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
 
Net Cash Amount: with respect to Extraordinary Receipts or Refinancing Debt, the
cash amount of such receipts, net of bona fide direct costs incurred to
non-Affiliates of any Obligor in connection with obtaining such cash receipts or
Refinancing Debt, including, without limitation, (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and fees of accountants and consultants, and (b) transfer or similar taxes.
 
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien
 


 
-19-

--------------------------------------------------------------------------------

 


(other than the Agent’s Lien); (c) transfer or similar taxes; and (d) reserves
for indemnities, until such reserves are no longer needed.
 
NOLV: the net orderly liquidation value of a Borrower’s Bank Revenue Equipment,
expected to be realized at an orderly, negotiated sale held within a reasonable
period of time, net of all liquidation expenses, as determined from the most
recent appraisal of such Borrower’s Bank Revenue Equipment performed by an
appraiser acceptable to and on terms satisfactory to Agent and which value may
be adjusted upward and downward in Agent’s Credit Judgment to reflect factors as
expressed in such appraisals from time to time.
 
Notes: each Revolver Note or other promissory note executed by a Borrower to
evidence any Obligations.
 
Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Revolver Loans, in form satisfactory to Agent.
 
Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in form satisfactory to Agent.
 
Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims, (e)
Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts, obligations
and liabilities of any kind owing by Obligors to Agent or Lenders pursuant to
the Loan Documents, whether now existing or hereafter arising, whether evidenced
by a note or other writing, whether allowed in any Insolvency Proceeding,
whether arising from an extension of credit, issuance of a letter of credit,
acceptance, loan, guaranty, indemnification or otherwise, and whether direct or
indirect, absolute or contingent, due or to become due, primary or secondary, or
joint or several.
 
Obligor: each Borrower and each Guarantor, or other Person that is liable for
payment of any Obligations or that has granted a Lien in favor of Agent on its
assets to secure any Obligations.
 
Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.
 
Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
 
OSHA: the Occupational Safety and Hazard Act of 1970.
 
Other Agreements: the Notes; the Release and Termination Agreement, the LC
Documents; the Fee Letter; the Lien Waivers; the Real Estate Related Documents;
each Borrowing Base Certificate, each Compliance Certificate, each financial
statement or report delivered hereunder; and each other document, instrument or
agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Agent or a Lender in connection with
any transactions relating hereto (excluding any contracts of any Borrowers or
Subsidiaries with parties other than Agent or Lenders).
 


 
-20-

--------------------------------------------------------------------------------

 


Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.
 
Overadvance: as defined in Section 2.1.5.
 
Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.
 
Parent: as defined in the preamble of this Agreement.
 
Parent Guaranty: that certain Guaranty entered into by Parent in favor of
Lenders dated as of the date hereof.
 
Participant: as defined in Section 13.2.
 
Patents:  (a) all letters of patent of the United States, any other country,
union of countries or any political subdivision of any of the foregoing, and all
reissues and extensions thereof, including any of the foregoing listed in
Schedule 9.1.12, (b) all applications for letters of patent of the United States
or any other country or union of countries or any political subdivision of any
of the foregoing and all divisions, continuations and continuations-in-part
thereof, all improvements thereof, including any of the foregoing listed in
Schedule 9.1.12, and (c) any reissues or extensions of the foregoing.
 
Patent Security Agreement: each patent security agreement or collateral
assignment pursuant to which an Obligor grants a Lien on or assigns to Agent,
for the benefit of Secured Parties, a Lien on such Obligor's interests in its
Patents, as security for the Obligations.
 
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
 
Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.
 
PBGC: the Pension Benefit Guaranty Corporation.
 
Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section  4064(a) of ERISA, has made contributions at any time
during the preceding five plan years.
 
Permitted Asset Disposition: (A) as long as no Default or Event of Default
exists or would be created as a result thereof and all Net Proceeds are remitted
to Agent for application to outstanding Loans, if any, an Asset Disposition that
is (a) a sale of Inventory in the Ordinary Course of Business; (b) a disposition
of Pledged Equipment in the Ordinary Course of Business in accordance with the
Obligors’ disposition cycle or that is otherwise worn, damaged or obsolete; (c)
in addition to, and without intending to limit the provisions of, the
immediately preceding clause (b), a disposition of Pledged Equipment that, in
the aggregate during any 12 month period, has a fair market or book value
(whichever is more) of $20,000,000 or less; (d) a disposition of Inventory that
is obsolete, unmerchantable or otherwise unsalable in the Ordinary Course of
Business; (e) termination of a lease of real or personal Property that is not
necessary for the Ordinary Course of Business, could not reasonably be expected
to have a Material
 


 
-21-

--------------------------------------------------------------------------------

 


Adverse Effect and does not result from an Obligor’s default; or (f) not
otherwise a Permitted Asset Disposition but is approved in writing by Agent and
Required Lenders, (B) a disposition of Excluded Assets (including, without
limitation, Real Estate that does not constitute Eligible Real Estate, Daimler
Revenue Equipment and other personal Property financed with Purchase Money Debt
and subject to a Purchase Money Lien) where the proceeds are applied first to
reduce or satisfy, as applicable, Debt secured by such Excluded Assets with any
remaining Net Proceeds used to repay outstanding Revolver Loans, if any, or (C)
a disposition of Refinanced Assets where the proceeds are applied first to
reduce or satisfy, as applicable, the Collateral Refinancing Debt related
thereto, with any remaining Net Proceeds used to repay outstanding Revolver
Loans, if any.
 
Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Obligations permitted hereunder; (c)
described on Schedule 10.2.1 existing on the Closing Date, and any extension or
renewal thereof that does not increase the amount of such Contingent Obligation
when extended or renewed; (d) incurred in the Ordinary Course of Business with
respect to surety, appeal or performance bonds, or other similar obligations;
(e) arising from customary indemnification obligations in favor of purchasers in
connection with dispositions of Equipment permitted hereunder; (f) arising under
the Loan Documents; (g) related to vehicle leases not otherwise described in
this definition; or (h) related to any Permitted Debt.
 
Permitted Debt: Debt permitted under Section 10.2.1.
 
Permitted Distributions: (a) Upstream Payments, and (b) the Distribution by CTI
and SRT of their Equity Interests in CVTI Receivables to Parent to facilitate
the merger of CVTI Receivables with and into Parent; provided, that no Default
or Event of Default exists immediately prior to or would result directly or
indirectly from any of the foregoing Distributions.
 
Permitted Lien: as defined in Section 10.2.2.
 
Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount of such Debt which is secured by any Collateral other than
Revenue Equipment does not exceed $30,000,000 at any time.
 
Permitted Sale Leaseback:  Any Sale Leaseback of Revenue Equipment or Real
Estate entered into after the Closing Date for which the following conditions
have been met or satisfied: (i) the net proceeds from any Sale Leaseback are
first used to repay outstanding Revolver Loans, if any; (ii) a senior
officer  of Parent has determined in good faith that the terms of such Sale
Leaseback, taken as a whole, are commercially reasonable and comparable to terms
otherwise generally available in arms length transactions at the time such Sale
Leaseback is committed; (iii) Obligors are in compliance with the Fixed Charge
Coverage Ratio on a pro-forma basis, after giving effect to any such Sale
Leaseback and the application of the net proceeds of such Sale Leaseback in
accordance with clause (i) of this definition; (iv) the release of the
Collateral which will be sold in the Sale Leaseback will not result in an
Overadvance arising under the Borrowing Base after the application of the net
proceeds of such Sale Leaseback in accordance with clause (i) of this
definition; (v) upon giving effect to the contemplated Sale Leaseback, no
Default or Event of Default exists; (vi) if the Collateral which will be sold in
the Sale Leaseback secures Permitted Debt immediately prior to the closing of
the contemplated Sale Leaseback (a) the sales price of the Collateral is no less
than the fair market value thereof, (b) the lease has a final maturity no
earlier than the maturity date of the Debt previously secured, (c) a senior
officer of Parent has determined in good faith that the terms of such Sale
Leaseback, taken as a whole, are more advantageous to the Obligors than the
terms of the Permitted Debt previously secured by such Collateral, and (d) no
additional
 


 
-22-

--------------------------------------------------------------------------------

 


Person (other than any other Obligor) is a tenant under such lease; and (vii)
Obligors have delivered to the Agent no less than ten (10) days prior to the
closing of such Sale Leaseback a certificate of a senior officer of Parent
certifying that each of the conditions set forth herein has been met, or will be
met on the date of the closing of the Sale Leaseback, together with a pro-forma
Borrowing Base Certificate and pro-forma Compliance Certificate showing the
effect of the proposed Sale Leaseback, the related release of Collateral and the
related application of net proceeds.
 
Permitted Voluntary Prepayment: (a) Any voluntary prepayment, redemption,
defeasance or acquisition of Debt (other than Revolver Loans) of any Obligor
made with proceeds of Refinancing Debt or Extraordinary Receipts, as long as (i)
no Default or Event of Default exists immediately prior to or arises as a result
of such prepayment, redemption, defeasance or acquisition of Debt, and (ii) the
Net Cash Amount thereof is applied to the prepayment, redemption, defeasance or
acquisition of Debt substantially contemporaneously with the incurrence of such
Refinancing Debt or receipt of such Extraordinary Receipts; or (b) any voluntary
prepayment, redemption, defeasance or acquisition of Debt (other than Revolver
Loans) of any Obligor secured by Revenue Equipment made with Available Cash, as
long as (i)  no Default or Event of Default exists immediately prior to or
arises as a result of such prepayment, redemption, defeasance or acquisition of
such Debt and (ii) the Liens of the holder of such Debt upon the Revenue
Equipment securing such Debt shall be released and such Revenue Equipment shall
become Collateral hereunder; provided, however, that for the purpose of
calculating Fixed Charges only, the amount of the "Permitted Voluntary
Prepayment" attributable to the prepayment of such Debt under this clause (b)
shall be deemed to equal the lesser of (i) the amount of the Debt prepaid and
(ii) the Equipment Formula Amount attributable to the Revenue Equipment
previously securing such Debt.
 
Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.
 
Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
 
Pledge Agreement: the pledge agreement pursuant to which the Obligors pledge and
assign to Agent, for the benefit of Secured Parties, each such Obligor's current
and future owned Equity Interests (other than Equity Interests in VIL,
Transplace, and CVTI Receivables) as security for the Obligations.
 
Pledged Equipment:  any Equipment which is not an Excluded Asset, including,
without limitation, any Bank Revenue Equipment.
 
Pledged Collateral: as defined in the Pledge Agreement.
 
Principal Holders: (i) David Parker, Jacqueline Parker, or Elizabeth Fuller,
their spouses, their lineal descendants and spouses of their lineal descendants;
(ii) estates of Persons described in clause (i); (iii) trusts established for
the benefit of any Person or Persons described in clause (i); and (iv)
corporations, limited liability companies, partnerships or similar entities 90%
or more owned by any Person or Persons described in clauses (i) through (iii).
 
Pro Rata: with respect to any Lender, a percentage (carried out to the ninth
decimal place) determined (a) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s Revolver Commitment by the aggregate amount
of all Revolver Commitments; and (b) at any other time, by dividing the amount
of such Lender’s Loans and LC Obligations by the aggregate amount of all
outstanding Loans and LC Obligations.
 


 
-23-

--------------------------------------------------------------------------------

 


Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of the Obligor; (e) no Lien is imposed on assets of the
Obligor, unless bonded and stayed to the satisfaction of Agent; and (f) if the
obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review.
 
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
 
Protective Advances: as defined in Section 2.1.6.
 
Purchase Money Debt:  Debt (other than the Obligations or Debt arising under the
Daimler Credit Facility or arising in connection with an Acquisition) (a) for
payment of any of the purchase price of fixed or capital assets; (b) incurred
within forty-five (45) days (or, solely with respect to the acquisition of Real
Estate, sixty (60) days) before or after the acquisition (which for purposes
of  this definition shall be construed to mean the purchase or capital lease) of
any fixed or capital assets for the purpose of financing any of the purchase
price thereof; and (c) any renewals, extensions or refinancings otherwise
permitted hereunder.
 
Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.
 
RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
 
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
 
Real Estate Amortization Amount:  the product of (a) $25,000,000 times (b) 1/84.
 
Real Estate Formula Amount:  an amount equal to the lesser of (a) $25,000,000,
as such sum shall be reduced on the first day of each month in an amount equal
to the Real Estate Amortization Amount, with such reductions commencing April 1,
2009; or (b) 65% of the Value of Eligible Real Estate.
 
Real Estate Related Documents: with respect to each parcel of Eligible Real
Estate, the following, in form and substance satisfactory to Agent:  (a) a
mortgagee title policy (or commitment therefor) covering Agent's interest under
the Mortgage, in a form and amount and by an insurer acceptable to Agent, which
must be fully paid on such effective date; (b) such assignments of leases,
owner’s or lessee’s affidavits, estoppel letters, attornment agreements,
consents, waivers and releases as Agent may require with respect to other
Persons having an interest in the Real Estate; (c) a current, as-built survey of
the Real Estate, containing a metes-and-bounds property description and flood
plain certification, and certified by a licensed surveyor acceptable to Agent;
(d) flood insurance in an amount, with endorsements and by an insurer acceptable
to Agent, if the Real Estate is within a flood plain; (e) a current appraisal of
the Real Estate, prepared by an appraiser acceptable to Agent, and in form and
substance satisfactory to Required Lenders; (f) an environmental assessment,
prepared by environmental engineers acceptable to Agent, and accompanied by such
reports, certificates, studies or data as Agent may reasonably require, which
shall all be in form and substance satisfactory to Required Lenders; (g) such
opinions of local counsel with respect to the Mortgages as Agent may require,
and (h) an Environmental Agreement and
 


 
-24-

--------------------------------------------------------------------------------

 


such other documents, instruments or agreements as Agent may reasonably require
with respect to any environmental risks regarding such Real Estate.
 
Receivables Securitization: the securitization program implemented pursuant to
the terms of (a) that certain Receivables Purchase Agreement dated as of
December 12, 2000 by and among CTI, as an Originator, Southern Refrigerated
Transport, Inc., as an Originator, and CVTI Receivables, as Purchaser, and (b)
that certain Loan Agreement dated as of December 12, 2000 by and among CVTI
Receivables, as Borrower, Parent, as Master Servicer, Three Pillars Funding
Corporation, as Lender, and SunTrust Equitable Securities Corporation, as
Administrator, each as amended to date.


Refinanced Assets:  (a) Real Estate, (b) Revenue Equipment and (c) other fixed
or capital assets with an aggregate value (determined as the higher of net book
value or fair market value) of up to $10,000,000, in each case to the extent
pledged to secure Collateral Refinancing Debt.


Refinancing Conditions: the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced, except that Revenue Equipment
and Real Estate may be financed up to the fair market value thereof; (b) it has
a final maturity no sooner than, and a weighted average life no less than, the
Debt being extended, renewed or refinanced; (c) it is subordinated to the
Obligations at least to the same extent as the Debt being extended, renewed or
refinanced; (d) , a senior officer  of Parent has determined in good faith that
the terms of such Refinancing Debt, taken as a whole, are more advantageous to
the Obligors than the terms of the Permitted Debt secured by such assets; (e) no
additional Lien is granted to secure it; (f) no additional Person (other than
any other Obligor) is obligated on such Debt; and (g) upon giving effect to it,
no Default or Event of Default exists.
 
Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (c), (e), (f), (i), (j),
(l), (m) or (n).
 
Registered Intellectual Property: all registered trademarks and registered
copyrights, all applications for registration of trademarks and copyrights
(other than the Excluded Copyrights), and all patents and applications for
patents that are, in each case, owned by an Obligor and that have been issued by
(with respect to patents), registered with, or filed with, the United States
Patent and Trademark Office or the United States Copyright Office.
 
Reimbursement Date: as defined in Section 2.2.2.
 
Release and Termination Agreement: the Release and Termination Agreement dated
as of the Closing Date by and among each of the parties to the Receivables
Securitization and Agent.
 
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.
 
Report: as defined in Section 12.2.3.
 
Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.
 


 
-25-

--------------------------------------------------------------------------------

 


Required Lenders: Lenders (subject to Section 4.2) having Revolver Commitments
in excess of 50% of the aggregate Revolver Commitments; provided, however, that
if there are only two Lenders on the date of determination, “Required Lenders”
shall mean both of such Lenders, and; provided further that, if there are only
three Lenders on the date of determination, “Required Lenders” shall mean at
least two Lenders.
 
Reserve Percentage: the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/8th of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).
 
Restricted Investment: any Investment by an Obligor or a Subsidiary of an
Obligor, other than (a) Investments in Subsidiaries to the extent existing on
the Closing Date or as approved by the Required Lenders after the Closing Date;
(b) Cash Equivalents that are subject to Agent's Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (c) Investments in
any new Subsidiary created in accordance with the provisions of Section 10.2.9;
(d) loans and advances permitted under Section 10.2.6; provided, however, that
with respect any Investment under clause (c) above, no Default or Event of
Default exists immediately prior to or would result directly or indirectly from
such Investment.
 
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
 
Revaluation Date: with respect to any item of Eligible Revenue Equipment or any
parcel of Eligible Real Estate, the date requested by Borrower Agent or Agent
for revaluation of such item of Eligible Revenue Equipment or parcel of Eligible
Real Estate, provided that (a) not less than 60 days prior to such date (or such
shorter period to which Agent shall consent), Borrower Agent shall have
requested in writing that Agent conduct such revaluation at Borrowers’ expense,
and (b) no less than 5 Business Days prior to such Date, Agent shall have
received a reasonably satisfactory appraisal of such Eligible Revenue Equipment
or Eligible Real Estate prepared by an appraisal firm engaged by Agent.
 
Revenue Equipment: all Equipment that would typically be subject to a
certificate of title and that is (a) owned by a Borrower, and (b) is used in the
conduct of a Borrower’s business as a means of producing revenue.
 
Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party.  “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders.
 
Revolver Increase Effective Date: as defined in Section 2.3.4.
 
Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,  and
any Overadvance Loan or Protective Advance.
 
Revolver Note: a promissory note to be executed by Borrowers in favor of a
Lender, upon such Lender’s request, in the form of Exhibit A, which shall be in
the amount of such Lender’s Revolver Commitment and shall evidence the Revolver
Loans made by such Lender.
 


 
-26-

--------------------------------------------------------------------------------

 


Revolver Termination Date: September 23, 2011.
 
Revolving Credit Facility: as of the Closing Date, $85,000,000, and at any time
thereafter, the aggregate amount of Lenders’ Revolver Commitments at such time,
after giving effect to any decrease in Revolver Commitments in accordance with
Section 2.1.4, any increase in the aggregate Revolver Commitments pursuant to
Section 2.3 or any termination of Revolver Commitments in accordance herewith on
the Commitment Termination Date.
 
Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.
 
Sale Leaseback: any arrangement or arrangements with any Person providing for
the leasing by any Borrower, Parent or Subsidiary of either real or personal
Property, whether now owned or hereafter acquired in a single transaction or
series of related transactions, which has been or is to be sold or transferred
by any Borrower, Parent or any of their Subsidiaries to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such Property or rental obligations of any Borrower, Parent or any
of their Subsidiaries.
 
S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
 
Secured Parties: Agent, Issuing Bank, Lenders and providers of Bank Products.
 
Securities Account: as defined in Section 1.3.
 
Securities Account Control Agreements: the securities account control
agreements, in form and substance reasonably acceptable to Agent, to be executed
by each institution maintaining a Securities Account for an Obligor, in favor of
Agent, for the benefit of Secured Parties, as security for the Obligations.
 
Security Documents: the Guaranty, Mortgages, Pledge Agreements, Copyright
Security Agreements, Patent Security Agreements, Trademark Security Agreements,
Deposit Account Control Agreements, Securities Account Control Agreements, and
all other documents, instruments and agreements now or hereafter securing (or
given with the intent to secure) any Obligations.
 
Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer, treasurer or controller of a Borrower or, if the
context requires, an Obligor.
 
Settlement Report: a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.
 
Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
 


 
-27-

--------------------------------------------------------------------------------

 


Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates.  “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
 
Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower, any combination of Borrowers or Parent (as the
context requires) (including indirect ownership by a Borrower or Parent through
other entities in which Borrowers or Parent directly or indirectly owns 50% of
the voting securities or Equity Interests) and any other entity whose financial
results are included in the consolidated financial statements of Borrowers or
Parent.
 
Supporting Obligation: as defined in Section 1.3.
 
Swingline Loan: any Borrowing of Base Rate Revolver Loans funded with Agent's
funds, until such Borrowing is settled among Lenders pursuant to Section 4.1.3.
 
Synthetic Lease Obligations: generally all monetary obligations of a lessee
under any tax retention or other synthetic leases which is treated as an
operating lease under GAAP but the liabilities of which are or would be
characterized as indebtedness of such Person for tax purposes or upon the
insolvency of such Person.  The amount of Synthetic Lease Obligations in respect
of any synthetic lease at any date of determination thereof shall be equal to
the aggregate purchase price of any property subject to such lease minus the
aggregate amount of payments of rent theretofore made which reduce the lessee’s
obligations under such synthetic lease and which are not the financial
equivalent of interest.
 
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges that are in the nature of a tax
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
Trademarks: all United States, state and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
internet domain names, trade dress, service marks, certification marks,
collective marks, logos, all indicators of the source of goods or services,
designs and general intangibles of a like nature, all registrations and
applications for any of the foregoing including, but not limited to the
registrations and applications referred to in Schedule 9.1.12 (as such schedule
may be amended or supplemented from time to time), but excluding in all cases
all intent-to-use United States trademark applications for which an amendment to
allege use or statement of use has not been filed under 15 U.S.C. § 1051(c) or
15 U.S.C. § 1051(d), respectively, or if filed, has not been deemed in
conformance with 15 U.S.C. § 1051(a) or examined and accepted, respectively, by
the United States Patent and Trademark Office, all extensions or renewals of any
of the foregoing, all of the goodwill of the business connected with the use of
and symbolized by the foregoing, the right to sue for past, present and future
infringement or dilution of any of the foregoing or for any injury to goodwill,
and all proceeds of the foregoing, including licenses, royalties, income,
payments, claims, damages, and proceeds of suit.
 
Trademark Security Agreement: each trademark security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor's interests in Trademarks, as security for the Obligations.
 
Trade Secrets: all trade secrets and all other confidential or proprietary
information and know-how including drawings, formulae, schematics, designs,
plans, processes, supplier lists, business plans, business methods and
prototypes now or hereafter owned or used in the business of an entity
throughout
 


 
-28-

--------------------------------------------------------------------------------

 


the world (all of the foregoing being collectively called a “Trade Secret”),
whether or not such Trade Secret has been reduced to a writing or other tangible
form, including all documents and things embodying, incorporating, or referring
in any way to such Trade Secret, the right to sue for past, present and future
infringement of any Trade Secret, and all proceeds of the foregoing, including
license royalties, income, payments, claims, damages, and proceeds of suit.
 
Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
 
Transplace: Transplace, Inc., an Affiliate of Parent.
 
Trigger Period: the period (a) commencing on the day that an Event of Default
occurs or Availability is less than $75,000,000 at any time, and (b) continuing
until no Event of Default has existed and Availability has been greater than
$75,000,000 for at least 60 consecutive days.
 
Twelve-Month Period: a period of twelve full consecutive months of Parent and
its Subsidiaries, taken together as one accounting period; provided, however,
prior to October 1, 2009, “Twelve-Month Period” shall mean an increasing period
from October 1, 2008 through the month most recently ended prior to the date of
the applicable calculation referring to such period.


Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.
 
UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the validity, enforceability,
perfection, priority or enforcement of any Lien, the Uniform Commercial Code of
such jurisdiction.
 
Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.
 
Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower
or by a Subsidiary of Parent to Parent.
 
Unused Line Fee: a fee equal to (a)(i) 0.25% per annum at any time Availability
is less than $50,000,000 or (ii) 0.375% per annum at any time Availability is
greater than or equal to $50,000,000  times (b) the average daily amount by
which the Revolver Commitments exceed the outstanding principal amount of all
Revolver Loans and aggregate undrawn amount of all outstanding Letters of Credit
during any month (or such shorter period if calculated for the first month
following the Closing Date or on the Commitment Termination Date).
 
Value: (a) for Equipment or Real Estate, its fair market value based upon the
most recent appraisals performed by an appraiser acceptable to Agent and on
terms satisfactory to Agent, and (b) for an Account, its face amount, net of any
returns, rebates, discounts (calculated on the shortest terms), credits,
allowances or Taxes (including sales, excise or other taxes) that have been or
could be claimed by the Account Debtor or any other Person.
 
VIL: Volunteer Insurance Limited, a Cayman Islands corporation.
 


 
-29-

--------------------------------------------------------------------------------

 


1.2.           Accounting Terms.  Under the Loan Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any changes required or permitted by GAAP if Borrowers’ certified
public accountants concur in such change, the change is disclosed to Agent, and
Section 10.3 is amended in a manner satisfactory to Required Lenders to take
into account the effects of the change.
 
1.3.           Uniform Commercial Code.  As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time:  “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,”
“Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Inventory”, “Investment Property,” “Letter-of-Credit Right”, “Securities
Account,” and “Supporting Obligation.”
 
1.4.           Certain Matters of Construction.  The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  Any pronoun used
shall be deemed to cover all genders.  In the computation of periods of time
from a specified date to a later specified date, “from” means “from and
including,” and “to” and “until” each mean “to but excluding.”  The terms
“including” and “include” shall mean “including, without limitation” and, for
purposes of each Loan Document, the parties agree that the rule of ejusdem
generis shall not be applicable to limit any provision.  Section titles appear
as a matter of convenience only and shall not affect the interpretation of any
Loan Document.  All references to (a) laws or statutes include all related
rules, regulations, interpretations, amendments and successor provisions; (b)
any document, instrument or agreement include any amendments, waivers and other
modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day means New York time of day; or (g) discretion of Agent, Issuing
Bank or any Lender mean the sole and absolute discretion of such Person.  All
calculations of Value, fundings of Loans, issuances of Letters of Credit and
payments of Obligations shall be in Dollars and, unless the context otherwise
requires, all determinations (including calculations of Borrowing Base and
financial covenants) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time.  Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to Agent (and not necessarily calculated
in accordance with GAAP).  Borrowers shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Agent, Issuing Bank or
any Lender under any Loan Documents.  No provision of any Loan Documents shall
be construed against any party by reason of such party having, or being deemed
to have, drafted the provision.  Whenever the phrase “to the best of Borrowers’
knowledge” or words of similar import are used in any Loan Documents, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter to which such phrase
relates.  
 
1.5.           Amendment and Restatement; Assignment and Allocations.  This
Agreement constitutes an amendment and restatement of the Existing Credit
Agreement as described in Section 14.17 hereof.  In order to facilitate such
amendment and restatement of the Existing Credit Agreement and otherwise to
effectuate the desires of the Borrowers, the Agent, the Lenders, and the other
parties hereto agree that (a) pursuant to an assignment and assumption agreement
among the Existing Lenders and the Lenders, each of the “Commitments” (as
defined in the Existing Credit Agreement) to make
 
-30-

--------------------------------------------------------------------------------


 
“Revolving Loans” and “Swing Line Loans” (as such terms are defined in the
Existing Credit Agreement) have been assigned to the Lenders hereunder, and (b)
simultaneously with the Closing Date (i) the aggregate Commitments shall be
increased to the amount shown and allocated as set forth in Schedule 2.01, and
(ii) each of the Existing Letters of Credit shall constitute a Letter of Credit
hereunder.
 
 
SECTION 2.    CREDIT FACILITIES
 
2.1.         Revolver Commitment.
 
2.1.1.    Revolver Loans.  Each Lender agrees, severally on a Pro Rata basis up
to its Revolver Commitment, on the terms set forth herein, to make Revolver
Loans to Borrowers from time to time through the Commitment Termination
Date.  The Revolver Loans may be repaid and reborrowed as provided herein.  In
no event shall Lenders have any obligation to honor a request for a Revolver
Loan if the unpaid balance of Revolver Loans outstanding at such time (including
the requested Loan) would exceed the Borrowing Base.
 
2.1.2.    Revolver Notes.  The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender.  At
the request of any Lender, Borrowers shall deliver a Revolver Note to such
Lender.
 
2.1.3.    Use of Proceeds.  The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to satisfy existing Debt; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; and (d) for working capital and
general corporate and any other lawful corporate purposes of Borrowers.
 
2.1.4.    Voluntary Reduction or Termination of Revolver Commitments.
 
(a)    The Revolver Commitments shall terminate on the Revolver Termination
Date, unless sooner terminated in accordance with this Agreement.  On the
termination date, Borrowers shall make Full Payment of all Obligations.
 
(b)    Borrowers may permanently reduce the Revolver Commitments, on a Pro Rata
basis for each Lender, upon at least 90 days prior written notice to Agent,
which notice shall specify the amount of the reduction and shall be irrevocable
once given.  Each reduction shall be in a minimum amount of $5,000,000, or an
increment of $1,000,000 in excess thereof.
 
2.1.5.    Overadvances.  In the event and on such occasion that the aggregate
outstanding Revolver Loans exceed the Borrowing Base (“Overadvance”) or the
aggregate Revolver Commitments at any time, the Borrowers shall prepay the
Revolver Loans and/or Swingline Loans in an aggregate amount equal to such
excess, but all such Revolver Loans shall nevertheless constitute Obligations
secured by the Collateral and entitled to all benefits of the Loan
Documents.  Unless its authority has been revoked in writing by Required
Lenders, Agent may require Lenders to honor requests for Overadvance Loans and
to forbear from requiring Borrowers to cure an Overadvance, (a) when no other
Event of Default is known to Agent, as long as (i) the Overadvance does not
continue for more than 30 consecutive days (and no Overadvance may exist for at
least five consecutive days thereafter before further Overadvance Loans are
required), and (ii) the Overadvance is not known by Agent to exceed the greater
of (A) $10,000,000, or (B) 10% of the Borrowing Base; and (b) regardless of
whether an Event of Default exists, if Agent discovers an Overadvance not
previously known by it to exist, as long as from the date of such discovery the
Overadvance (i) is not increased by more than $3,000,000, and (ii) does not
continue for more than 30 consecutive days.  In no event shall Overadvance Loans
be required that would cause the outstanding Revolver Loans and LC Obligations
to exceed the aggregate Revolver
 


 
-31-

--------------------------------------------------------------------------------

 
 
Commitments, or would cause the aggregate of all Overadvances and Protective
Advances to exceed $10,000,000.  Any funding of an Overadvance Loan or
sufferance of an Overadvance shall not constitute a waiver by Agent or Lenders
of the Event of Default caused thereby.  In no event shall any Borrower or other
Obligor be deemed a beneficiary of this Section nor authorized to enforce any of
its terms.
 
2.1.6.    Protective Advances.  Agent shall be authorized, in its discretion at
any time that any conditions in Section 6 are not satisfied, to make Base Rate
Revolver Loans (“Protective Advances”) (a) up to an aggregate amount of
$10,000,000 outstanding at any time, if Agent deems such Loans necessary or
desirable to preserve or protect Collateral, or to enhance the collectibility or
repayment of Obligations; or (b) to pay any other amounts chargeable to Obligors
under any Loan Documents, including costs, fees and expenses; provided, however,
that in no event shall any Protective Advance be made that would cause the
outstanding Revolver Loans and LC Obligations to exceed the aggregate Revolver
Commitments, after giving effect to such Protective Advance; and, provided
further, that in no event shall any Protective Advance be made that shall cause
the aggregate of all Protective Advances and Overadvances to exceed $10,000,000,
after giving effect to such Protective Advance.  Each Lender shall participate
in each Protective Advance on a Pro Rata basis.  Required Lenders may at any
time revoke Agent’s authority to make further Protective Advances by written
notice to Agent.  Absent such revocation, Agent’s determination that funding of
a Protective Advance is appropriate shall be conclusive.
 
2.2.          Letter of Credit Facility.
 
2.2.1.    Issuance of Letters of Credit.  Issuing Bank agrees to issue Letters
of Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:
 
(a)    Each Borrower acknowledges that Issuing Bank’s willingness to issue any
Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC Application
with respect to the requested Letter of Credit, as well as such other
instruments and agreements as Issuing Bank may customarily require for issuance
of a letter of credit of similar type and amount.  Issuing Bank shall have no
obligation to issue any Letter of Credit unless (i) Issuing Bank receives a LC
Request and LC Application at least three Business Days prior to the requested
date of issuance; and (ii) each LC Condition is satisfied.  If Issuing Bank
receives written notice from a Lender at least five Business Days before
issuance of a Letter of Credit that any LC Condition has not been satisfied,
Issuing Bank shall have no obligation to issue the requested Letter of Credit
(or any other) until such notice is withdrawn in writing by that Lender or until
Required Lenders have waived such condition in accordance with this
Agreement.  Prior to receipt of any such notice, Issuing Bank shall not be
deemed to have knowledge of any failure of LC Conditions.
 
(b)    Letters of Credit may be requested by a Borrower only (i) to support
obligations of such Borrower incurred in the Ordinary Course of Business; or
(ii) for other purposes as Agent and Lenders may approve from time to time in
writing.  The renewal or extension of any Letter of Credit shall be treated as
the issuance of a new Letter of Credit, except that delivery of a new LC
Application shall be required at the discretion of Issuing Bank.
 
(c)    Borrowers assume all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary.  In connection with issuance of any Letter
of Credit, none of Agent, Issuing Bank or any Lender shall be responsible for
the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods
 


 
-32-

--------------------------------------------------------------------------------

 
 
is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental
Authority.  The rights and remedies of Issuing Bank under the Loan Documents
shall be cumulative.  Issuing Bank shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against Borrowers are discharged with
proceeds of any Letter of Credit.
 
(d)    In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such
experts.  Issuing Bank may employ agents and attorneys-in-fact in connection
with any matter relating to Letters of Credit or LC Documents, and shall not be
liable for the negligence or misconduct of agents and attorneys-in-fact selected
with reasonable care.
 
(e)    All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.
 
(f)    Borrowers may, upon one Business Day prior written notice to Agent and
the Issuing Bank, reallocate the standby Letter of Credit sublimit and
commercial Letter of Credit sublimit of the Letter of Credit Subline, provided
that (i) no Default or Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to any such reallocation, (A) total LC
Obligations do not exceed the Letter of Credit Subline, (B) total LC Obligations
with respect to standby Letters of Credit do not exceed the adjusted standby
Letter of Credit sublimit of the Letter of Credit Subline, (C) total LC
Obligations with respect to commercial Letters of Credit do not exceed the
adjusted commercial Letter of Credit sublimit of the Letter of Credit Subline
and (iii) in no event shall the aggregate sublimits under the Letter of Credit
Subline exceed $85,000,000.
 
2.2.2.    Reimbursement; Participations.
 
(a)    If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Revolver Loans from the Reimbursement Date
until payment by Borrowers.  The obligation of Borrowers to reimburse Issuing
Bank for any payment made under a Letter of Credit shall be absolute,
unconditional, irrevocable, and joint and several, and shall be paid without
regard to any lack of validity or enforceability of any Letter of Credit or the
existence of any claim, setoff, defense or other right that Borrowers may have
at any time against the beneficiary.  Whether or not Borrower Agent submits a
Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing of
Base Rate Revolver Loans in an amount necessary to pay all amounts due Issuing
Bank on any Reimbursement Date and each Lender agrees to fund its Pro Rata share
of such Borrowing whether or not the Commitments have terminated, an Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied.
 


 
-33-

--------------------------------------------------------------------------------

 
 
(b)    Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Issuing Bank, without recourse or
warranty, an undivided Pro Rata interest and participation in all LC Obligations
relating to the Letter of Credit.  If Issuing Bank makes any payment under a
Letter of Credit and Borrowers do not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, such Lender’s Pro Rata share of such payment.  Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.
 
(c)    The obligation of each Lender to make payments to Agent for the account
of Issuing Bank in connection with Issuing Bank’s payment under a Letter of
Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations.  Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents.  Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor.  Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.
 
(d)    No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful
misconduct.  Issuing Bank shall not have any liability to any Lender if Issuing
Bank refrains from any action under any Letter of Credit or LC Documents until
it receives written instructions from Required Lenders.
 
2.2.3.    Cash Collateral.  If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) on or after the
Commitment Termination Date, or (d) within 20 Business Days prior to the
Revolver Termination Date, then Borrowers shall, at Issuing Bank’s or Agent’s
request, Cash Collateralize the stated amount of all outstanding Letters of
Credit and pay to Issuing Bank the amount of all other LC Obligations.  If
Borrowers fail to provide Cash Collateral as required herein, Lenders may (and
shall upon direction of Agent) advance, as Revolver Loans, the amount of the
Cash Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied).
 
2.3.    Increase in Revolving Credit Facility. 
 
2.3.1.    Request for Increase.  Provided Borrowers have not voluntarily reduced
the Revolver Commitments under the Revolving Credit Facility pursuant to Section
2.1.4(b) prior to the date of such request, then so long as there exists no
Default and upon notice to Agent (which shall promptly notify Lenders), Borrower
Agent may from time to time, request an increase in the Revolving Credit
Facility by an amount (for all such requests) not exceeding $50,000,000;
provided that any such request for an increase shall be in a minimum amount of
$10,000,000.  At the time of sending such notice, Borrower Agent (in
consultation with Agent) shall specify the time period within which each Lender
is
 


 
-34-

--------------------------------------------------------------------------------

 


requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to Lenders).
 
2.3.2.    Lender Elections to Increase.  Each Lender shall have the right, but
shall be under no obligation, to participate in any requested increase in the
Revolving Credit Facility under this Section 2.3.  Each Lender shall notify
Agent within the time period specified in accordance with Section 2.3.1 whether
or not it agrees to increase its Revolver Commitment and, if so, whether by an
amount equal to, greater than, or less than its Pro Rata share of such requested
increase.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Revolver Commitment.
 
2.3.3.    Notification by Agent; Additional Lenders.  Agent shall notify
Borrower Agent  and each Lender of Lenders’ responses to each request made
hereunder.  To achieve the full amount of a requested increase, and subject to
the approval of Agent and Issuing Bank (which approvals shall not be
unreasonably withheld), Borrowers may also invite additional Eligible Assignees
to become Lenders pursuant to a joinder agreement in form and substance
satisfactory to Agent and its counsel.
 
2.3.4.    Effective Date and Allocations.  If the Revolving Credit Facility is
increased in accordance with this Section, Agent and Borrower Agent shall
determine the effective date (the "Revolver Increase Effective Date") and the
final allocation of such increase.  Agent shall promptly notify Borrowers and
Lenders of the final allocation of such increase and the Revolver Increase
Effective Date.  Upon the satisfaction of the conditions precedent set forth in
Section 2.3.5 on the proposed Revolver Increase Effective Date and, with respect
to any new Lenders participating in the proposed increase, delivery to Agent of
a joinder agreement in form and substance satisfactory to Agent and its counsel
and a processing fee of $3,500 (unless otherwise agreed by Agent in its
discretion), the Revolving Credit Facility shall be so increased and the
applicable Lenders, Agent and Borrowers shall make appropriate arrangements for
issuance of replacement and/or new Notes, as applicable.
 
2.3.5.    Conditions to Effectiveness of Increase.  As a condition precedent to
such increase, Borrower Agent shall deliver to Agent a certificate of each
Obligor dated as of the Revolver Increase Effective Date signed by a Senior
Officer of such Obligor (a) certifying and attaching the resolutions adopted by
such Obligor approving or consenting to such increase, and (b) in the case of a
Borrower, certifying that, before and after giving effect to such increase, (i)
the representations and warranties contained in Section 9 and the other Loan
Documents are true and correct in all material respects on and as of the
Revolver Increase Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and except that for purposes of this
Section 2.3.5, the representations and warranties contained in Section 9.1.8
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a), (b) and (c), respectively, of Section 10.1.2, and (ii) no Default
exists.  Borrowers shall prepay any Revolver Loans outstanding on the Revolver
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.9) to the extent necessary to keep the outstanding Revolver Loans
ratable with any revised change in the Pro Rata interests of Lenders arising
from any nonratable increase in the Revolver Commitments under this Section.
 
2.3.6.    Conflicting Provisions.  This Section shall supersede any provisions
in Section 12.5 or 14.1 to the contrary.
 


 
-35-

--------------------------------------------------------------------------------

 


SECTION 3.    INTEREST, FEES AND CHARGES
 
3.1.    Interest.
 
3.1.1.    Rates and Payment of Interest.
 
(a)    The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR
Loan, at LIBOR for the applicable Interest Period, plus the Applicable Margin;
and (iii) if any other Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin for Base Rate Revolver Loans.  Interest shall accrue from
the date the Loan is advanced or the Obligation is incurred or payable, until
paid by Borrowers.  If a Loan is repaid on the same day made, one day’s interest
shall accrue.
 
(b)    During an Insolvency Proceeding with respect to any Borrower, or during
any other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment).  Each Borrower acknowledges that the cost and expense to
Agent and Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is a fair and reasonable estimate to compensate Agent and
Lenders for this.
 
(c)    Interest accrued on the Loans shall be due and payable in arrears, (i) on
the first day of each month and, for any LIBOR Loan, the last day of its
Interest Period; (ii) on any date of prepayment, with respect to the principal
amount of Loans being prepaid; and (iii) on the Commitment Termination
Date.  Interest accrued on any other Obligations shall be due and payable as
provided in the Loan Documents and, if no payment date is specified, shall be
due and payable on demand.  Notwithstanding the foregoing, interest accrued at
the Default Rate shall be due and payable on demand.
 
3.1.2.    Application of LIBOR to Outstanding Loans.
 
(a)    Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan.  During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.  In addition, until Agent notifies Borrowers that
syndication of the credit facility hereunder is complete, no Loan may be made as
or converted into a LIBOR Loan.
 
(b)    Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Agent a Notice of Conversion/Continuation, no later
than 11:00 a.m. at least three Business Days before the requested conversion or
continuation date.  Promptly after receiving any such notice, Agent shall notify
each Lender thereof.  Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified).  If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.
 
3.1.3.    Interest Periods.  In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60, 90 or 180
days; provided, however, that:
 


 
-36-

--------------------------------------------------------------------------------

 


(a)    the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, a LIBOR Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;
 
(b)    if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
 
(c)    no Interest Period shall extend beyond the Revolver Termination Date.
 
3.1.4.    Interest Rate Not Ascertainable.  If Agent shall determine that on any
date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrowers
of such determination.  Until Agent notifies Borrowers that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.
 
3.2.    Fees.
 
3.2.1.    Unused Line Fee.  Borrowers shall pay to Agent, for the Pro Rata
benefit of Lenders the Unused Line Fee, monthly in arrears, on the first day of
each month and on the Commitment Termination Date.
 
3.2.2.    LC Facility Fees.  Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Revolver Loans times the average daily stated amount of Letters of Credit, which
fee shall be payable monthly in arrears, on the first day of each month; (b) to
Agent, for its own account, a fronting fee equal to 0.125% per annum on the
stated amount of each Letter of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; and (c) to Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred.  During any period
when the Default Rate is applicable pursuant to Section 3.1.1(b), the fee
payable under clause (a) shall be increased by 2% per annum.
 
3.2.3.    Agent Fees.  In consideration of Agent’s syndication of the
Commitments and service as Agent hereunder, Borrowers shall pay to Agent, for
its own account, the fees described in the Fee Letter.
 
3.2.4.    Other Fees.  Borrowers shall pay to Agent the fees described in the
Fee Letter.
 
3.3.    Computation of Interest, Fees, Yield Protection.  All interest, as well
as fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days.  Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error.  All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration.  All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money.  A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.8, submitted to Borrower Agent
by Agent or the affected Lender, as applicable, shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrowers shall pay such
amounts to the appropriate party within ten (10) days following receipt of the
certificate.
 


 
-37-

--------------------------------------------------------------------------------

 


3.4.    Reimbursement Obligations.  Borrowers shall reimburse Agent for all
Extraordinary Expenses.  Borrowers shall also reimburse Agent for all reasonable
legal, accounting, appraisal, consulting, and other fees, costs and expenses
incurred by it in connection with (a) negotiation and preparation of any Loan
Documents, including any amendment or other modification thereof; (b)
administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Agent’s personnel or a third
party.  All legal, accounting and consulting fees shall be charged to Borrowers
by Agent’s professionals at their full hourly rates, regardless of any reduced
or alternative fee billing arrangements that Agent, any Lender or any of their
Affiliates may have with such professionals with respect to this or any other
transaction.  If, for any reason (including inaccurate reporting on financial
statements or a Compliance Certificate), it is determined that a higher
Applicable Margin should have applied to a period than was actually applied,
then the proper margin shall be applied retroactively and Borrowers shall
immediately pay to Agent, for the Pro Rata benefit of Lenders, an amount equal
to the difference between the amount of interest and fees that would have
accrued using the proper margin and the amount actually paid.  All amounts
payable by Borrowers under this Section shall be due on demand.
 
3.5.    Illegality.  If any Lender determines that any Applicable Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund LIBOR Loans, or to determine or charge interest rates based upon LIBOR, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended for such Lender until such Lender
notifies Agent that the circumstances giving rise to such determination no
longer exist.  Upon delivery of such notice, Borrowers shall prepay or, if
applicable, convert all LIBOR Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such LIBOR Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such LIBOR Loans.  Upon any such
prepayment or conversion, Borrowers shall also pay accrued interest on the
amount so prepaid or converted.
 
3.6.    Inability to Determine Rates.  If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a LIBOR Loan that (a) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for the requested Interest Period, or (c) LIBOR for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify Borrower
Agent and each Lender.  Thereafter, the obligation of Lenders to make or
maintain LIBOR Loans shall be suspended until Agent (upon instruction by
Required Lenders) revokes such notice.  Upon receipt of such notice, Borrower
Agent may revoke any pending request for a Borrowing of, conversion to or
continuation of a LIBOR Loan or, failing that, will be deemed to have submitted
a request for a Base Rate Loan.
 
3.7.    Increased Costs; Capital Adequacy.
 
3.7.1.    Change in Law.  If any Change in Law shall:
 
(a)    impose modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit
 


 
-38-

--------------------------------------------------------------------------------

 
 
extended or participated in by, any Lender (except any reserve requirement
reflected in LIBOR) or Issuing Bank;
 
(b)           subject any Lender or Issuing Bank to any Tax with respect to any
Loan, Loan Document, Letter of Credit or participation in LC Obligations, or
change the basis of taxation of payments to such Lender or Issuing Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
5.8 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or Issuing Bank); or
 
(c)           impose on any Lender or Issuing Bank or the London interbank
market any other condition, cost or expense affecting any Loan, Loan Document,
Letter of Credit or participation in LC Obligations;
 
and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or Issuing Bank of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrowers will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.
 
3.7.2.              Capital Adequacy.  If any Lender or Issuing Bank determines
that any Change in Law affecting such Lender or Issuing Bank or any Lending
Office of such Lender or such Lender’s or Issuing Bank’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s, Issuing Bank’s or holding company’s capital as
a consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, Issuing Bank or holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s, Issuing Bank’s
and holding company’s policies with respect to capital adequacy), then from time
to time Borrowers will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered.
 
3.7.3.              Compensation.  Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of its right to demand such compensation, but Borrowers
shall not be required to compensate a Lender or Issuing Bank for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender or Issuing Bank notifies Borrower Agent of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
 
3.8.           Mitigation.  If any Lender gives a notice under Section 3.5 or
requests compensation under Section 3.7, or if Borrowers are required to pay
additional amounts with respect to a Lender under Section 5.8, then such Lender
shall use reasonable efforts to designate a different Lending Office or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate the need for such notice or reduce amounts
payable in the future, as applicable; and (b) in each case, would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  Borrowers agree to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
 


 
-39-

--------------------------------------------------------------------------------

 


3.9.           Funding Losses.  If for any reason (a) any Borrowing of, or
conversion to or continuation of, a LIBOR Loan does not occur on the date
specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
(whether or not withdrawn), (b) any repayment or conversion of a LIBOR Loan
occurs on a day other than the end of its Interest Period, or (c) Borrowers fail
to repay a LIBOR Loan when required hereunder, then Borrowers shall pay to Agent
its customary administrative charge and to each Lender all losses and expenses
that it sustains as a consequence thereof, including loss of anticipated profits
and any loss or expense arising from liquidation or redeployment of funds or
from fees payable to terminate deposits of matching funds.  Lenders shall not be
required to purchase Dollar deposits in the London interbank market or any other
offshore Dollar market to fund any LIBOR Loan, but the provisions hereof shall
be deemed to apply as if each Lender had purchased such deposits to fund its
LIBOR Loans.
 
3.10.           Maximum Interest.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (“maximum rate”).  If Agent or any Lender shall
receive interest in an amount that exceeds the maximum rate, the excess interest
shall be applied to the principal of the Obligations or, if it exceeds such
unpaid principal, refunded to Borrowers.  In determining whether the interest
contracted for, charged or received by Agent or a Lender exceeds the maximum
rate, such Person may, to the extent permitted by Applicable Law, (a)
characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
 
SECTION 4.    LOAN ADMINISTRATION
 
4.1.           Manner of Borrowing and Funding Revolver Loans.
 
4.1.1.              Notice of Borrowing.
 
(a)           Whenever Borrowers desire funding of a Borrowing of Revolver
Loans, Borrower Agent shall give Agent a Notice of Borrowing.  Such notice must
be received by Agent no later than 11:00 a.m. (i) on the Business Day of the
requested funding date, in the case of Base Rate Loans, and (ii) at least three
Business Days prior to the requested funding date, in the case of LIBOR
Loans.  Notices received after 11:00 a.m. shall be deemed received on the next
Business Day.  Each Notice of Borrowing shall be irrevocable and shall specify
(A) the amount of the Borrowing, (B) the requested funding date (which must be a
Business Day), (C) whether the Borrowing is to be made as Base Rate Loans or
LIBOR Loans, and (D) in the case of LIBOR Loans, the duration of the applicable
Interest Period (which shall be deemed to be one month if not specified).
 
(b)           Unless payment is otherwise timely made by Borrowers, the becoming
due of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral and Bank
Product Debt) shall be deemed to be a request for Base Rate Revolver Loans on
the due date, in the amount of such Obligations.  The proceeds of such Revolver
Loans shall be disbursed as direct payment of the relevant Obligation.  In
addition, Agent may, at its option, charge such Obligations against any
operating, investment or other account of a Borrower maintained with Agent or
any of its Affiliates.
 
(c)           If a Borrower establishes a controlled disbursement account with
Agent or any Affiliate of Agent, then the presentation for payment of any check
or other item of payment drawn on such account at a time when there are
insufficient funds to cover it shall be deemed to be a request for Base Rate
Revolver Loans on the date of such presentation, in the amount of the check and
items
 


 
-40-

--------------------------------------------------------------------------------

 


presented for payment.  The proceeds of such Revolver Loans may be disbursed
directly to the controlled disbursement account or other appropriate account.
 
4.1.2.              Fundings by Lenders.  Each Lender shall timely honor its
Revolver Commitment by funding its Pro Rata share of each Borrowing of Revolver
Loans that is properly requested hereunder.  Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon on the proposed
funding date for Base Rate Loans or by 3:00 p.m. at least three Business Days
before any proposed funding of LIBOR Loans.  Each Lender shall fund to Agent
such Lender’s Pro Rata share of the Borrowing to the account specified by Agent
in immediately available funds not later than 2:00 p.m. on the requested funding
date, unless Agent’s notice is received after the times provided above, in which
event Lender shall fund its Pro Rata share by 11:00 a.m. on the next Business
Day.  Subject to its receipt of such amounts from Lenders, Agent shall disburse
the proceeds of the Revolver Loans as directed by Borrower Agent.  Unless Agent
shall have received (in sufficient time to act) written notice from a Lender
that it does not intend to fund its Pro Rata share of a Borrowing, Agent may
assume that such Lender has deposited or promptly will deposit its share with
Agent, and Agent may disburse a corresponding amount to Borrowers.  If a
Lender’s share of any Borrowing is not in fact received by Agent, then Borrowers
agree to repay to Agent on demand the amount of such share, together with
interest thereon from the date disbursed until repaid, at the rate applicable to
such Borrowing.
 
4.1.3.              Swingline Loans; Settlement.
 
(a)    Agent may, but shall not be obligated to, advance Swingline Loans to
Borrowers, up to an aggregate outstanding amount as of any date of determination
equal to the greater of (i) $10,000,000 and (ii) 10% of the aggregate
Commitments as of such date, unless the funding is specifically required to be
made by all Lenders hereunder.  Each Swingline Loan shall constitute a Revolver
Loan for all purposes, except that payments thereon shall be made to Agent for
its own account.  The obligation of Borrowers to repay Swingline Loans shall be
evidenced by the records of Agent and need not be evidenced by any promissory
note.
 
(b)           To facilitate administration of the Revolver Loans, Lenders and
Agent agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Borrower) that settlement among them with respect to
Swingline Loans and other Revolver Loans may take place periodically on a date
determined from time to time by Agent, which shall occur at least once each
week.  On each settlement date, settlement shall be made with each Lender in
accordance with the Settlement Report delivered by Agent to Lenders.  Between
settlement dates, Agent may in its discretion apply payments on Revolver Loans
to Swingline Loans, regardless of any designation by a Borrower or any provision
herein to the contrary.  Each Lender's obligation to make settlements with Agent
is absolute and unconditional, without offset, counterclaim or other defense,
and whether or not the Commitments have terminated, an Overadvance exists or the
conditions in Section 6 are satisfied.  If, due to an Insolvency Proceeding with
respect to a Borrower or otherwise, any Swingline Loan may not be settled among
Lenders hereunder, then each Lender shall be deemed to have purchased from Agent
a Pro Rata participation in each unpaid Swingline Loan and shall transfer the
amount of such participation to Agent, in immediately available funds, within
one Business Day after Agent's request therefor.
 
4.1.4.    Notices.  Each Borrower authorizes Agent and Lenders to extend,
convert or continue Loans, effect selections of interest rates, and transfer
funds to or on behalf of Borrowers based on telephonic or e-mailed
instructions.  Borrowers shall confirm each such request by prompt delivery to
Agent of a Notice of Borrowing or Notice of Conversion/Continuation, if
applicable, but if it differs in any material respect from the action taken by
Agent or Lenders, the records of Agent and Lenders shall govern.  Neither Agent
nor any Lender shall have any liability for any loss suffered by a Borrower as a
 


 
-41-

--------------------------------------------------------------------------------

 


result of Agent or any Lender acting upon its understanding of telephonic or
e-mailed instructions from a person believed in good faith by Agent or any
Lender to be a person authorized to give such instructions on a Borrower’s
behalf.
 
4.2.           Defaulting Lender.  If a Lender fails to make any payment to
Agent that is required hereunder, Agent may (but shall not be required to), in
its discretion, retain payments that would otherwise be made to such defaulting
Lender hereunder, apply the payments to such Lender’s defaulted obligations or
readvance the funds to Borrowers in accordance with this Agreement.  The failure
of any Lender to fund a Loan or to make a payment in respect of a LC
Obligation shall not relieve any other Lender of its obligations hereunder, and
no Lender shall be responsible for default by another Lender.  Lenders and Agent
agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Borrower) that, solely for purposes of determining a
defaulting Lender’s right to vote on matters relating to the Loan Documents and
to share in payments, fees and Collateral proceeds thereunder, a defaulting
Lender shall not be deemed to be a “Lender” until all its defaulted obligations
have been cured.
 
4.3.           Number and Amount of LIBOR Loans; Determination of Rate.  For
ease of administration, all LIBOR Revolver Loans having the same length and
beginning date of their Interest Periods shall be aggregated together, and such
Borrowings shall be allocated among Lenders on a Pro Rata basis.  No more than
eight (8) Borrowings of LIBOR Loans may be outstanding at any time, and each
Borrowing of LIBOR Loans when made shall be in a minimum amount of $1,000,000,
or an increment of $100,000 in excess thereof.  Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.
 
4.4.           Borrower Agent.  Each Borrower hereby designates CAM ("Borrower
Agent") as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent, Issuing Bank or any Lender.  Borrower Agent hereby accepts
such appointment.  Agent and Lenders shall be entitled to rely upon, and shall
be fully protected in relying upon, any notice or communication (including any
notice of borrowing) delivered by Borrower Agent on behalf of any
Borrower.  Agent and Lenders may give any notice or communication with a
Borrower hereunder to Borrower Agent on behalf of such Borrower.  Each of Agent,
Issuing Bank and Lenders shall have the right, in its discretion, to deal
exclusively with Borrower Agent for any or all purposes under the Loan
Documents.  Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by Borrower Agent
shall be binding upon and enforceable against it.
 
4.5.           One Obligation.  The Loans, LC Obligations and other Obligations
shall constitute one general obligation of Borrowers and (unless otherwise
expressly provided in any Loan Document) shall be secured by Agent’s Lien upon
all Collateral; provided, however, that Agent and each Lender shall be deemed to
be a creditor of, and the holder of a separate claim against, each Borrower to
the extent of any Obligations, jointly and severally owed by such Borrower.
 
4.6.           Effect of Termination.  On the Commitment Termination Date, all
Obligations shall be immediately due and payable, and any Lender may terminate
its and its Affiliates’ Bank Products (including, only with the consent of
Agent, any Cash Management Services).  All undertakings of Obligors contained in
the Loan Documents shall survive any termination, and Agent shall retain its
Liens in the Collateral and all of its rights and remedies under the Loan
Documents until Full Payment of the
 


 
-42-

--------------------------------------------------------------------------------

 


Obligations.  Notwithstanding Full Payment of the Obligations, Agent shall not
be required to terminate its Liens in any Collateral unless, with respect to any
damages Agent may incur as a result of the dishonor or return of Payment Items
applied to Obligations, Agent receives (a) a written agreement, executed by
Borrowers and any Person whose advances are used in whole or in part to satisfy
the Obligations, indemnifying Agent and Lenders from any such damages; or (b)
such Cash Collateral as Agent, in its discretion, deems necessary to protect
against any such damages.  The provisions of Sections 2.2, 3.4, 3.6, 3.7, 3.8,
3.9, 5.4, 5.8, 12, 14.2 and this Section, and the obligation of each Obligor and
Lender with respect to each indemnity given by it in any Loan Document, shall
survive Full Payment of the Obligations and any release relating to this credit
facility.
 
SECTION 5.    PAYMENTS
 
5.1.           General Payment Provisions.  All payments of Obligations shall be
made in Dollars, without offset, counterclaim or defense of any kind, free of
(and without deduction for) any Taxes, and in immediately available funds, not
later than 12:00 noon on the due date.  Any payment after such time shall be
deemed made on the next Business Day.  If any payment under the Loan Documents
shall be stated to be due on a day other than a Business Day, the due date shall
be extended to the next Business Day and such extension of time shall be
included in any computation of interest and fees.  Any payment of a LIBOR Loan
prior to the end of its Interest Period shall be accompanied by all amounts due
under Section 3.9.  Any prepayment of Loans shall be applied first to Base Rate
Loans and then to LIBOR Loans; provided, however, that as long as no Event of
Default exists, prepayments of LIBOR Loans may, at the option of Borrowers and
Agent, be held by Agent as Cash Collateral and applied to such Loans at the end
of their Interest Periods.
 
5.2.           Repayment of Revolver Loans.  Revolver Loans shall be due and
payable in full on the Revolver Termination Date, unless payment is sooner
required hereunder.  Revolver Loans may be prepaid from time to time, without
penalty or premium.  Notwithstanding anything herein to the contrary, if an
Overadvance exists, Borrowers shall, on the sooner of Agent’s demand or the
first Business Day after any Borrower has knowledge thereof, repay the
outstanding Revolver Loans in an amount sufficient to reduce the principal
balance of Revolver Loans to the Borrowing Base.
 
5.3.           Payment of Other Obligations.  Obligations other than Loans,
including LC Obligations and Extraordinary Expenses, shall be paid by Borrowers
as provided in the Loan Documents or, if no payment date is specified, on
demand.
 
5.4.           Marshaling; Payments Set Aside.  None of Agent or Lenders shall
be under any obligation to marshal any assets in favor of any Obligor or against
any Obligations.  If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.
 
5.5.           Post-Default Allocation of Payments.
 
5.5.1.              Allocation.  Notwithstanding anything herein to the
contrary, during an Event of Default, monies to be applied to the Obligations,
whether arising from payments by Obligors, realization on Collateral, setoff or
otherwise, shall be allocated as follows:
 


 
-43-

--------------------------------------------------------------------------------

 


(a)           first, to all costs and expenses, including Extraordinary
Expenses, owing to Agent (excluding amounts solely and exclusively related to
Bank Products);
 
(b)           second, to all amounts owing to Agent on Swingline Loans;
 
(c)           third, to all amounts owing to Issuing Bank on LC Obligations;
 
(d)           fourth, to all Obligations constituting fees (excluding amounts
relating to Bank
Products);
 
(e)           fifth, to all Obligations constituting interest (excluding amounts
relating to Bank
Products);
 
(f)           sixth, to provide Cash Collateral for outstanding Letters of
Credit;
 
(g)          seventh, to all other Obligations, other than Bank Product Debt;
 
(h)          eighth, to Bank Product Debt; and
 
(i)            last, to all Obligations constituting leases.
 
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.  For any Bank Product to be included as an
"Obligation" for purposes of a distribution under this Section 5.5.1, the
applicable Secured Party must have previously provided written notice to Agent
of (i) the existence of such Bank Product and (ii) the maximum dollar amount of
obligations arising thereunder (the “Bank Product Amount”).  The Bank Product
Amount may be changed from time to time upon written notice to Agent by Secured
Party.  No Bank Product Amount may be established or increased at any time that
a Default or Event of Default exists, or if a reserve in such amount would cause
an Overadvance; provided however that, an increase in the value of the Bank
Product Amount of any Hedging Obligation already in existence at such time will
still be permitted.  Amounts distributed with respect to any Bank Product Debt
shall be the lesser of the applicable Bank Product Amount last reported to Agent
or the actual Bank Product Debt.  Agent shall have no obligation to calculate
the amount to be distributed with respect to any Bank Product Debt, but may rely
upon written notice of the amount (setting forth a reasonably detailed
calculation) from Secured Party.  In the absence of such notice, Agent may
assume the amount to be distributed is the Bank Product Amount last reported to
it.  The allocations set forth in this Section are solely to determine the
rights and priorities of Agent and Lenders as among themselves, and may be
changed by agreement among them without the consent of any Obligor.  This
Section is not for the benefit of or enforceable by any Borrower.
 
5.5.2.              Erroneous Application.  Agent shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).
 
5.6.           Application of Payments.  During the Trigger Period, the ledger
balance in the main Dominion Account as of the end of a Business Day shall be
applied to the Obligations at the beginning of the next Business Day.  If, as a
result of such application, a credit balance exists, the balance shall not
accrue interest in favor of Borrowers and shall be made available to Borrowers
as long as no Default or Event of Default exists.  Each Borrower irrevocably
waives the right to direct the application of any
 


 
-44-

--------------------------------------------------------------------------------

 


payments or Collateral proceeds, and agrees that Agent shall have the
continuing, exclusive right to apply and reapply same against the Obligations,
in such manner as Agent deems advisable, notwithstanding any entry by Agent in
its records.
 
5.7.           Loan Account; Account Stated.
 
5.7.1.              Loan Account.  Agent shall maintain in accordance with its
usual and customary practices an account or accounts (“Loan Account”) evidencing
the Debt of Borrowers resulting from each Loan or issuance of a Letter of Credit
from time to time.  Any failure of Agent to record anything in the Loan Account,
or any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder.  Agent may maintain a single Loan
Account in the name of Borrower Agent, and each Borrower confirms that such
arrangement shall have no effect on the joint and several character of its
liability for the Obligations.
 
5.7.2.              Entries Binding.  Entries made in the Loan Account shall
constitute presumptive evidence of the information contained therein.  If any
information contained in the Loan Account is provided to or inspected by any
Person, then such information shall be conclusive and binding on such Person for
all purposes absent manifest error, except to the extent such Person notifies
Agent in writing within ninety (90) days after receipt or inspection that
specific information is subject to dispute.
 
5.8.           Taxes.
 
5.8.1.              Payments Free of Taxes.  Any and all payments by any Obligor
on account of any Obligations shall be made free and clear of and without
reduction or withholding for any Indemnified Taxes or Other Taxes, provided that
if an Obligor shall be required by Applicable Law to deduct any Indemnified
Taxes (including any Other Taxes) from such payments, then (a) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
Agent, Lender or Issuing Bank, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made; (b) the Obligor
shall make such deductions; and (c) Borrowers shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.  Without limiting the foregoing, Borrowers shall timely pay all Other Taxes
to the relevant Governmental Authorities.
 
5.8.2.              Payment.  Borrowers shall indemnify, hold harmless and
reimburse Agent, Lenders and Issuing Bank, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.8) paid by Agent, any Lender or Issuing
Bank with respect to any Obligations, Letters of Credit or Loan Documents, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrower Agent by a Lender or Issuing Bank (with a copy to Agent),
or by Agent, shall be conclusive absent manifest error.  As soon as practicable
after any payment of Indemnified Taxes or Other Taxes by a Borrower, Borrower
Agent shall deliver to Agent a receipt issued by the Governmental Authority
evidencing such payment or other evidence of payment satisfactory to Agent.
 
5.9.           Foreign Lenders.
 
5.9.1.              Exemption.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which an Obligor is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments under any Loan
 


 
-45-

--------------------------------------------------------------------------------

 


Document shall deliver to Agent and Borrower Agent, at the time or times
prescribed by Applicable Law or reasonably requested by Agent or Borrower Agent,
such properly completed and executed documentation prescribed by Applicable Law
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if requested by Agent or Borrower
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Agent or Borrower Agent as will enable Agent and
Borrower Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.
 
5.9.2.              Documentation.  Without limiting the generality of the
foregoing, if a Borrower is resident for tax purposes in the United States, a
Foreign Lender shall deliver to Agent and Borrower Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender hereunder (and from time to time thereafter
upon the request of Agent or Borrower Agent, but only if such Foreign Lender is
legally entitled to do so), (a) duly completed copies of IRS Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party; (b) duly completed copies of IRS Form W-8ECI; (c) in the case
of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under section 881(c) of the Code, (i) a certificate to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Obligor within
the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code, and (ii) duly
completed copies of IRS Form W-8BEN; or (d) any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding tax, duly completed together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrowers to
determine the withholding or deduction required to be made.
 
5.10.           Nature and Extent of Each Borrower’s Liability.
 
5.10.1.              Joint and Several Liability.  Each Borrower agrees that it
is jointly and severally liable for, and absolutely and unconditionally
guarantees to Agent and Lenders the prompt payment and performance of, all
Obligations and all agreements under the Loan Documents.  Each Borrower agrees
that its guaranty obligations hereunder constitute a continuing guaranty of
payment and not of collection, that such obligations shall not be discharged
until Full Payment of the Obligations, and that such obligations are absolute
and unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or be bound; (b) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Agent or any
Lender with respect thereto; (c) the existence, value or condition of, or
failure to perfect a Lien or to preserve rights against, any security or
guaranty for the Obligations or any action, or the absence of any action, by
Agent or any Lender in respect thereof (including the release of any security or
guaranty); (d) the insolvency of any Obligor; (e) any election by Agent or any
Lender in an Insolvency Proceeding for the application of Section 1111(b)(2) of
the Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower,
as debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Agent or any Lender against any Obligor
for the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.
 
 
-46-

--------------------------------------------------------------------------------


 
5.10.2.      Waivers.
 
(a)           Each Borrower expressly waives all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel Agent or Lenders to marshal assets or to proceed against any Obligor,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Borrower.  Each Borrower
waives all defenses available to a surety, guarantor or accommodation co-obligor
other than Full Payment of all Obligations.  It is agreed among each Borrower,
Agent and Lenders that the provisions of this Section 5.10 are of the essence of
the transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit.  Each Borrower acknowledges that its guaranty pursuant to this Section
is necessary to the conduct and promotion of its business, and can be expected
to benefit such business.
 
(b)           Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral or any
Real Estate by judicial foreclosure or non-judicial sale or enforcement, without
affecting any rights and remedies under this Section 5.10.  If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Borrower or other Person, whether because of
any Applicable Laws pertaining to “election of remedies” or otherwise, each
Borrower consents to such action and waives any claim based upon it, even if the
action may result in loss of any rights of subrogation that any Borrower might
otherwise have had.  Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Obligor’s obligation to pay the
full amount of the Obligations.  Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person.  Agent may bid all or a portion of the Obligations at any foreclosure or
trustee’s sale or at any private sale, and the amount of such bid need not be
paid by Agent but shall be credited against the Obligations.  The amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.10, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.
 
5.10.3.              Extent of Liability; Contribution.  (1)  Notwithstanding
anything herein to the contrary, each Borrower’s liability under this Section
5.10 shall be limited to the greater of all amounts for which such Borrower is
primarily liable, as described below, and such Borrower's Allocable Amount.
 
(b)           If any Borrower makes a payment under this Section 5.10 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
"Guarantor Payment") that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.  The "Allocable
Amount" for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 5.10 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.
 


 
-47-

--------------------------------------------------------------------------------

 


(c)           Nothing contained in this Section 5.10 shall limit the liability
of any Borrower to pay Loans made directly or indirectly to that Borrower
(including Loans advanced to any other Borrower and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), LC Obligations relating
to Letters of Credit issued to support such Borrower’s business, and all accrued
interest, fees, expenses and other related Obligations with respect thereto, for
which such Borrower shall be primarily liable for all purposes hereunder.  Agent
and Lenders shall have the right, at any time in their discretion, to condition
Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement and use of such
Loans and Letters of Credit to such Borrower.
 
5.10.4.              Joint Enterprise.  Each Borrower has requested that Agent
and Lenders make the Revolving Credit Facility available to Borrowers on a
combined basis, in order to finance Borrowers' business most efficiently and
economically.  Borrowers' business is a mutual and collective enterprise, and
Borrowers believe that consolidation of their credit facility will enhance the
borrowing power of each Borrower and ease the administration of their
relationship with Lenders, all to the mutual advantage of Borrowers.  Borrowers
acknowledge and agree that Agent's and Lenders' willingness to extend credit to
Borrowers and to administer the Collateral on a combined basis, as set forth
herein, is done solely as an accommodation to Borrowers and at Borrowers'
request.
 
5.10.5.              Subordination.  Each Borrower hereby subordinates any
claims, including any rights at law or in equity to payment, subrogation,
reimbursement, exoneration, contribution, indemnification or set off, that it
may have at any time against any other Obligor, howsoever arising, to the Full
Payment of all Obligations.
 
SECTION 6.    CONDITIONS PRECEDENT
 
6.1.           Conditions Precedent to Initial Loans.  In addition to the
conditions set forth in Section 6.2, Lenders shall not be required to fund any
requested Revolver Loan, issue any Letter of Credit, or otherwise extend credit
to Borrowers under the Revolver Commitment hereunder, until the date (“Closing
Date”) that each of the following conditions has been satisfied:
 
(a)           Notes shall have been executed by Borrowers and delivered to each
Lender that requests issuance of a Note.  Each other Loan Document shall have
been duly executed and delivered to Agent by each of the signatories thereto,
and each Obligor shall be in compliance with all terms thereof, including (i) a
duly executed Pledge Agreement, along with certificates representing the Pledged
Collateral referred to therein accompanied by undated stock powers executed in
blank, together with any other documents necessary to create and perfect the
security in Equity Interests of the Obligors to the extent required under
Section 7.1, (ii) a duly executed Trademark Security Agreement, together with
evidence that all actions that Agent may deem necessary or desirable in order to
perfect and protect the first priority liens and security interests created
thereunder has been taken, including without limitation, filing and recording of
such security interests with the appropriate Governmental Authorities, and (iii)
a duly executed Release and Termination Agreement.
 
(b)           Agent shall have received the duly executed Parent Guaranty.
 
(c)           Agent shall have received acknowledgments of all filings or
recordations necessary to perfect its Liens in the Collateral, as well as UCC
and Lien searches and other evidence satisfactory to Agent that such Liens are
the only Liens upon the Collateral, except Permitted Liens.
 
(d)           Agent shall have received certificates and instruments evidencing
the Pledged Collateral existing on the Closing Date accompanied by an undated
instrument of assignment executed in blank by the applicable Obligor.
 


 
-48-

--------------------------------------------------------------------------------

 


(e)           Agent shall have received duly executed agreements establishing
each Dominion Account and related lockbox, in form and substance, and with
financial institutions, satisfactory to Agent.
 
(f)           Agent shall have received a certificate, in form and substance
satisfactory to it, from a knowledgeable Senior Officer of each Borrower
certifying that, after giving effect to the initial Loans and transactions
hereunder, as of the Closing Date (i) the Obligors taken as a whole on a
consolidated basis are Solvent; (ii) no Default or Event of Default exists;
(iii) the representations and warranties set forth in Section 9 are true and
correct; and (iv) each Obligor has complied with all agreements and conditions
to be satisfied by it under the Loan Documents as of the Closing Date (unless
waived by Agent).
 
(g)           Agent shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents.  Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing.
 
(h)           Agent shall have received a written opinion of Scudder Law Firm,
P.C., L.L.O., as well as any local counsel to Obligors, in form and substance
reasonably satisfactory to Agent.
 
(i)           Agent shall have received copies of the charter documents of each
Obligor, certified by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization.  Agent shall have received good
standing certificates for each Obligor, issued by the Secretary of State or
other appropriate official of such Obligor’s jurisdiction of organization and
each jurisdiction where such Obligor’s conduct of business or ownership of
Property necessitates qualification.
 
(j)           Agent shall have received true and certified copies of insurance
policies or certificates of insurance, as Agent shall request, for each of the
insurance policies required to be carried by Obligors in accordance with the
Loan Documents.
 
(k)           To the extent not previously received, Agent shall have received
(i) the audited consolidated balance sheet of Parent and Subsidiaries for the
Fiscal Year ended December 31, 2007, and the related consolidated statements of
income or operations, shareholder’s equity and cash flows for such Fiscal Year,
including the notes thereto, (ii) unaudited consolidated financial statements of
Parent and Subsidiaries dated as of the last day of the most recently completed
month-end for which financial statements are available and the related
consolidated financial statements of income or operations, shareholders’ equity
and cash flows for the month ending on such date, prepared by management of the
Obligors consistent with past practices, and (iii) projections of Parent and the
other Obligors, evidencing Borrowers’ ability to comply with the financial
covenant set forth in Section 10.3.
 
(l)           No Material Adverse Effect shall have occurred.
 
(m)          Agent shall have completed its business, financial and legal due
diligence of Obligors, including a roll-forward of its previous field
examination, with results satisfactory to Agent.
 
(n)           Agent shall have received an appraisal of all Eligible Revenue
Equipment, in form and substance satisfactory to Agent.
 


 
-49-

--------------------------------------------------------------------------------

 


(o)           Borrowers shall have paid all fees and expenses to be paid to
Agent and Lenders on the Closing Date.
 
(p)           Agent shall have received a Borrowing Base Certificate prepared as
of September 22, 2008.  After giving effect to the initial funding of Loans and
issuance of Letters of Credit, and the payment by Borrowers of all fees and
expenses incurred in connection herewith as well as any payables stretched
beyond their customary payment practices, Availability shall be at least
$20,000,000 on the Closing Date (after giving effect to the Availability Block
and all other reserves).
 
(q)           Agent shall be satisfied with the capital structure and Debt of
Borrowers and the other Obligors as of the Closing Date and Agent shall have
received satisfactory evidence that Borrowers are adequately capitalized, that
the fair saleable value of Borrowers’ assets will exceed its liabilities on the
Closing Date, and that Borrowers will have sufficient working capital to pay its
Debts as they become due.
 
(r)           No action, suit, investigation, litigation or proceeding shall be
pending or threatened in writing in any court or before any arbitrator or
governmental instrumentality that in Agent’s reasonable business judgment could
reasonably be expected to have a Material Adverse Effect.


(s)           To the extent not already provided to Agent, Borrowers shall have
provided all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the U.S.A. Patriot Act, to
the extent such information is requested at least ten (10) Business Days prior
to the Closing Date.


(t)           Agent shall not have become aware of any material information or
other matter not previously known to Agent that in its good faith, reasonable
determination is inconsistent in a material and adverse manner with any previous
due diligence, information or matter known to Agent, which material information
or other matter not previously known to Agent is reasonably likely to have a
Material Adverse Effect.


(u)           Agent shall have received and delivered to the title company for
recording in the applicable recording jurisdiction Mortgages for all Eligible
Real Estate.
 
(v)           Agent shall have received the Real Estate Related Documents for
all Eligible Real Estate.
 
6.2.           Conditions Precedent to All Credit Extensions.  Agent, Issuing
Bank and Lenders shall not be required to fund any Loans, arrange for issuance
of any Letters of Credit or grant any other accommodation to or for the benefit
of Borrowers, unless the following conditions are satisfied:
 
(a)           No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance or grant;
 
(b)           The representations and warranties of each Obligor in the Loan
Documents shall be true and correct on the date of, and upon giving effect to,
such funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);
 
(c)           All conditions precedent in any other Loan Document shall be
satisfied;
 


 
-50-

--------------------------------------------------------------------------------

 


(d)           No event shall have occurred or circumstance exist that has or
could reasonably be expected to have a Material Adverse Effect; and
 
(e)           With respect to issuance of a Letter of Credit, the LC Conditions
shall be satisfied.
 
Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.  As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.
 
6.3.           Limited Waiver of Conditions Precedent.  If Agent, Issuing Bank
or Lenders fund any Loans, arrange for issuance of any Letters of Credit or
grant any other accommodation when any conditions precedent are not satisfied
(regardless of whether the lack of satisfaction was known or unknown at the
time), it shall not operate as a waiver of (a) the right of Agent, Issuing Bank
and Lenders to insist upon satisfaction of all conditions precedent with respect
to any subsequent funding, issuance or grant; nor (b) any Default or Event of
Default due to such failure of conditions or otherwise.
 
SECTION 7.    COLLATERAL
 
7.1.           Grant of Security Interest.  To secure the prompt payment and
performance of all Obligations, each Obligor hereby grants to Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
Property (other than Excluded Assets) of such Obligor, including all of the
following Property, whether now owned or hereafter acquired, and wherever
located:
 
(a)           all Accounts;
 
(b)           all Chattel Paper, including electronic chattel paper;
 
(c)           all Commercial Tort Claims;
 
(d)           all Deposit Accounts;
 
(e)           all Documents;
 
(f)           all General Intangibles, including Intellectual Property;
 
(g)           all Goods, including Inventory, Equipment and fixtures;
 
(h)           all Instruments;
 
(i)            all Investment Property;
 
(j)            all Letter-of-Credit Rights;
 
(k)           all Supporting Obligations;
 
(l)            all cash and other monies, whether or not in the possession or
under the control of Agent, a Lender, or a bailee or Affiliate of Agent or a
Lender, including any Cash Collateral;
 


 
-51-

--------------------------------------------------------------------------------

 


(m)           all accessions to, substitutions for, and all replacements,
products, and cash and non-cash proceeds of the foregoing, including proceeds of
and unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and
 
(n)           all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to the foregoing.
 
7.2.           Lien on Deposit Accounts; Cash Collateral.
 
7.2.1.              Deposit Accounts.
 
       (a)    To further secure the prompt payment and performance of all
Obligations, each Obligor hereby grants to Agent, for the benefit of Secured
Parties, a continuing security interest in and Lien upon all amounts credited to
any Deposit Account of such Obligor, including any sums in any blocked or
lockbox accounts or in any accounts into which such sums are swept.
 
       (b)           Until Agent notifies Borrower Agent to the contrary, the
Obligors shall make collection of all Accounts and other Collateral for Agent,
shall receive all payments as Agent’s trustee, and shall immediately deliver all
payments in their original form duly endorsed in blank into one or more Approved
Deposit Accounts established in the name of such Obligor.  None of the Obligors
shall make any material change in their cash management practices, including any
change that would cause cash or other amounts to be held other than in an
Approved Deposit Account.
 
       (c)           Each Obligor authorizes and directs each bank or other
depository, during any Trigger Period, to deliver to Agent, on a daily basis,
all balances in each Deposit Account maintained by Borrowers with such
depository to the Dominion Account, or such other account as Agent shall direct
in writing, for application to the Obligations then outstanding.  Each Borrower
irrevocably appoints Agent as such Borrower’s attorney-in-fact to collect such
balances to the extent any such delivery is not so made.
 
7.2.2.              Cash Collateral.  Any Cash Collateral may be invested, at
Agent’s discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Obligor, and shall
have no responsibility for any investment or loss.  Each Obligor hereby grants
to Agent, for the benefit of Secured Parties, a security interest in all Cash
Collateral held from time to time and all proceeds thereof, as security for the
Obligations, whether such Cash Collateral is held in a Cash Collateral Account
or elsewhere.  Agent may apply Cash Collateral to the payment of any
Obligations, in such order as Agent may elect, as they become due and
payable.  Each Cash Collateral Account and all Cash Collateral shall be under
the sole dominion and control of Agent.  No Obligor or any other Person claiming
through or on behalf of any Obligor shall have any right to any Cash Collateral,
until Full Payment of all Obligations.
 
7.3.           Real Estate Collateral.  The Obligations shall also be secured by
Mortgages upon all Eligible Real Estate described on Schedule 7.3.  The
Mortgages shall be duly recorded, at Borrowers’ expense, in each office where
such recording is required to constitute a fully perfected Lien on the Real
Estate covered thereby.  If any Obligor acquires Real Estate hereafter, such
Obligor shall, within 60 days of such acquisition, (i) obtain Collateral
Refinancing Debt for such Real Estate as permitted hereunder, or (ii) execute,
deliver and record a Mortgage sufficient to create a first priority Lien in
favor of Agent on such Real Estate, and deliver all Real Estate Related
Documents related to such Real Estate.
 


 
-52-

--------------------------------------------------------------------------------

 


         7.4.           Other Collateral.
 
7.4.1.              Commercial Tort Claims.  Each Obligor shall promptly notify
Agent in writing if it has a Commercial Tort Claim (other than, as long as no
Default or Event of Default exists, a Commercial Tort Claim for less than
$100,000) and, upon Agent's request, shall promptly take such actions as Agent
deems appropriate to confer upon Agent (for the benefit of Secured Parties) a
duly perfected, first priority Lien upon such claim.
 
7.4.2.              Intellectual Property.  Concurrently with the delivery of
the financial statements pursuant to Section 10.1.2(b), each Obligor shall
notify Agent in writing if it has obtained additional ownership interests in any
Registered Intellectual Property during the period then ended that has not
become a part of the Collateral as of such date.  Each Obligor authorizes Agent
to the make the filings referred to in Section 7.6 with respect to such new
Intellectual Property and agrees to take such actions as Agent reasonably deems
appropriate or necessary to confer upon Agent (for the benefit of Secured
Parties) a duly perfected Lien upon such Registered Intellectual Property
subject only to Permitted Liens.
 
7.4.3.              Certain After-Acquired Collateral.  Obligors shall promptly
notify Agent in writing if, after the Closing Date, any Obligor obtains any
interest in any Collateral consisting of (a) Chattel Paper, Documents,
Instruments, Investment Property and Letter-of-Credit Rights with a value in
excess of $500,000, or (b) consisting of any Deposit Accounts, Securities
Account or other Investment Property and, upon Agent’s request, shall promptly
take such actions as Agent deems appropriate to effect Agent’s duly perfected,
first priority Lien upon such Collateral, including obtaining any appropriate
possession, control agreement or Lien Waiver.  If any Collateral is in the
possession of a third party, at Agent’s request, Obligors shall obtain an
acknowledgment that such third party holds the Collateral for the benefit of
Agent.
 
7.5.           No Assumption of Liability.  The Lien on Collateral granted
hereunder is given as security only and shall not subject Agent or any Lender
to, or in any way modify, any obligation or liability of Obligors relating to
any Collateral.  Notwithstanding anything herein to the contrary, (a) each
Obligor shall remain liable under the contracts and agreements included in the
Collateral to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed and (b) the exercise by Agent of any of the rights hereunder shall not
release  such Obligor from any of its duties or obligations under the contracts
and agreements included in the Collateral.
 
7.6.           Filing Authorization.  Each Obligor authorizes Agent to file any
financing statement in any relevant jurisdiction that indicates the Collateral,
and ratifies any action taken by Agent before the Closing Date to effect or
perfect its Lien on any Collateral.  In addition, each Obligor authorizes Agent
to file with the United States Patent and Trademark Office or United States
Copyright Office or Canadian Intellectual Property Office (or any successor or
similar foreign office) the Copyright Security Agreement, the Patent Security
Agreement, the Trademark Security Agreement, and such other documents as may be
reasonably necessary for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Lien granted by each Obligor, without the signature
of any Obligor (to the extent not required by any applicable filing office), and
naming any Obligor or the Obligors as debtors and Agent as secured party.
 
7.7.           Foreign Subsidiary Stock.  Notwithstanding Section 7.1, the
Collateral shall include only 65% of the voting stock of any Foreign Subsidiary.
 
7.8.           Further Assurances.  Promptly upon request, Obligors shall
deliver such instruments, assignments, title certificates, or other documents or
agreements, and shall take such actions, as Agent
 


 
-53-

--------------------------------------------------------------------------------

 


deems appropriate under Applicable Law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Agreement.  
 
7.9.           No Further Actions.  Except for the filings and agreements
referred to in Section 7.6, no consent, authorization, approval or other action
by, and no notice of filing with, any Governmental Authority or other Person
that has not been received, taken or made is required (i) for the grant by each
Obligor of the security interest and Lien granted hereby or under any other
Security Documents to the extent a security interest can be granted in such
Collateral under the UCC or other Applicable Law, (ii) for the perfection and
maintenance of the security interest and Lien hereunder or under any other
Security Documents to the extent such security interest may be perfected by such
filings referred to in Section 7.6, or (iii) for the exercise by Secured Parties
of the rights or the remedies in respect of the Collateral pursuant to this
Agreement.
 
7.10.           Cooperation.  Each Obligor agrees, after the occurrence and
during the continuance of an Event of Default, to take any actions that Agent
may reasonably request in order to enable Secured Parties to obtain and enjoy
the full rights and benefits granted to them by this Agreement and the other
Loan Documents.  Each Obligor further consents to the transfer of control or
assignment of all or any portion of the Collateral to a receiver, interim
receiver, receiver-manager, trustee, transferee, or similar official or to any
purchaser of the Collateral pursuant to any public or private sale, judicial
sale, foreclosure or exercise of other remedies available to Secured Parties as
permitted by the Loan Documents, Applicable Law or otherwise.
 
SECTION 8.    COLLATERAL ADMINISTRATION
 
8.1.           Borrowing Base Certificates.  On or before the close of business
on Tuesday of each week, Borrowers shall deliver to Agent (and Agent shall
promptly deliver same to Lenders) a Borrowing Base Certificate prepared as of
the close of business for the preceding Friday, and at such other times as Agent
may request.  All calculations of Availability in any Borrowing Base Certificate
shall originally be made by Borrowers and certified by a Senior Officer,
provided that Agent may from time to time review and adjust any such calculation
(a) to reflect its reasonable estimate of declines in value of any Collateral,
due to collections received in the Dominion Account or otherwise; (b) to adjust
advance rates to reflect changes in dilution, quality, mix and other factors
affecting Collateral; and (c) to the extent the calculation is not made in
accordance with this Agreement or does not accurately reflect the Availability
Reserve or to otherwise reflect changes in the Availability Reserve.
 
8.2.           Administration of Accounts.
 
8.2.1.              Records and Schedules of Accounts.  Each Borrower shall
submit to Agent, on or before each Tuesday of each week (or more frequently as
requested by Agent), accurate and complete records of its Accounts as of the end
of the preceding week, including all payments and collections thereon, and shall
submit to Agent a summary aged trial balance and sales, collection,
reconciliation and other reports in form satisfactory to Agent, on such periodic
basis as Agent may request.  To the extent Agent has so requested, each Borrower
shall also provide to Agent, on or before the 15th day of each month (or more
frequently as Agent may request), a detailed aged trial balance of all Accounts
as of the end of the preceding month, specifying each Account’s Account Debtor
name and address, amount, invoice date and due date, showing any discount,
allowance, credit, authorized return or dispute, and including such proof of
delivery, copies of invoices and invoice registers, copies of related documents,
repayment histories, status reports and other information as Agent may
reasonably request.  If Accounts in an aggregate face amount of $100,000 or more
cease to be Eligible Accounts, Borrowers shall notify Agent of such occurrence
promptly (and in any event within one Business Day) after any Borrower has
knowledge thereof.
 


 
-54-

--------------------------------------------------------------------------------

 


8.2.2.              Taxes.  If an Account of any Borrower includes a charge for
any Taxes, Agent is authorized, in its discretion, to pay the amount thereof to
the proper taxing authority for the account of such Borrower and to charge
Borrowers therefor; provided, however, that neither Agent nor Lenders shall be
liable for any Taxes that may be due from Borrowers or with respect to any
Collateral.
 
8.2.3.              Account Verification.  Whether or not a Default or Event of
Default exists, Agent shall have the right at any time, in the name of Agent,
any designee of Agent or any Borrower, to verify the validity, amount or any
other matter relating to any Accounts of Borrowers by mail, telephone or
otherwise; provided, however, if no Default or Event of Default shall exist that
Agent shall first notify Borrower Agent of its intent (if any) to contact any of
Borrower’s customers and shall afford Borrower Agent the opportunity to
participate with Agent in any communications with Borrower’s
customers.  Borrowers shall cooperate fully with Agent in an effort to
facilitate and promptly conclude any such verification process.
 
8.2.4.              Maintenance of Payment Account.  Borrowers shall at all
times maintain the Dominion Account pursuant to arrangements acceptable to
Agent.  Neither Agent nor Lenders assume any responsibility to Borrowers for any
lockbox arrangement or Dominion Account, including any claim of accord and
satisfaction or release with respect to any Payment Items accepted by any bank.
 
8.2.5.              Proceeds of Collateral.  Borrowers shall request in writing
and otherwise take all necessary steps to ensure that all payments on Accounts
or otherwise relating to Collateral are made directly to an Approved Deposit
Account or a Dominion Account (or a lockbox relating to an Approved Deposit
Account or a Dominion Account).  If any Obligor or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into an
Approved Deposit Account or a Dominion Account.
 
8.3.           Administration of Inventory.
 
8.3.1.              Records and Reports of Inventory.  Each Borrower shall keep
accurate and complete records of its Inventory, including costs and daily
withdrawals and additions, and shall submit to Agent inventory and
reconciliation reports in form satisfactory to Agent, on such periodic basis as
Agent may request.
 
8.3.2.              Acquisition, Sale and Maintenance.  No Borrower shall
acquire or accept any Inventory on consignment or approval, and shall take all
steps to assure that all Inventory is produced in accordance with Applicable
Law, including the FLSA.  No Borrower shall sell any Inventory on consignment or
approval or any other basis under which the customer may return or require a
Borrower to repurchase such Inventory.  Borrowers shall use, store and maintain
all Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.
 
8.4.           Administration of Equipment.
 
8.4.1.              Records and Schedules of Equipment.  Each Borrower shall
keep accurate and complete records of its Equipment, including kind, quality,
quantity, cost, acquisitions and dispositions thereof, and shall submit to
Agent, on a monthly basis with the financial reports required under Section
10.1.2(b) or 10.1.2(c), or on such other periodic basis as Agent may request, a
current schedule thereof, in form satisfactory to Agent, including, without
limitation, all such information with respect to Equipment included in the
Borrowing Base.  Promptly upon request, each Borrower shall deliver to Agent
evidence of its ownership or interests in any Equipment.
 


 
-55-

--------------------------------------------------------------------------------

 


8.4.2.              Dispositions and Refinancing of Equipment.  No Borrower
shall sell, lease or otherwise dispose of, or refinance any Equipment
constituting a portion of the Collateral, without the prior written consent of
Agent, other than (a) a Permitted Asset Disposition; (b) a refinancing
constituting a Refinancing Debt (other than a Collateral Refinancing Debt)
provided that each Refinancing Condition is satisfied; and (c) a refinancing
constituting Collateral Refinancing Debt.
 
8.4.3.              Condition of Equipment.  The Equipment shall be maintained
in good operating condition and repair, and all necessary replacements and
repairs shall be made so that the value and operating efficiency of the
Equipment is preserved at all times, reasonable wear and tear excepted.  Each
Borrower shall ensure that the Equipment is mechanically and structurally sound,
and capable of performing the functions for which it was designed, in accordance
with manufacturer specifications.  No Borrower shall permit any Equipment to
become affixed to Real Estate unless any landlord or mortgagee delivers a Lien
Waiver.
 
8.4.4.              Lien Administration for Rolling Stock.
 
(a)           With respect to all Bank Revenue Equipment owned by any Borrower
on the Closing Date (collectively, the “Initial Revenue Equipment”), each
Borrower (i) on or before the Closing Date shall have furnished the Agent with a
detailed list of all certificates of title to all Initial Revenue Equipment
which contain the notation of the Lien of the Agent thereon, and (ii) shall take
such other action from time to time at the request of the Agent as the Agent
shall deem necessary to perfect or maintain the perfection or priority of the
Lien of the Agent in the Initial Revenue Equipment, which may include delivering
possession of the original certificates of title for the Initial Revenue
Equipment to the Agent or its designated subagent if the Agent determines in
good faith such action to be required under applicable law in order to perfect
the Lien of the Agent in such certificates of title.
 
(b)           With respect to any Bank Revenue Equipment acquired by any
Borrower after the Closing Date, and with respect to any Bank Revenue Equipment
then owned or thereafter acquired by any Borrower becoming a party to this
Agreement after the date hereof, such Borrower shall (i) promptly, but in no
event more than three (3) Business Days thereafter, provide to Agent copies of
the application for title filed with the applicable Governmental Authority,
requesting that Agent’s Lien be noted on the certificate of title, (ii) within
sixty (60) days of the date of acquisition of such Bank Revenue Equipment or of
the owner of such Bank Revenue Equipment becoming a Borrower hereunder, as
applicable, furnish the Agent with copies of the certificate of title to such
Bank Revenue Equipment evidencing the notation of the Lien of the Agent thereon,
and (iii) take such other action from time to time at the request of the Agent
as the Agent shall deem necessary to perfect or maintain the perfection or
priority of the Lien of the Agent in the Bank Revenue Equipment, which may
include delivering possession of the original certificates of title for the Bank
Revenue Equipment to the Agent or its designated subagent if the Agent
determines in good faith such action to be required under applicable law in
order to perfect the Lien of the Agent in such certificates of title.
 
(c)            Notwithstanding the provisions of subsection (b) of this Section
8.4.4:  (i) the lease of any Revenue Equipment (whether as a true lease or a
Capital Lease) shall not be deemed an acquisition of Revenue Equipment, as
described in subsection (b) of this Section 8.4.4, and (ii) no Borrower shall be
obligated to comply with subsection (b) of this Section 8.4.4 with respect to
any Revenue Equipment that was acquired subject to a Purchase Money Lien
permitted under Section 10.2.2(b).  In the event the Revenue Equipment subject
to a Lien or lease described in clauses (i) or (ii) of this subsection (c) are
no longer subject to such lease or Lien, as applicable, the provisions of
subsection (b) of this Section 8.4.4 shall be applicable thereto.
 


 
-56-

--------------------------------------------------------------------------------

 


(d)            Notwithstanding any terms of this Section 8.4.4 to the contrary,
(A) with respect to Collateral that constitutes Eligible Revenue Equipment on
the Closing Date, Agent or its designee has received a detailed list of all
certificates of title for such Eligible Revenue Equipment that note Agent’s Lien
thereon and the original certificate of title with Agent’s Lien noted thereon is
delivered to Agent or its designee within 30 days after the Closing Date, (B)
with respect to Revenue Equipment that becomes Eligible Revenue Equipment after
the Closing Date, Agent or its designee has received a copy of the application
for title filed with the applicable Governmental Authority, requesting that
Agent’s Lien be noted thereon and the original certificate of title with Agent’s
Lien noted thereon is delivered to Agent or its designee within 60 days after
such Revenue Equipment becomes Collateral, and (C) during any Collateral Trigger
Period, if requested by Agent in writing, the Borrowers shall deliver original
certificates of title evidencing ownership of all Bank Revenue Equipment.  All
applications for title or certificates of title required to be delivered
pursuant to this Section 8.4.4(d) shall, in each case, be delivered to Agent or
to any third party collateral management agent as may be engaged and designated
by Agent in its sole discretion, as specified herein or otherwise as soon as
possible, but in any event in the case of (C), no later than three Business Days
after receipt of such written notice from Agent.  In the event Agent engages and
designates a third party collateral management agent to administer such
applications for title or original certificates of title, Borrower shall
reimburse Agent for any and all costs or expenses incurred by Agent for such
collateral management agent within ten (10) days of demand therefor.
 
8.5.           Administration of Deposit Accounts.  Schedule 8.5 sets forth all
Deposit Accounts maintained by Obligors, including all Dominion Accounts.  Each
Obligor shall take all actions necessary to establish Agent’s control of each
such Deposit Account (other than (a) an account exclusively used for payroll,
payroll taxes or employee benefits, and (b) any account containing not more that
$10,000 at any time) pursuant to a Deposit Account Control Agreement.  The
Obligors shall be the sole account holder of each Deposit Account and shall not
allow any other Person (other than Agent) to have control over a Deposit Account
or any Property deposited therein.  Each Obligor shall promptly notify Agent of
any opening or closing of a Deposit Account and, with the consent of Agent, will
amend Schedule 8.5 to reflect same.
 
8.6.           General Provisions.
 
8.6.1.              Location of Collateral.  All tangible items of Collateral,
other than Inventory and Equipment in transit, and Collateral delivered to Agent
shall at all times be kept by Obligors at the business locations set forth in
Schedule 8.6.1, except that Obligors may (a) make sales or other dispositions of
Collateral in accordance with Section 10.2.5; and (b) move Collateral to another
location in the United States not included on Schedule 8.6.1, upon thirty (30)
Business Days prior written notice to Agent.
 
8.6.2.              Insurance of Collateral; Condemnation Proceeds.
 
(a)           Each Obligor shall maintain insurance with respect to the
Collateral, covering casualty, hazard, public liability, theft, malicious
mischief, flood and other risks, in amounts, with endorsements and with insurers
(with a Best Rating of at least A7) satisfactory to Agent.  All proceeds under
each policy shall be payable to Agent.  From time to time upon request, Obligors
shall deliver to Agent the originals or certified copies of its insurance
policies and updated flood hazard certificates.  Unless Agent shall agree
otherwise, each policy shall include satisfactory endorsements (i) showing Agent
as loss payee or additional insured, as appropriate; (ii) requiring 30 days
prior written notice to Agent in the event of cancellation of the policy for any
reason whatsoever; and (iii) specifying that the interest of Agent shall not be
impaired or invalidated by any act or neglect of any Obligor or the owner of the
Property, nor by the occupation of the premises for purposes more hazardous than
are permitted by the
 


 
-57-

--------------------------------------------------------------------------------

 


policy.  If any Obligor fails to provide and pay for any insurance, Agent may,
at its option, but shall not be required to, procure such insurance and charge
Obligors therefor.  Each Obligor agrees to deliver to Agent, promptly as
rendered, copies of all reports made to insurance companies.  While no Event of
Default exists, Obligors may settle, adjust or compromise any insurance claim
with respect to Collateral, as long as the proceeds are delivered to Agent.  If
an Event of Default exists, only Agent shall be authorized to settle, adjust and
compromise claims.
 
(b)           Any proceeds of insurance (other than proceeds from workers’
compensation or D&O insurance) and any awards arising from condemnation of any
Collateral shall be paid to Agent.  Any such proceeds or awards that relate to
Collateral consisting of Inventory or Pledged Equipment shall be applied to
payment of the Revolver Loans, and then to any other Obligations
outstanding.  Subject to clause (c) below, any proceeds or awards that relate to
Collateral consisting of Real Estate shall be applied first to Revolver Loans
and then to other Obligations.
 
(c)           If requested by Borrowers in writing within 45 days after Agent’s
receipt of any insurance proceeds or condemnation awards relating to any loss or
destruction of Collateral consisting of Pledged Equipment or Real Estate,
Borrowers may use such proceeds or awards to repair or replace such Pledged
Equipment or Real Estate (and until so used, the proceeds shall be held by Agent
as Cash Collateral) as long as (i) no Default or Event of Default exists; (ii)
such repair or replacement is promptly undertaken and concluded, in accordance
with plans satisfactory to Agent; (iii) replacement buildings are constructed on
the sites of the original casualties and are of comparable size, quality and
utility to the destroyed buildings; (iv) the repaired or replaced Property is
free of Liens, other than Permitted Liens that are not Purchase Money Liens; (v)
Borrowers comply with disbursement procedures for such repair or replacement as
Agent may reasonably require; and (vi) the aggregate amount of such proceeds or
awards from any single casualty or condemnation does not exceed $1,000,000.
 
8.6.3.              Protection of Collateral.  All expenses of protecting,
storing, warehousing, insuring, handling, maintaining and shipping any
Collateral, all Taxes payable with respect to any Collateral (including any sale
thereof), and all other payments required to be made by Agent to any Person to
realize upon any Collateral, shall be borne and paid by Obligors.  Agent shall
not be liable or responsible in any way for the safekeeping of any Collateral,
for any loss or damage thereto (except for reasonable care in its custody while
Collateral is in Agent’s actual possession), for any diminution in the value
thereof, or for any act or default of any warehouseman, carrier, forwarding
agency or other Person whatsoever, but the same shall be at Borrowers’ sole
risk.
 
8.6.4.              Defense of Title to Collateral.  Each Obligor shall at all
times defend its title to Collateral and Agent’s Liens therein against all
Persons, claims and demands whatsoever, except Permitted Liens.
 
8.6.5.              Other Reports.  Each Borrower shall submit to Agent, on or
before the 15th day of each month (or more frequently as Agent may request),
accurate and complete records of Collateral consisting of Real Estate as of the
end of the preceding month, including the Value of all Real Estate and any
acquisitions or dispositions thereof.
 
8.7.           Power of Attorney.  Each Obligor hereby irrevocably constitutes
and appoints Agent (and all Persons designated by Agent) as such Obligor’s true
and lawful attorney (and agent-in-fact) for the purposes provided in this
Section.  This power of attorney is coupled with an interest.  Agent, or Agent’s
designee, may, without notice and in either its or a Borrower’s name, but at the
cost and expense of Obligor:
 


 
-58-

--------------------------------------------------------------------------------

 


       (a)           Endorse an Obligor’s name on any Payment Item or other
proceeds of Collateral (including proceeds of insurance) that come into Agent’s
possession or control; and
 
(b)           During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts, by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Agent deems
advisable; (iv) take control, in any manner, of any proceeds of Collateral; (v)
prepare, file and sign an Obligor’s name to a proof of claim or other document
in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to an Obligor, and notify postal authorities to change the address for
delivery thereof to such address as Agent may designate; (vii) endorse any
Chattel Paper, Document, Instrument, invoice, freight bill, bill of lading, or
similar document or agreement relating to any Accounts, Inventory or other
Collateral; (viii) use an Obligor’s stationery and sign its name to
verifications of Accounts and notices to Account Debtors; (ix) use the
information recorded on or contained in any data processing equipment and
computer hardware and software relating to any Collateral; (x) make and adjust
claims under policies of insurance with respect to Collateral; (xi) take any
action as may be necessary or appropriate to obtain payment under any letter of
credit or banker’s acceptance for which an Obligor is a beneficiary; and (xii)
take all other actions as Agent deems appropriate to fulfill any Obligor’s
obligations under the Loan Documents.
 
SECTION 9.    REPRESENTATIONS AND WARRANTIES
 
9.1.           General Representations and Warranties.  To induce Agent and
Lenders to enter into this Agreement and to make available the Commitments,
Loans and Letters of Credit, each Borrower and other Obligor, as applicable,
represents and warrants that:
 
9.1.1.              Organization and Qualification.  Each Borrower, other
Obligor and Subsidiary is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization.  Each Borrower, other
Obligor and Subsidiary is duly qualified, authorized to do business and in good
standing as a foreign corporation, company or other entity in each jurisdiction
where failure to be so qualified could reasonably be expected to have a Material
Adverse Effect.
 
9.1.2.              Power and Authority.  Each Obligor is duly authorized to
execute, deliver and perform its Loan Documents.  The execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
action, and do not (a) require any consent or approval of any holders of Equity
Interests of any Obligor, other than those already obtained; (b) contravene the
Organic Documents of any Obligor; (c) violate or cause a default under any
Applicable Law or Material Contract; or (d) result in or require the imposition
of any Lien (other than Permitted Liens) on any Property of any Obligor.
 
9.1.3.              Enforceability.  Each Loan Document is a legal, valid and
binding obligation of each Obligor party thereto, enforceable in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
 
9.1.4.              Capital Structure.  Schedule 9.1.4 shows, for each Obligor
and Subsidiary, as of the Closing Date, its name, its jurisdiction of
organization, its authorized and issued Equity Interests, the holders of its
Equity Interests (with the exception of Parent, which is a publicly owned
company), and all agreements binding on such holders with respect to their
Equity Interests.  Each Obligor has good title to its Equity Interests in its
Subsidiaries, subject only to Agent’s Lien (and Permitted Liens arising by
 


 
-59-

--------------------------------------------------------------------------------

 


operation of law), and all such Equity Interests are duly issued, and in the
case of Equity Interests issued by a corporation, fully paid and
non-assessable.  Except as set forth on Schedule 9.1.4 with respect to
outstanding options to purchase Equity Interests in Parent, there are no
outstanding options to purchase, warrants, subscription rights, agreements to
issue or sell, convertible interests, phantom rights or powers of attorney
relating to any Equity Interests of any Obligor or any Subsidiary.
 
9.1.5.              Corporate Names; Locations.  Except as set forth on Schedule
9.1.5, during the five years preceding the Closing Date, except as shown on
Schedule 9.1.5, no Borrower, Obligor or Subsidiary has been known as or used any
corporate, fictitious or trade names, has been the surviving corporation of a
merger or combination, or has acquired any substantial part of the assets of any
Person.  As of the Closing Date, the chief executive offices and other places of
business of Borrowers and Subsidiaries are shown on Schedule 8.6.1.  During the
five years preceding the Closing Date, no Borrower, Obligor or Subsidiary has
had any other office or place of business.
 
9.1.6.              Title to Properties; Priority of Liens.  Except as set forth
on Schedule 9.1.6, each Obligor and each Subsidiary has good and marketable
title to (or valid leasehold interests in) all of its Real Estate, and good
title to all of its personal Property, including all Property reflected in any
financial statements delivered to Agent or Lenders, in each case free of Liens
except Permitted Liens.  Each Obligor and each Subsidiary has paid and
discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens.  All Liens of Agent in the Collateral
are duly perfected, first priority Liens, subject only to Permitted Liens that
are expressly allowed to have priority over Agent’s Liens.
 
9.1.7.              Accounts.  Agent may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by Borrowers with
respect thereto.  Borrowers warrant, with respect to each Account at the time it
is shown as an Eligible Account in a Borrowing Base Certificate, that:
 
(a)           it is genuine and in all respects what it purports to be, and is
not evidenced by a judgment;
 
(b)           it arises out of a completed, bona fide sale and delivery of goods
or rendition of services in the Ordinary Course of Business, and substantially
in accordance with any purchase order, contract or other document relating
thereto;
 
(c)           once billed, it is for a sum certain, maturing as stated in the
invoice covering such sale or rendition of services, a copy of which has been
furnished or is available to Agent on request;
 
(d)           it is not subject to any offset, Lien (other than Agent’s Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;
 
(e)           no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;
 
(f)           no extension, compromise, settlement, modification, credit,
deduction or return has been authorized with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Agent hereunder; and
 


 
-60-

--------------------------------------------------------------------------------

 


(g)           to Borrower’s knowledge (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectibility of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s customary credit
standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business; and (iii)
there are no proceedings or actions threatened or pending against any Account
Debtor that could reasonably be expected to have a material adverse effect on
the Account Debtor’s financial condition.
 
9.1.8.              Financial Statements.  The consolidated and consolidating
balance sheets, and related statements of income, cash flow and shareholder’s
equity, of Parent and its Subsidiaries that have been and are hereafter
delivered to Agent and Lenders, are prepared in accordance with GAAP, and fairly
present the financial positions and results of operations of Parent and
Subsidiaries at the dates and for the periods indicated.  All projections
delivered from time to time to Agent and Lenders have been prepared in good
faith, and based on assumptions believed by Borrowers to be reasonable in light
of the circumstances at such time.  No financial statement delivered to Agent or
Lenders at any time contains any untrue statement of a material fact, nor fails
to disclose any material fact necessary to make such statement not materially
misleading.  The Parent and its consolidated group, taken as a whole, are
Solvent.
 
9.1.9.              Surety Obligations.  Other than Permitted Contingent
Obligations, and except as disclosed on Schedule 9.1.9, as of the Closing Date,
no Obligor nor any Subsidiary is obligated as surety or indemnitor under any
bond or other contract that assures payment or performance of any obligation of
any Person.
 
9.1.10.              Taxes.  Each Obligor and Subsidiary has filed all federal,
state and local tax returns and other reports that it is required by law to
file, and has paid, or made provision for the payment of, all Taxes upon it, its
income and its Properties that are due and payable, except to the extent being
Properly Contested.  The provision for Taxes on the books of each Borrower and
Subsidiary is adequate for all years not closed by applicable statutes, and for
its current Fiscal Year.
 
9.1.11.              Brokers.  There are no brokerage commissions, finder’s fees
or investment banking fees payable in connection with any transactions
contemplated by the Loan Documents, except as contemplated by the Fee Letter.
 
9.1.12.              Intellectual Property.  Each Obligor and Subsidiary owns or
has the lawful right to use all Intellectual Property necessary for the conduct
of its business, and such use does not conflict with, misappropriate, infringe
on or violate, in any material respect, the intellectual property rights of
others.  All Intellectual Property owned by an Obligor and, to such Obligor’s
knowledge, all Intellectual Property licensed to an Obligor, is valid,
enforceable, subsisting and unexpired and has not been abandoned, except for
such instances of non-compliance that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect.  There is no pending
or, to the knowledge of any Senior Officer of Borrowers, threatened Intellectual
Property Claim with respect to any Obligor, any Subsidiary or any of their
Property (including any Intellectual Property) which could reasonably be
expected to have a Material Adverse Effect.  There is no holding, decision or
judgment that has been rendered by any Governmental Authority or arbitrator in
the United States or outside the United States which would limit or cancel the
validity or enforceability of any Intellectual Property owned by an Obligor, or
such Obligor’s knowledge, any Intellectual Property licensed to an Obligor which
could reasonably be expected to have a Material Adverse Effect.  No Obligor is
aware of any unauthorized uses of any item included in the Intellectual Property
that could reasonably be expected to (i) lead to such item becoming invalid or
unenforceable and (ii) have a Material Adverse Effect.  As of the Closing Date,
except as disclosed on Schedule 9.1.12, no Obligor or Subsidiary pays or owes
any material Royalty or
 


 
-61-

--------------------------------------------------------------------------------

 


other material compensation to any Person with respect to any Intellectual
Property.  As of the Closing Date, all Intellectual Property owned, used or
licensed by, or otherwise subject to any interests of, any Obligor or Subsidiary
is shown on Schedule 9.1.12.
 
9.1.13.              Governmental Approvals.  Each Obligor and Subsidiary has,
is in compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, including, without limitation, all Material Licenses, permits,
leases and agreements necessary to its business, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.  All
necessary import, export or other licenses, permits or certificates for the
import or handling of any goods or other Collateral have been procured and are
in effect, and Obligors and Subsidiaries have complied with all foreign and
domestic laws with respect to the shipment and importation of any goods or
Collateral, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect.
 
9.1.14.              Compliance with Laws.  Each Obligor and each Subsidiary has
duly complied, and its Properties and business operations are in compliance, in
all material respects with all Applicable Law, except where noncompliance could
not reasonably be expected to have a Material Adverse Effect.  There have been
no citations, notices or orders of material noncompliance issued to any Obligor
or Subsidiary under any Applicable Law.
 
9.1.15.              Compliance with Environmental Laws.  Except as disclosed on
Schedule 9.1.15 and except as could not reasonably be expected to result in a
Material Adverse Effect, no Obligor’s or Subsidiary’s past or present
operations, Real Estate or other Properties are subject to any federal, state or
local investigation to determine whether any remedial action is needed to
address any environmental pollution, hazardous material or environmental
clean-up.  No Obligor or any Subsidiary has received any Environmental Notice
with respect to circumstances that could reasonably be expected to result in a
Material Adverse Effect.  No Obligor or any Subsidiary has any contingent
liability with respect to any Environmental Release, environmental pollution or
hazardous material on any Real Estate now or previously owned, leased or
operated by it, which, in each case, could reasonably be expected to have a
Material Adverse Effect.
 
9.1.16.              Burdensome Contracts.  No Obligor or Subsidiary is a party
or subject to any material contract, agreement or charter restriction that could
reasonably be expected to have a Material Adverse Effect.  No Obligor or
Subsidiary is party or subject to any Restrictive Agreement, except as shown on
Schedule 9.1.16, none of which prohibit the execution or delivery of any Loan
Documents by an Obligor nor the performance by an Obligor of any obligations
thereunder.
 
9.1.17.              Litigation.  Except as shown on Schedule 9.1.17, there are
no proceedings or investigations pending or, to any Borrower’s knowledge,
threatened against any Obligor or Subsidiary, or any of their businesses,
operations, Properties, prospects or conditions, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect.  No Obligor or Subsidiary is in
default with respect to any order, injunction or judgment of any Governmental
Authority.
 
9.1.18.              No Defaults.  No event or circumstance has occurred or
exists that constitutes a Default or Event of Default.  No Obligor or Subsidiary
is in default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract or in the payment of any Borrowed Money, where such default
reasonably would be expected to have a Material Adverse Effect.  To Borrower’s
knowledge, there is no basis upon which any party (other than an Obligor or a
Subsidiary) could terminate a Material Contract prior to its scheduled
termination date.
 


 
-62-

--------------------------------------------------------------------------------

 


9.1.19.              ERISA.  Except as disclosed on Schedule 9.1.19:
 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other federal and state
laws.  Each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of Borrowers, nothing has occurred which would prevent, or
cause the loss of, such qualification.  Each Obligor and ERISA Affiliate has
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.
 
(b)           There are no pending or, to the knowledge of Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.
 
(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Obligor
or ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
 
(d)           With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable Governmental Authority.
 
9.1.20.              Trade Relations.  To the knowledge of the Obligors, there
exists no actual or threatened termination, limitation or modification of any
business relationship between any Obligor or Subsidiary and any customer or
supplier, or any group of customers or suppliers, that could reasonably be
expected to have a Material Adverse Effect.  To the knowledge of the Obligors,
there exists no condition or circumstance that could reasonably be expected to
impair in any material respect the ability of any Obligor or Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Closing Date.
 
9.1.21.              Labor Relations.  Except as described on Schedule 9.1.21,
as of the Closing Date, no Obligor or Subsidiary is party to or bound by any
collective bargaining agreement, management agreement or consulting
agreement.  There are no grievances, disputes or controversies with any union or
other organization of any Obligor’s or Subsidiary’s employees, or, to any
Borrower’s knowledge, any asserted or threatened strikes, work stoppages or
demands for collective bargaining, in each case, that could reasonably be
expected to have a Material Adverse Effect.
 


 
-63-

--------------------------------------------------------------------------------

 


9.1.22.              Payable Practices.  No Obligor or Subsidiary has made any
material change in its historical accounts payable practices from those in
effect on the Closing Date.
 
9.1.23.              Not a Regulated Entity.  No Obligor is (a) an “investment
company” or a “person directly or indirectly controlled by or acting on behalf
of an investment company” within the meaning of the Investment Company Act of
1940; or (b) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any public utilities code or any other Applicable Law regarding
its authority to incur Debt.
 
9.1.24.              Margin Stock.  No Obligor or Subsidiary is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No Loan
proceeds or Letters of Credit will be used by Obligors to purchase or carry, or
to reduce or refinance any Debt incurred to purchase or carry, any Margin Stock
or for any related purpose governed by Regulations T, U or X of the Board of
Governors.
 
9.1.25.              Subsidiaries.  None of the Obligors has a Subsidiary (other
than VIL, CVTI Receivables or Transplace) that is not either a Borrower or a
Guarantor.
 
9.2.           Complete Disclosure.  No Loan Document contains any untrue
statement of a material fact, nor fails to disclose any material fact necessary
to make the statements contained therein not materially misleading.  To the
knowledge of the Obligors, there is no fact or circumstance that any Obligor has
failed to disclose to Agent in writing that could reasonably be expected to have
a Material Adverse Effect.
 
SECTION 10.    COVENANTS AND CONTINUING AGREEMENTS
 
10.1.           Affirmative Covenants.  As long as any Commitments or
Obligations are outstanding or Full Payment has not been made on all
Obligations, each Obligor shall, and shall cause each Subsidiary to:
 
10.1.1.              Inspections; Appraisals.
 
(a)           Permit Agent or any Lender at any time and from time to time,
subject to reasonable notice and normal business hours, to visit and inspect the
Properties of any Obligor or Subsidiary, inspect, audit and make extracts from
any Obligor’s or any Subsidiary’s books and records, and discuss with its
officers, employees, agents, advisors and independent accountants of such
Obligor’s or Subsidiary’s business, financial condition, assets, prospects and
results of operations.  Neither Agent nor any Lender shall have any duty to any
Obligor to make any inspection, nor to share any results of any inspection,
appraisal or report with any Obligor.  Each Obligor acknowledges that all
inspections, appraisals and reports are prepared by Agent and Lenders for its
purposes, and such Obligor shall not be entitled to rely upon them.  Agent and
each Lender shall be bound by the provisions of Section 14.12 with respect to
information obtained pursuant to this Section.
 
(b)           Reimburse Agent for all charges, costs and expenses of Agent in
connection with (i) up to three field examinations of any Obligor’s books and
records or any other financial or Collateral matters as Agent deems appropriate,
(ii) up to three appraisals of Pledged Equipment, and (iii) up to one appraisal
of Real Estate, in each case per Loan Year; provided, however, that if an
examination or appraisal is initiated during a Default or Event of Default, or
at any time Availability is less than $15,000,000, then all charges, costs and
expenses therefor shall be reimbursed by Borrowers without regard to such
limit.  Subject to and without limiting the foregoing, Borrowers specifically
agree to pay Agent’s then standard charges for each day that an employee of
Agent or its Affiliates is engaged in any
 


 
-64-

--------------------------------------------------------------------------------

 


examination activities, and shall pay the standard charges of Agent’s internal
appraisal group.  This Section shall not be construed to limit Agent’s right to
conduct examinations or to obtain appraisals at any time in its discretion, nor
to use third parties for such purposes.
 
10.1.2.              Financial and Other Information.  Keep adequate records and
books of account with respect to its business activities, in which proper
entries are made in accordance with GAAP reflecting all financial transactions;
and furnish to Agent and Lenders:
 
(a)           as soon as available, and in any event within 90 days after the
close of each Fiscal Year, balance sheets as of the end of such Fiscal Year and
the related statements of income, cash flow and shareholders’ equity for such
Fiscal Year, on a consolidated and consolidating basis for Parent and
Subsidiaries, which consolidated statements shall be audited and certified
(without qualification as to scope, “going concern” or similar items) by KPMG
LLP or another firm of independent certified public accountants of recognized
standing selected by Obligors and acceptable to Agent, and shall set forth in
comparative form corresponding figures for the preceding Fiscal Year and other
information acceptable to Agent;
 
(b)           as soon as available, and in any event within 45 days after the
end of each Fiscal Quarter, unaudited balance sheets as of the end of such
Fiscal Quarter and the related statements of income and cash flow for such
Fiscal Quarter and for the portion of the Fiscal Year then elapsed, on a
consolidated and consolidating basis for Parent and Subsidiaries, setting forth
in comparative form corresponding figures for the preceding Fiscal Year and
certified by the chief financial officer of Borrower Agent as prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such Fiscal Quarter and period, subject to normal year-end
adjustments and the absence of footnotes;
 
(c)           within 30 days after the end of each month which is not the end of
a Fiscal Quarter, unaudited balance sheets as of the end of such month and the
related statements of income and cash flow for such month and for the portion of
the Fiscal Year then elapsed, on a consolidated and consolidating basis for
Parent and Subsidiaries, setting forth in comparative form corresponding figures
for the preceding Fiscal Year and certified by the chief financial officer of
Borrower Agent as prepared in accordance with GAAP and fairly presenting the
financial position and results of operations for such month and period, subject
to normal year-end adjustments and the absence of footnotes;
 
(d)           concurrently with delivery of financial statements under clauses
(a), (b) and (c) above, or more frequently if requested by Agent while a Default
or Event of Default exists, a Compliance Certificate executed by a Senior
Officer of Borrower Agent;
 
(e)           concurrently with delivery of financial statements under clause
(a) above, copies of all management letters and other material reports submitted
to Borrowers and Subsidiaries by their accountants in connection with such
financial statements;
 
(f)           concurrently with, and as part of, the delivery of the Compliance
Certificate under clause (d) above, (i) a schedule of all obligations (other
than Permitted Contingent Obligations) of the Obligors as surety or indemnitor
under any bond or other contract that assures payment or performance of any
obligation of any Person (or a certificate that there have been no changes with
respect to such obligations since the last delivery of such a schedule), and
(ii) a schedule of all collective bargaining agreements, material management
agreements, and material consulting agreements by which any Obligor or
Subsidiary is party to or bound (or a certificate that there have been no
changes with respect to such agreements since the last delivery of such a
schedule);
 


 
-65-

--------------------------------------------------------------------------------

 


(g)           as soon as available, but not later than 30 days prior to the end
of each Fiscal Year, projections of Parent’s consolidated balance sheets,
results of operations, cash flow and Availability for the next Fiscal Year,
month by month and for the next three Fiscal Years, year by year;
 
(h)           all reports and other disclosures required under Sections 8.2.1
and 8.4.1;
 
(i)           at Agent’s request, a listing of Borrowers’ trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form satisfactory to Agent;
 
(j)           promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Obligor has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that an Obligor files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by an Obligor to the public concerning material changes to or
developments in the business of such Obligor;
 
(k)           promptly after the sending or filing thereof, copies of any annual
report to be filed in connection with each Plan or Foreign Plan; and
 
(l)           such other reports and information (financial or otherwise) as
Agent may request from time to time in connection with any Collateral or any
Borrower’s, Subsidiary’s or other Obligor’s financial condition or business.
 
The documents required to be delivered pursuant to Section 10.1.2 (a), (b), and
(j) (to the extent any such documents are included in materials otherwise filed
with the Securities and Exchange Commission) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Obligor posts such documents, or provides a link thereto on the Obligor’s
website on the Internet at the website address, www.covenanttransport.com; or
(ii) on which such documents are posted on the Obligor’s behalf on IntraLinks,
or another Internet website, if any, to which each Lender and the Agent have
access (whether a commercial, third-party website or whether sponsored by the
Agent); provided that:  (i) the Obligor shall deliver paper copies of such
documents to the Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Agent or such Lender and (ii) the Borrower shall notify the Agent and
each Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Agent by electronic mail electronic versions (i.e.,
soft copies) of such documents.
 
10.1.3.              Notices.  Notify Agent and Lenders in writing, promptly
after a Borrower’s Senior Officer obtaining knowledge thereof, of any of the
following that affects an Obligor:  (a) the threat or commencement of any
proceeding or investigation, whether or not covered by insurance, if an adverse
determination could reasonably be expected to have a Material Adverse Effect;
(b) any pending or threatened labor dispute, strike or walkout, or the
expiration of any material labor contract; (c) any event of default under or
termination of a Material Contract; (d) the existence of any Default or Event of
Default; (e) any judgment in an amount exceeding $2,000,000; (f) the assertion
of any Intellectual Property Claim, if it could reasonably be expected to have a
Material Adverse Effect; (g) any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), if an
adverse resolution is reasonably likely to have a Material Adverse Effect; (h)
any Environmental Release by an Obligor or on any Property owned, leased or
occupied by an Obligor; or receipt of any Environmental Notice, if it could
reasonably be expected to have a Material Adverse Effect; (i) the occurrence of
any ERISA Event; (j) the discharge of or any withdrawal or resignation by
Borrowers’ independent accountant; or (k) any opening of a new office or place
of business, at least 30 days prior to such opening.
 


 
-66-

--------------------------------------------------------------------------------

 


10.1.4.              Landlord and Storage Agreements.  Upon request, provide
Agent with copies of all existing material agreements, and promptly after
execution thereof provide Agent with copies of all future material agreements,
between an Obligor and any landlord, warehouseman, processor, shipper, bailee or
other Person that owns any premises at which any Collateral with an aggregate
value in excess of $100,000 may be kept or that otherwise may possess or handle
any Collateral with an aggregate value in excess of $100,000.
 
10.1.5.              Compliance with Laws.  Comply with all Applicable Laws,
including ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws
regarding collection and payment of Taxes, and maintain all Governmental
Approvals necessary to the ownership of its Properties or conduct of its
business, unless failure to comply (other than failure to comply with
Anti-Terrorism Laws) or maintain could not reasonably be expected to have a
Material Adverse Effect.  Without limiting the generality of the foregoing, if
any Environmental Release occurs at or on any Properties of any Obligor or
Subsidiary that could reasonably be expected to have a Material Adverse Effect,
it shall act promptly and diligently to investigate and report to Agent and all
appropriate Governmental Authorities the extent of, and to make appropriate
remedial action to eliminate, such Environmental Release, whether or not
directed to do so by any Governmental Authority.
 
10.1.6.              Taxes.  Pay and discharge all Taxes prior to the date on
which they become delinquent or penalties attach, unless such Taxes are being
Properly Contested.
 
10.1.7.              Insurance.  In addition to the insurance required hereunder
with respect to Collateral, maintain insurance with insurers (with a Best Rating
of at least A7, unless otherwise approved by Agent) satisfactory to Agent, (a)
with respect to the Properties and business of Obligors and Subsidiaries of such
type (including product liability, workers’ compensation, larceny, embezzlement,
or other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated; and
(b) business interruption insurance in an amount not less than $10,000,000, with
deductibles satisfactory to Agent.
 
10.1.8.              Material Licenses.  Each Obligor shall and shall ensure
that its Subsidiaries keep each Material License in full force and effect;
promptly notify Agent of any proposed modification to any such Material License,
or entry into any new Material License; pay all Royalties when due; and notify
Agent of any default or breach asserted by any Person to have occurred under any
Material License.
 
10.1.9.              Future Subsidiaries.  Promptly notify Agent upon any Person
becoming a Subsidiary and, if such Person is not a Foreign Subsidiary, within 45
days of the acquisition or creation of such Subsidiary cause it to join this
Agreement as a Borrower hereunder in a manner satisfactory to Agent, and to
execute and deliver such documents, instruments and agreements and to take such
other actions as Agent shall require to evidence and perfect a Lien in favor of
Agent (for the benefit of Secured Parties) on all assets of such Person, other
than those assets that would constitute Excluded Asset hereunder, including
delivery of such legal opinions, in form and substance satisfactory to Agent, as
it shall deem appropriate.
 
10.1.10.                      Depository Bank.  Maintain Agent or a Lender as
its principal depository bank, including for the maintenance of all operating,
collection, disbursement and other deposit accounts and for all Cash Management
Services; provided, that SRT’s account at Diamond State Bank shall be permitted
for sixty (60) days following the Closing Date.
 


 
-67-

--------------------------------------------------------------------------------

 


               10.1.11.                      Termination of the Receivables
Securitization.  On or before the Closing Date, Parent and CVTI Receivables
shall (a) terminate the revolving credit facility under the Receivables
Securitization, so that no further advances shall be made under the Receivables
Securitization, (b) terminate the Receivables Purchase Agreement dated December
12, 2000, as amended, and all agreements executed in connection therewith, (c)
cause to be delivered to Agent a Termination and Release Agreement from Three
Pillars Funding LLC (f/k/a Three Pillars Funding Corporation) in form and
substance acceptable to Agent providing for the disposition of Accounts and
payments on Accounts after the Closing Date, (d) cause any balance outstanding
under the Receivables Securitization to be paid in full, and (e) obtain the
release of any liens granted to SunTrust Capital Markets, Inc. (f/k/a SunTrust
Equitable Services Corporation) in connection with such Receivables
Securitization.  As promptly as practicable, but in any event no later than
thirty (30) days following the Closing Date, Borrowers shall  complete the
merger into Parent of CVTI Receivables.  From and after the Closing Date, Parent
shall cause CVTI Receivables to not own any Property other than the Accounts
pledged to SunTrust Capital Markets, Inc. (f/k/a SunTrust Equitable Services
Corporation) under the Receivables Securitization.
 
10.1.12.                      Post-Closing Obligations.  The Obligors agree to
diligently pursue and cause to be delivered each of the items set forth on
Schedule 10.1.12 within the respective time periods set forth therein.
 
10.2.           Negative Covenants.  As long as any Commitments or Obligations
are outstanding, each Obligor shall not, and shall cause each Subsidiary not to:
 
10.2.1.              Permitted Debt.  Create, incur, guarantee or suffer to
exist any Debt, except:
 
(a)           the Obligations;
 
(b)           Permitted Purchase Money Debt;
 
(c)           Borrowed Money (other than the Obligations and Permitted Purchase
Money Debt) described on Schedule 10.2.1, but only to the extent outstanding on
the Closing Date and not satisfied with proceeds of the initial Loans;
 
(d)           Bank Product Debt, as long as the Hedging Agreements relating
thereto are entered into in the Ordinary Course of Business solely for hedging
interest rate risk and not for speculative purposes;
 
(e)           Debt that is in existence when a Person becomes a Subsidiary or
that is secured by an asset when such asset is acquired by an Obligor or a
Subsidiary of an Obligor, as long as such Debt was not incurred in contemplation
of such Person becoming a Subsidiary or such acquisition, and does not exceed
$500,000 in the aggregate at any time;
 
(f)           Permitted Contingent Obligations;
 
(g)           Refinancing Debt as long as each Refinancing Condition is
satisfied;
 
(h)           Debt arising from Hedging Obligations permitted under Section
10.2.14;
 
(i)           other Debt that is not included in any of the other clauses of
this Section, not to exceed $1,000,000 in the aggregate at any time;
 


 
-68-

--------------------------------------------------------------------------------

 


(j)           Debt arising under the Daimler Credit Facility, under the terms in
effect on the Closing Date or as otherwise approved by Agent;
 
(k)           Debt existing on the Closing Date under the Receivables
Securitization, until the Receivables Securitization is paid in full pursuant to
Section 10.1.11;
 
(l)           Debt permitted under Section 10.2.6;
 
(m)           Debt secured by the Real Estate known as the “Chattanooga Body
Shop”, provided the aggregate amount of such Debt does not exceed $9,000,000;
and
 
(n)           Collateral Refinancing Debt.
 
10.2.2.              Permitted Liens.  Create or suffer to exist any Lien upon
any of its Property, except the following (collectively, “Permitted Liens”):
 
(a)           Liens in favor of Agent;
 
(b)           Purchase Money Liens securing Permitted Purchase Money Debt;
 
(c)           Liens for Taxes not yet due or being Properly Contested;
 
(d)           statutory Liens (other than Liens for Taxes or imposed under
ERISA) arising in the Ordinary Course of Business, but only if (i) payment of
the obligations secured thereby is not yet due or is being Properly Contested,
and (ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of any Obligor or Subsidiary;
 
(e)           Liens incurred or deposits made in the Ordinary Course of Business
to secure the performance of tenders, bids, leases, contracts (except those
relating to Borrowed Money), statutory obligations and other similar
obligations, or arising as a result of progress payments under government
contracts, as long as such Liens are at all times junior to Agent’s Liens;
 
(f)           Liens arising in the Ordinary Course of Business that are subject
to Lien Waivers;
 
(g)           Liens arising by virtue of a judgment or judicial order against
any Obligor or Subsidiary, or any Property of an Obligor or Subsidiary, as long
as such Liens are in existence for less than 20 consecutive days or being
Properly Contested;
 
(h)           easements, rights-of-way, restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere with the
Ordinary Course of Business;
 
(i)           normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection; and
 
(j)           existing Liens shown on Schedule 10.2.2.
 
(k)           any Lien securing Debt permitted under Section 10.2.1(e) on any
Property acquired after the Closing Date and existing prior to the acquisition
thereof by any Obligor or a Subsidiary of an Obligor or existing on any Property
of any Person that becomes a Subsidiary after the Closing Date that exists prior
to the time such Person becomes a Subsidiary; provided that (A) such Lien
 


 
-69-

--------------------------------------------------------------------------------

 


is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (B) such Lien shall not
apply to any other Property an Obligor or a Subsidiary of an Obligor, (C) such
Lien does not extend to any Property arising or acquired after the date of
acquisition and (D) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof (other
than with respect to (1) the capitalization of interest and (2) the
capitalization of any prepayment premiums payable in respect of the obligations
so extended, renewed or replaced);
 
(l)           Liens arising in connection with Capital Leases permitted under
this Agreement provided that no such Lien shall extend to any Property other
than assets subject to such Capital Leases;
 
(m)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(n)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
 
(o)           licenses, sublicenses, leases and subleases entered into in the
Ordinary Course of Business and any landlords’ Liens arising under any such
leases;
 
(p)           Liens on accounts receivable and proceeds thereof arising in
connection with the transfer thereof pursuant to the Receivables Securitization,
until the liens granted in connection with the Receivables Securitization are
released pursuant to Section 10.1.11;
 
(q)           Liens arising under the Daimler Credit Facility and securing Debt
permitted under Section 10.2.1(j);
 
(r)           other Liens on assets not constituting Collateral securing Debt
permitted under Section 10.2.1(i) and (m);
 
(s)           Liens relating to the Receivables Securitization which will be
releasing pursuant to Section 10.1.11; and
 
(t)           Liens on Refinanced Assets securing Debt permitted under Section
10.2.1(n).
 
10.2.3.              Distributions; Restrictions on Upstream Payments.  Declare
or make any Distributions, except Permitted Distributions; or create or suffer
to exist any encumbrance or restriction on the ability of a Subsidiary to make
any Upstream Payment, except for restrictions under the Loan Documents, under
Applicable Law or in effect on the Closing Date as shown on Schedule 9.1.16.
 
10.2.4.              Restricted Investments.  Make any Restricted Investment.
 
10.2.5.              Disposition of Assets.  Make any Asset Disposition, except
(a) a Permitted Asset Disposition, (b) a disposition of Equipment under Section
8.4.2, or (c) any other Asset Disposition approved in writing by Agent and
Required Lenders, provided that the Net Proceeds from any Asset Disposition made
during a Trigger Period shall be remitted to Agent for application against
outstanding Obligations; and provided, further, that (i) any Asset Disposition
shall in any event be for fair market value and (ii) in no event shall the
Obligors be permitted to sell, lease, transfer, or otherwise dispose of all or
substantially all of the assets of Borrowers, whether in a single transaction or
a series of related transactions; and provided, further, that any Asset
Disposition made during a Trigger Period shall only be
 


 
-70-

--------------------------------------------------------------------------------

 


permitted if, after giving effect thereto, such Asset Disposition shall not
create an Overadvance, and Borrowers shall deliver an updated Borrowing Base
Certificate (x) if such Asset Disposition constituted a sale of Eligible Real
Estate, or (y) if after giving effect to such Asset Disposition, the aggregate
gross sales proceeds from all dispositions of Eligible Revenue Equipment since
the date of the last Borrowing Base Certificate delivered hereunder is greater
than $3,000,000.
 
10.2.6.              Loans.  Make any loans or other advances of money to any
Person, except (a) advances to an officer, director or employee for salary,
travel expenses, commissions and similar items in the Ordinary Course of
Business; (b) prepaid expenses and extensions of trade credit made in the
Ordinary Course of Business; (c) deposits with financial institutions permitted
hereunder; (d) so long as no Default or Event of Default exists, intercompany
loans by an Obligor or a Subsidiary of an Obligor to another Obligor; (e) loans
or advances by any Obligor to VIL (i) in an aggregate amount outstanding at any
time of up to $10,000,000 and (ii) in such additional amounts as may be required
from time to time to maintain sufficient capital balances required under
insurance regulatory standards applicable to VIL; (f) loans or other advances of
money existing on the Closing Date shown on Schedule 10.2.6, and (g) loans made
to owner-operator drivers as part of an Obligor’s lease purchase program, the
outstanding balance of which will not at any time exceed $100,000 for any
individual loan, or $20,000,000 in the aggregate.
 
10.2.7.              Restrictions on Payment of Certain Debt.  Other than
Permitted Voluntary Prepayments, make any voluntary prepayment, redemption,
retirement, defeasance or acquisition with respect to any (a) Debt outstanding
under the Daimler Credit Facility; (b) Debt consisting of Borrowed Money (other
than the Obligations and Debt under the Daimler Credit Facility) prior to its
due date under the agreements evidencing such Debt as in effect on the Closing
Date (or as amended thereafter with the consent of Agent) or in violation of any
subordination agreement or subordination terms applicable thereto, if any; or
(c) Collateral Refinancing Debt prior to its due date under the agreements
evidencing such Debt as in effect on the date of incurrence thereof (as amended
thereafter with the consent of the Agent).
 
10.2.8.              Fundamental Changes.  (a) Merge, combine or consolidate
with any Person, or liquidate, wind up its affairs or dissolve itself, in each
case whether in a single transaction or in a series of related transactions,
except (i) for mergers or consolidations of a wholly-owned Subsidiary with
another wholly-owned Subsidiary (provided that if any party to such merger is an
Obligor, such surviving entity is an Obligor) or into an Obligor (where such
Obligor is the surviving entity); (ii) an Obligor may permit another Person to
merge or consolidate with such Obligor or a Subsidiary in order to effect an
Investment permitted under Section 10.2.4 (provided that the surviving entity is
such Obligor or a Subsidiary), (iii) a Subsidiary that is not an Obligor may
merge into and consolidate with another Person in order to effect a transaction
in which all the Equity Interests of such Subsidiary owned directly or
indirectly by an Obligor would be disposed of pursuant to a Permitted Asset
Disposition, or (iv) for the merger into Parent of CVTI Receivables pursuant to
Section 10.1.11, or (b) change its name or conduct business under any fictitious
name, or (c) without giving Agent at least thirty (30) days prior written
notice, change its tax, charter or other organizational identification number,
or change its form or state of organization.
 
10.2.9.              Subsidiaries.  (a) Form any Subsidiary after the Closing
Date, except for Domestic Subsidiaries that are wholly owned (directly or
indirectly) by Parent and as to which the provisions of Section 10.1.9 have been
complied with; or (b) permit any existing Subsidiary to issue any additional
Equity Interests except Permitted Distributions, director’s qualifying
interests, and Equity Interests issued to Obligors constituting Collateral
hereunder.
 
10.2.10.            Organic Documents.  Amend, modify or otherwise change any of
its Organic Documents as in effect on the Closing Date in a manner materially
adverse to the Agent or any Lender without first notifying Agent in writing.
 


 
-71-

--------------------------------------------------------------------------------

 


10.2.11.             Tax Consolidation.  File or consent to the filing of any
consolidated income tax return with any Person other than Obligors and
Subsidiaries.
 
10.2.12.             Accounting Changes.  Make any material change in accounting
treatment or reporting practices, except as required by GAAP and in accordance
with Section 1.2; or change its Fiscal Year.  Change public accountants without
prior written notice to Agent.
 
10.2.13.             Restrictive Agreements.  Become a party to any Restrictive
Agreement, except (a) a Restrictive Agreement as in effect on the Closing Date
and shown on Schedule 9.1.16; (b) a Restrictive Agreement relating to secured
Debt permitted hereunder, if such restrictions apply only to the collateral for
such Debt; and (c) customary provisions in leases, licenses, and other contracts
restricting assignment thereof.
 
10.2.14.             Hedging Obligation.  Enter into any agreement in respect of
Hedging Obligations, except to hedge risks arising in the Ordinary Course of
Business and not for speculative purposes.
 
10.2.15.             Conduct of Business.  Engage in any business, other than
its business as conducted on the Closing Date, businesses reasonably related
thereto, and any activities incidental thereto.
 
10.2.16.             Affiliate Transactions.  Enter into or be party to any
transaction with an Affiliate, except (a) transactions contemplated by the Loan
Documents; (b) payment of reasonable compensation to officers and employees for
services actually rendered, and loans and advances permitted by Section 10.2.6;
(c) payment of customary directors’ fees and indemnities; (d) transactions
solely among Obligors; (e) transactions with Affiliates that were consummated
prior to the Closing Date, as shown on Schedule 10.2.16; and (f) transactions
with Affiliates in the Ordinary Course of Business, upon fair and reasonable
terms fully disclosed to Agent and no less favorable than would be obtained in a
comparable arm’s-length transaction with a non-Affiliate.
 
10.2.17.             Equity Issuances.  Without the prior written consent of the
Required Lenders, no Borrower shall issue any additional Equity Interests of any
class (other than pursuant to any management or employee incentive program) or
create any new class of Equity Interests.
 
10.2.18.             Plans.  Become party to any Multiemployer Plan or Foreign
Plan, other than any in existence on the Closing Date.
 
10.2.19.             Change of Control.  Cause, suffer or permit to exist or
occur any Change of Control.
 
10.2.20.             Partnerships.  Become or be a general partner in any
general or limited partnership except any partnership holding, solely, all or a
portion of the Equity Interest in Transplace.
 
10.2.21.             Amendments to Certain Documentation.  Amend, supplement or
otherwise modify the Daimler Credit Facility, any Collateral Refinancing Debt or
any other document, instrument or agreement relating to any Material Debt for
Borrowed Money, if such modification (a) increases the principal balance of such
Debt, or increases any required payment of principal or interest; (b)
accelerates the date on which any installment of principal or any interest is
due, or adds any additional redemption, put or prepayment provisions; (c)
shortens the final maturity date or otherwise accelerates amortization; (d)
increases the interest rate; (e) increases or adds any fees or charges; or (f)
modifies any covenant in a manner or adds any representation, covenant or
default that is more onerous or restrictive in any material
 


 
-72-

--------------------------------------------------------------------------------

 


respect for any Borrower or Subsidiary, or that is otherwise materially adverse
to any Borrower, Subsidiary or Lenders.  For purposes of this Section 10.2.21,
“Material Debt for Borrowed Money” shall mean Debt for Borrowed Money in the
principal amount of $5,000,000 or more.
 
10.2.22.             Sales and Leasebacks.  Enter into any Sale Leaseback,
except for Permitted Sale Leasebacks.
 
10.2.23.             Negative Pledge Clauses.  Enter into or cause, suffer or
permit to exist any agreement with any Person other than Agent and Lenders
pursuant to this Agreement or any other Loan Documents which prohibits or limits
the ability of any Borrower, Parent or any of their Subsidiaries (other than
Transplace) to create, incur, assume or suffer to exist any Lien upon any of its
Properties, assets or revenues, whether now owned or hereafter acquired, except
for Liens on shares acquired in connection with a Permitted Share Repurchase,
Liens on any other shares of “margin stock” as such term is defined in
Regulation U (12 CFR Part 221) of the Board of Governors of the Federal Reserve
System of the United States; provided that any Borrower, Parent and any of their
Subsidiaries may enter into such an agreement in connection with any Secured
Debt permitted hereunder, provided that such prohibitions and limitations
contained in such agreement apply only to the collateral for such Debt.
 
10.2.24.             Volunteer Insurance Limited.  Permit VIL to engage in any
business or own any Property other than as may be necessary to conduct its
business as a self-insurance vehicle for Obligors and their Subsidiaries.  At
all times during the term of this Agreement, Parent shall own all of the Equity
Interests in VIL.
 
10.3.           Fixed Charge Coverage Ratio.  At all times during the term
hereof, maintain a Fixed Charge Coverage Ratio as of the last day of any month
for the immediately preceding Twelve-Month Period of at least 1.0 to 1.0.
 
SECTION 11.    EVENTS OF DEFAULT; REMEDIES ON DEFAULT
 
11.1.           Events of Default.  Each of the following shall be an “Event of
Default” hereunder, if the same shall occur for any reason whatsoever, whether
voluntary or involuntary, by operation of law or otherwise:
 
(a)           An Obligor fails to pay any Obligations when due (whether at
stated maturity, on demand, upon acceleration or otherwise);
 
(b)           Any representation, warranty or other written statement of an
Obligor made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect when given;
 
(c)           A Borrower breaches or fails to perform any covenant contained in
Sections 7.2, 7.3, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2,
10.1.3(d), 10.1.11, 10.2 or 10.3;
 
(d)           An Obligor breaches or fails to perform any other covenant
contained in any Loan Documents, and such breach or failure is not cured within
30 days after a Senior Officer of such Obligor has actual knowledge thereof or
receives notice thereof from Agent, whichever is sooner; provided, however, that
such notice and opportunity to cure shall not apply if the breach or failure to
perform is not capable of being cured within such period or is a willful breach
by an Obligor;
 
(e)           A Guarantor repudiates, revokes or attempts to revoke its
Guaranty; an Obligor denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection
 


 
-73-

--------------------------------------------------------------------------------

 


or priority of any Lien granted to Agent; or any Loan Document ceases to be in
full force or effect for any reason (other than a waiver or release by Agent and
Lenders);
 
(f)           Any breach or default of an Obligor occurs under any document,
instrument or agreement to which it is a party or by which it or any of its
Properties is bound relating to any Debt (other than the Obligations) in excess
of $1,000,000, if the maturity of or any payment with respect to such Debt may
be accelerated or demanded due to such breach;
 
(g)           Any judgment or order for the payment of money is entered against
an Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, $500,000 (net of any
insurance coverage (including Obligors’ self-insured retention) therefor
acknowledged in writing by the insurer), and either (i) enforcement proceedings
shall have been commenced upon such judgment or order and such enforcement
proceeding shall have not been stayed or (ii) such judgment, order or
enforcement proceeding remains unpaid, unstayed, undischarged, unbonded or
undismissed for a period of 30 days or more;
 
(h)           A loss, casualty, theft, damage or destruction occurs with respect
to any Collateral if the amount not covered by insurance exceeds $1,000,000;
 
(i)           An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any Material License,
permit, lease or agreement necessary for the continued operation of its
business; there is a cessation of any material part of an Obligor’s business for
a material period of time; any material Collateral or Property of an Obligor is
taken or impaired through condemnation with the effect that such Obligor is
unable to continue operating its business for a material period of time;
 
(j)           An Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs, or the Obligors taken as a whole, cease to be
Solvent;
 
(k)           An Insolvency Proceeding is commenced by an Obligor; an Obligor
makes an offer of settlement, extension or composition to its unsecured
creditors generally; a trustee, receiver, interim receiver, receiver and
manager, monitor or similar official is appointed to take possession of any
substantial Property of or to operate any of the business of an Obligor; or an
Insolvency Proceeding is commenced against an Obligor and the Obligor consents
to institution of the proceeding, the petition commencing the proceeding is not
timely controverted by the Obligor, the petition is not dismissed within 60 days
after filing, or an order for relief is entered in the proceeding;
 
(l)           An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or
that constitutes grounds for appointment of a trustee for or termination by the
PBGC of any Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate
fails to pay when due any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan; or any event
similar to the foregoing occurs or exists with respect to a Foreign Plan;
 
(m)           An Obligor or any of its Senior Officers is criminally indicted or
convicted for (i) a felony committed in the conduct of the Obligor’s business,
or (ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property of an
Obligor or any Collateral; or
 


 
-74-

--------------------------------------------------------------------------------

 


(n)           A Change of Control occurs; or any event occurs or condition
exists that has a Material Adverse Effect.
 
11.2.           Remedies upon Default.  If an Event of Default described in
Section 11.1(k) occurs with respect any Obligor, then to the extent permitted by
Applicable Law, all Obligations shall become automatically due and payable and
all Commitments shall terminate, without any action by Agent or notice of any
kind.  In addition, or if any other Event of Default exists, Agent may in its
discretion (and shall upon written direction of Required Lenders) do any one or
more of the following from time to time:
 
(a)           declare any Obligations immediately due and payable, whereupon
they shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, all of which are hereby waived by Obligors to the fullest
extent permitted by law;
 
(b)           terminate, reduce or condition any Commitment, or make any
adjustment to the Borrowing Base;
 
(c)           require Obligors to Cash Collateralize LC Obligations, Bank
Product Debt and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and
 
(d)           exercise any other rights or remedies afforded under any
agreement, by law, at equity or otherwise, including the rights and remedies of
a secured party under the UCC.  Such rights and remedies include the rights to
(i) take possession of any Collateral; (ii) require Obligors to assemble
Collateral, at Obligors’ expense, and make it available to Agent at a place
designated by Agent; (iii) enter any premises where Collateral is located and
store Collateral on such premises until sold (and if the premises are owned or
leased by an Obligor, Obligors agree not to charge for such storage); and (iv)
sell or otherwise dispose of any Collateral in its then condition, or after any
further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by Applicable Law, in lots or in bulk, at such
locations, all as Agent, in its discretion, deems advisable.  Each Obligor
agrees that ten (10) days notice of any proposed sale or other disposition of
Collateral by Agent shall be reasonable.  Agent shall have the right to conduct
such sales on any Obligor’s premises, without charge, and such sales may be
adjourned from time to time in accordance with Applicable Law.  Agent shall have
the right to sell, lease or otherwise dispose of any Collateral for cash, credit
or any combination thereof, and Agent may purchase any Collateral at public or,
if permitted by law, private sale and, in lieu of actual payment of the purchase
price, may set off the amount of such price against the Obligations.
 
11.3.           License.  For the purpose of enabling Agent, during the
continuance of an Event of Default, to exercise the rights and remedies under
Section 11.2 at such time as Agent shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each Obligor hereby grants to
Agent, to the extent assignable by such Obligor, an irrevocable, non-exclusive
license (subject, (a) in the case of Trademarks, to sufficient rights to quality
control and inspection in favor of such Obligor to avoid the risk of
invalidation of such Trademarks, and (b) in the case of Trade Secrets, to an
obligation of Agent to take steps reasonable under the circumstances to keep the
Trade Secrets confidential to avoid the risk of invalidation of such Trade
Secrets) or other right to use, license or sub-license (without payment of
royalty or other compensation to any Person) any or all Intellectual Property
owned by Obligors in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral.  The license granted in this Section 11.3 shall
continue in full force and effect until Full Payment of the Obligations and
termination of this Agreement in accordance with its terms, at which time such
license shall immediately terminate.
 


 
-75-

--------------------------------------------------------------------------------

 


11.4.           Setoff.  At any time during an Event of Default, Agent, Issuing
Bank, Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against any Obligations, irrespective of whether or not
Agent, Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or are owed to a branch or office of Agent,
Issuing Bank, such Lender or such Affiliate different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of Agent,
Issuing Bank, each Lender and each such Affiliate under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.
 
11.5.           Remedies Cumulative; No Waiver.
 
11.5.1.              Cumulative Rights.  All covenants, conditions, provisions,
warranties, guaranties, indemnities and other undertakings of Obligors contained
in the Loan Documents are cumulative and not in derogation or substitution of
each other.  In particular, the rights and remedies of Agent and Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and shall not be exclusive of any other rights or remedies that
Agent and Lenders may have, whether under any agreement, by law, at equity or
otherwise.
 
11.5.2.              Waivers.  The failure or delay of Agent or any Lender to
require strict performance by any Obligor with any terms of the Loan Documents,
or to exercise any rights or remedies with respect to Collateral or otherwise,
shall not operate as a waiver thereof nor as establishment of a course of
dealing.  All rights and remedies shall continue in full force and effect until
Full Payment of all Obligations.  No modification of any terms of any Loan
Documents (including any waiver thereof) shall be effective, unless such
modification is specifically provided in a writing directed to Borrowers and
executed by Agent or the requisite Lenders, and such modification shall be
applicable only to the matter specified.  No waiver of any Default or Event of
Default shall constitute a waiver of any other Default or Event of Default that
may exist at such time, unless expressly stated.  If Agent or any Lender accepts
performance by any Obligor under any Loan Documents in a manner other than that
specified therein, or during any Default or Event of Default, or if Agent or any
Lender shall delay or exercise any right or remedy under any Loan Documents,
such acceptance, delay or exercise shall not operate to waive any Default or
Event of Default nor to preclude exercise of any other right or remedy.  It is
expressly acknowledged by Obligors that any failure to satisfy a financial
covenant on a measurement date shall not be cured or remedied by satisfaction of
such covenant on a subsequent date.
 
SECTION 12.    AGENT
 
12.1.           Appointment, Authority and Duties of Agent.
 
12.1.1.              Appointment and Authority.  Each Lender appoints and
designates Bank of America as Agent hereunder.  Agent may, and each Lender
authorizes Agent to, enter into all Loan Documents to which Agent is intended to
be a party and accept all Security Documents, for Agent’s benefit and the Pro
Rata benefit of Lenders.  Each Lender agrees that any action taken by Agent or
Required Lenders in accordance with the provisions of the Loan Documents, and
the exercise by Agent or Required Lenders of any rights or remedies set forth
therein, together with all other powers reasonably incidental thereto, shall be
authorized by and binding upon all Lenders.  Without limiting the generality of
the foregoing, Agent shall have the sole and exclusive authority to (a) act as
the disbursing and collecting agent for Lenders with respect to all payments and
collections arising in connection with the Loan Documents; (b) execute and
deliver as Agent each Loan Document and accept delivery of each Loan
 


 
-76-

--------------------------------------------------------------------------------

 


Document from any Obligor or other Person; (c) act as collateral agent for
Secured Parties for purposes of perfecting and administering Liens under the
Loan Documents, and for all other purposes stated therein; (d) manage, supervise
or otherwise deal with Collateral; and (e) take any Enforcement Action or
otherwise exercise any rights or remedies with respect to any Collateral under
the Loan Documents, Applicable Law or otherwise.  The duties of Agent shall be
ministerial and administrative in nature, and Agent shall not have a fiduciary
relationship with any Lender, Secured Party, Participant or other Person, by
reason of any Loan Document or any transaction relating thereto.  Agent alone
shall be authorized to determine whether any Accounts or Revenue Equipment
constitute Eligible Accounts or Eligible Revenue Equipment, whether to impose or
release any reserve, and to exercise its Credit Judgment, if applicable, in
connection therewith, which determinations and judgments, if exercised in good
faith, shall exonerate Agent from liability to any Lender or other Person for
any error in judgment.
 
12.1.2.              Duties.  Agent shall not have any duties except those
expressly set forth in the Loan Documents.  The conferral upon Agent of any
right shall not imply a duty on Agent’s part to exercise such right, unless
instructed to do so by Required Lenders in accordance with this Agreement.
 
12.1.3.              Agent Professionals.  Agent may perform its duties through
agents and employees.  Agent may consult with and employ Agent Professionals,
and shall be entitled to act upon, and shall be fully protected in any action
taken in good faith reliance upon, any advice given by an Agent
Professional.  Agent shall not be responsible for the negligence or misconduct
of any agents, employees or Agent Professionals selected by it with reasonable
care.
 
12.1.4.              Instructions of Required Lenders.  The rights and remedies
conferred upon Agent under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable
Law.  Agent may request instructions from Required Lenders with respect to any
act (including the failure to act) in connection with any Loan Documents, and
may seek assurances to its satisfaction from Lenders of their indemnification
obligations under Section 12.6 against all Claims that could be incurred by
Agent in connection with any act.  Agent shall be entitled to refrain from any
act until it has received such instructions or assurances, and Agent shall not
incur liability to any Person by reason of so refraining.  Instructions of
Required Lenders shall be binding upon all Lenders, and no Lender shall have any
right of action whatsoever against Agent as a result of Agent acting or
refraining from acting in accordance with the instructions of Required
Lenders.  Notwithstanding the foregoing, instructions by and consent of all
Lenders shall be required in the circumstances described in Section 14.1.1, and
in no event shall Required Lenders, without the prior written consent of each
Lender, direct Agent to accelerate and demand payment of Loans held by one
Lender without accelerating and demanding payment of all other Loans, nor to
terminate the Commitments of one Lender without terminating the Commitments of
all Lenders.  In no event shall Agent be required to take any action that, in
its opinion, is contrary to Applicable Law or any Loan Documents or could
subject any Agent Indemnitee to personal liability.
 
12.2.           Agreements Regarding Collateral and Field Examination Reports.
 
12.2.1.              Lien Releases; Care of Collateral.  Lenders hereby
irrevocably agree that the Liens granted to Agent by the Obligors on any
Collateral shall be automatically released (a) in the case of all Obligors, in
full, upon Full Payment, (b) upon the sale or other disposition of such
Collateral (including as part of or in connection with any other sale or other
disposition permitted hereunder) to any Person other than another Obligor to the
extent such sale or other disposition is made in compliance with the terms of
this Agreement (and Agent may rely conclusively on a certificate to that effect
provided to it by any Obligor upon its reasonable request without further
inquiry), (c) to the extent such Collateral is comprised of property leased to
an Obligor, upon termination or expiration of such lease, (d) if the release of
such Lien is approved, authorized or ratified in writing by the Required Lenders
(or such other
 


 
-77-

--------------------------------------------------------------------------------

 


percentage of Lenders whose consent may be required in accordance with Section
14.1.1), (e) to the extent the Property constituting such Collateral is owned by
any Subsidiary, upon the release of such Subsidiary from its obligations under
this Agreement upon a disposition of such Subsidiary permitted under the terms
of this Agreement (it being understood that any such disposed of Subsidiary
shall be released from all of its obligations under the Loan Documents in
connection therewith), (f) as required to effect any sale or other disposition
of Collateral in connection with any exercise of remedies of Agent pursuant to
the Security Documents, and (g) in connection with any election by an Obligor to
have any items of Collateral serve as collateral for Collateral Refinancing Debt
or be sold in connection with a Permitted Sale Leaseback, with the result that
the value of each such item of Collateral is not included in calculating
Availability under the Revolving Credit Facility.  Lenders hereby authorize
Agent to execute and deliver any instruments, documents, and agreements
necessary or desirable to evidence and confirm the release of any Subsidiary or
Collateral pursuant to the foregoing provisions of this paragraph, all without
the further consent or joinder of any Lender.  Agent shall have no obligation
whatsoever to any Lenders to assure that any Collateral exists or is owned by an
Obligor, or is cared for, protected, insured or encumbered, nor to assure that
Agent's Liens have been properly created, perfected or enforced, or are entitled
to any particular priority, nor to exercise any duty of care with respect to any
Collateral.
 
12.2.2.              Possession of Collateral.  Agent and Lenders appoint each
other Lender as agent for the purpose of perfecting Liens (for the benefit of
Secured Parties) in any Collateral that, under the UCC or other Applicable Law,
can be perfected by possession.  If any Lender obtains possession of any such
Collateral, it shall notify Agent thereof and, promptly upon Agent’s request,
deliver such Collateral to Agent or otherwise deal with such Collateral in
accordance with Agent’s instructions.
 
12.2.3.              Reports.  Agent shall promptly, upon receipt thereof,
forward to each Lender copies of the results of any field audit, examination or
appraisal prepared by or on behalf of Agent with respect to any Obligor or
Collateral, together with any other reports or other collateral information
obtained by Agent from Borrower and requested by a Lender (collectively, a
“Report”).  Each Lender agrees (a) that neither Bank of America nor Agent makes
any representation or warranty as to the accuracy or completeness of any Report,
and shall not be liable for any information contained in or omitted from any
Report; (b) that the Reports are not intended to be comprehensive audits or
examinations, and that Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon Borrowers’ books and records as well
as upon representations of Borrowers’ officers and employees; and (c) to keep
all Reports confidential and strictly for such Lender’s internal use, and not to
distribute any Report (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys, accountants, affiliates, employees,
Governmental Authorities having regulatory oversight over Lender, or otherwise
if compelled by legal process) or use any Report in any manner other than
administration of the Loans and other Obligations.  Each Lender agrees to
indemnify and hold harmless Agent and any other Person preparing a Report from
any action such Lender may take as a result of or any conclusion it may draw
from any Report, as well as any Claims arising in connection with any third
parties that obtain any part or contents of a Report through such Lender.
 
12.3.           Reliance By Agent.  Agent shall be entitled to rely, and shall
be fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person, and upon the advice and statements of Agent
Professionals.
 
12.4.           Action Upon Default.  Agent shall not be deemed to have
knowledge of any Default or Event of Default unless it has received written
notice from a Lender or Borrower Agent specifying the occurrence and nature
thereof.  If any Lender acquires knowledge of a Default or Event of Default, it
shall promptly notify Agent and the other Lenders thereof in writing.  Each
Lender agrees that, except as
 


 
-78-

--------------------------------------------------------------------------------

 


otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.  Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.
 
12.5.           Ratable Sharing.  If any Lender shall obtain any payment or
reduction of any Obligation, whether through set-off or otherwise, in excess of
its share of such Obligation, determined on a Pro Rata basis or in accordance
with Section 5.5.1, as applicable, such Lender shall forthwith purchase from
Agent, Issuing Bank and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.5.1, as
applicable.  If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.  No Lender shall
set off against any Dominion Account without the prior consent of Agent.
 
12.6.           Indemnification of Agent Indemnitees.  EACH LENDER SHALL
INDEMNIFY AND HOLD HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS (BUT WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER
ANY LOAN DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES
TO OR ARISES FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS
AGENT).  In Agent’s discretion, it may reserve for any such Claims made against
an Agent Indemnitee, and may satisfy any judgment, order or settlement relating
thereto, from proceeds of Collateral prior to making any distribution of
Collateral proceeds to Lenders.  If Agent is sued by any receiver, bankruptcy
trustee, debtor-in-possession or other Person for any alleged preference or
fraudulent transfer, then any monies paid by Agent in settlement or satisfaction
of such proceeding, together with all interest, costs and expenses (including
attorneys’ fees) incurred in the defense of same, shall be promptly reimbursed
to Agent by each Lender to the extent of its Pro Rata share. In no event shall
any Lender have any obligation to indemnify or hold harmless an Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee.
 
12.7.           Limitation on Responsibilities of Agent.  Agent shall not be
liable to Lenders for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct.  Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor or Lender of
any obligations under the Loan Documents.  Agent does not make to Lenders any
express or implied warranty, representation or guarantee with respect to any
Obligations, Collateral, Loan Documents or Obligor.  No Agent Indemnitee shall
be responsible to Lenders for any recitals, statements, information,
representations or warranties contained in any Loan Documents; the execution,
validity, genuineness, effectiveness or enforceability of any Loan Documents;
the genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor.  No Agent Indemnitee shall have any obligation to any Lender to
ascertain or inquire into the existence of any Default or Event of Default, the
observance or performance by any Obligor of any terms of the Loan Documents, or
the satisfaction of any conditions precedent contained in any Loan Documents.
 


 
-79-

--------------------------------------------------------------------------------

 
 
12.8.           Successor Agent and Co-Agents.
 
12.8.1.              Resignation; Successor Agent.  Subject to the appointment
and acceptance of a successor Agent as provided below, Agent may resign at any
time by giving at least 30 days written notice thereof to Lenders and
Borrowers.  Upon receipt of such notice, Required Lenders shall have the right
to appoint a successor Agent which shall be (a) a Lender or an Affiliate of a
Lender; or (b) a commercial bank that is organized under the laws of the United
States or any state or district thereof, has a combined capital surplus of at
least $200,000,000 and (provided no Default or Event of Default exists) is
reasonably acceptable to Borrowers.  If no successor agent is appointed prior to
the effective date of the resignation of Agent, then Agent may appoint a
successor agent from among Lenders.  Upon acceptance by a successor Agent of an
appointment to serve as Agent hereunder, such successor Agent shall thereupon
succeed to and become vested with all the powers and duties of the retiring
Agent without further act, and the retiring Agent shall be discharged from its
duties and obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 14.2.  Notwithstanding any
Agent’s resignation, the provisions of this Section 12 shall continue in effect
for its benefit with respect to any actions taken or omitted to be taken by it
while Agent.  Any successor to Bank of America by merger or acquisition of stock
or this loan shall continue to be Agent hereunder without further act on the
part of the parties hereto, unless such successor resigns as provided above.
 
12.8.2.              Separate Collateral Agent.  It is the intent of the parties
that there shall be no violation of any Applicable Law denying or restricting
the right of financial institutions to transact business in any
jurisdiction.  If Agent believes that it may be limited in the exercise of any
rights or remedies under the Loan Documents due to any Applicable Law, Agent may
appoint an additional Person who is not so limited, as a separate collateral
agent or co-collateral agent.  If Agent so appoints a collateral agent or
co-collateral agent, each right and remedy intended to be available to Agent
under the Loan Documents shall also be vested in such separate agent.  Every
covenant and obligation necessary to the exercise thereof by such agent shall
run to and be enforceable by it as well as Agent.  Lenders shall execute and
deliver such documents as Agent deems appropriate to vest any rights or remedies
in such agent.  If any collateral agent or co-collateral agent shall die or
dissolve, become incapable of acting, resign or be removed, then all the rights
and remedies of such agent, to the extent permitted by Applicable Law, shall
vest in and be exercised by Agent until appointment of a new agent.
 
12.9.           Due Diligence and Non-Reliance.  Each Lender acknowledges and
agrees that it has, independently and without reliance upon Agent or any other
Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Obligor and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder.  Each Lender has made such inquiries concerning the Loan
Documents, the Collateral and each Obligor as such Lender feels necessary.  Each
Lender further acknowledges and agrees that the other Lenders and Agent have
made no representations or warranties concerning any Obligor, any Collateral or
the legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Lender will, independently and without reliance upon the
other Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents.  Except
for notices, reports and other information expressly requested by a Lender,
Agent shall have no duty or responsibility to provide any Lender with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or any of Agent’s Affiliates.
 


 
-80-

--------------------------------------------------------------------------------

 




 
12.10.         Replacement of Certain Lenders.  If a Lender (a) fails to fund
its Pro Rata share of any Loan or LC Obligation hereunder, and such failure is
not cured within two (2) Business Days, (b) defaults in performing any of its
obligations under the Loan Documents, or (c) fails to give its consent to any
amendment, waiver or action for which consent of all Lenders was required and
Required Lenders consented, then, in addition to any other rights and remedies
that any Person may have, Agent may, by notice to such Lender within 120 days
after such event, require such Lender to assign all of its rights and
obligations under the Loan Documents to Eligible Assignee(s) specified by Agent,
pursuant to appropriate Assignment and Acceptance(s) and within 20 days after
Agent’s notice.  Agent is irrevocably appointed as attorney-in-fact to execute
any such Assignment and Acceptance if a Lender fails to execute same.  Such
Lender shall be entitled to receive, in cash, concurrently with such assignment,
all amounts owed to it under the Loan Documents, including all principal,
interest and fees through the date of assignment (but excluding any prepayment
charge).  All fees, cost and expenses (including any assignment or processing
fee due to Agent) associated with an assignment pursuant to this Section 12.10
shall be paid by Borrowers.
 
12.11.         Remittance of Payments and Collections.
 
12.11.1.                      Remittances Generally.  All payments by any Lender
to Agent shall be made by the time and on the day set forth in this Agreement,
in immediately available funds.  If no time for payment is specified or if
payment is due on demand by Agent and request for payment is made by Agent by
11:00 a.m. on a Business Day, payment shall be made by Lender not later than
2:00 p.m. on such day, and if request is made after 11:00 a.m., then payment
shall be made by 11:00 a.m. on the next Business Day.  Payment by Agent to any
Lender shall be made by wire transfer, in the type of funds received by
Agent.  Any such payment shall be subject to Agent’s right of offset for any
amounts due from such Lender under the Loan Documents.
 
12.11.2.                      Failure to Pay.  If any Lender fails to pay any
amount when due by it to Agent pursuant to the terms hereof, such amount shall
bear interest from the due date until paid at the rate determined by Agent as
customary in the banking industry for interbank compensation.  In no event shall
Borrowers be entitled to receive credit for any interest paid by a Lender to
Agent.
 
12.11.3.                      Recovery of Payments.  If Agent pays any amount to
a Lender in the expectation that a related payment will be received by Agent
from an Obligor and such related payment is not received, then Agent may recover
such amount from each Lender that received it.  If Agent determines at any time
that an amount received under any Loan Document must be returned to an Obligor
or paid to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, Agent shall not be required
to distribute such amount to any Lender.  If any amounts received and applied by
Agent to any Obligations are later required to be returned by Agent pursuant to
Applicable Law, each Lender shall pay to Agent, on demand, such Lender’s Pro
Rata share of the amounts required to be returned.
 
12.12.         Agent in its Individual Capacity.  As a Lender, Bank of America
shall have the same rights and remedies under the other Loan Documents as any
other Lender, and the terms “Lenders,” “Required Lenders” or any similar term
shall include Bank of America in its capacity as a Lender.  Each of Bank of
America and its Affiliates may accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, provide Bank Products to, act as trustee
under indentures of, serve as financial or other advisor to, and generally
engage in any kind of business with, Obligors and their Affiliates, as if Bank
of America were any other bank, without any duty to account therefor (including
any fees or other consideration received in connection therewith) to the other
Lenders.  In their individual capacity, Bank of America and its Affiliates may
receive information regarding Obligors, their Affiliates and their Account
Debtors (including information subject to confidentiality obligations), and each
Lender agrees
 


 
-81-

--------------------------------------------------------------------------------

 


that Bank of America and its Affiliates shall be under no obligation to provide
such information to Lenders, if acquired in such individual capacity and not as
Agent hereunder.
 
12.13.         Agent Titles.  Each Lender, other than Bank of America, that is
designated (on the cover page of this Agreement or otherwise) by Bank of America
as an “Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.
 
12.14.         No Third Party Beneficiaries.  This Section 12 is an agreement
solely among Lenders and Agent, and shall survive Full Payment of the
Obligations.  This Section 12 does not confer any rights or benefits upon any
Obligor or any other Person.  As between Obligors and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Lenders.
 
SECTION 13.    BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
 
13.1.           Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of Borrowers, Agent, Lenders, and their respective
successors and permitted assigns, except that (a) no Borrower shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section
13.3.  Agent may treat the Person which made any Loan as the owner thereof for
all purposes until such Person makes an assignment in accordance with Section
13.3.  Any authorization or consent of a Lender shall be conclusive and binding
on any subsequent transferee or assignee of such Lender.
 
13.2.           Participations.
 
13.2.1.              Permitted Participants; Effect.  Any Lender may, in the
ordinary course of its business and in accordance with Applicable Law, at any
time sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents.  Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for performance of such
obligations, such Lender shall remain the holder of its Loans and Commitments
for all purposes, all amounts payable by Borrowers shall be determined as if
such Lender had not sold such participating interests, and Borrowers and Agent
shall continue to deal solely and directly with such Lender in connection with
the Loan Documents.  Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.8 unless Borrowers agree otherwise in
writing.
 
13.2.2.              Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantial portion of the Collateral.
 
13.2.3.              Benefit of Set-Off.  Borrowers agree that each Participant
shall have a right of set-off in respect of its participating interest to the
same extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of set-off with respect to any participating
interests
 


 
-82-

--------------------------------------------------------------------------------

 


sold by it.  By exercising any right of set-off, a Participant agrees to share
with Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.
 
13.3.           Assignments.
 
13.3.1.              Permitted Assignments.  A Lender may assign to an Eligible
Assignee any of its rights and obligations under the Loan Documents, as long as
(a) each assignment is of a constant, and not a varying, percentage of the
transferor Lender’s rights and obligations under the Loan Documents and, in the
case of a partial assignment, is in a minimum principal amount of $5,000,000
(unless otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance.  Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to (i) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Loans; provided, however, that any payment by Borrowers to the assigning Lender
in respect of any Obligations assigned as described in this sentence shall
satisfy Borrowers’ obligations hereunder to the extent of such payment, and no
such assignment shall release the assigning Lender from its obligations
hereunder.
 
13.3.2.              Effect; Effective Date.  Upon delivery to Agent of an
assignment notice in the form of Exhibit D and a processing fee of $3,500
(unless otherwise agreed by Agent in its discretion), the assignment shall
become effective as specified in the notice, if it complies with this Section
13.3.  From such effective date, the Eligible Assignee shall for all purposes be
a Lender under the Loan Documents, and shall have all rights and obligations of
a Lender thereunder.  Upon consummation of an assignment, the transferor Lender,
Agent and Borrowers shall make appropriate arrangements for issuance of
replacement and/or new Notes, as applicable.  The transferee Lender shall comply
with Section 5.9 and deliver, upon request, an administrative questionnaire
satisfactory to Agent.
 
13.3.3.              Loan Register.  The Agent shall maintain at one of its
offices a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans and LC Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrowers, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
SECTION 14.            MISCELLANEOUS
 
14.1.           Consents, Amendments and Waivers.
 
14.1.1.              Amendment.  No modification of any Loan Document, including
any extension or amendment of a Loan Document or any waiver of a Default or
Event of Default, shall be effective without the prior written agreement of
Agent (with the consent of Required Lenders) and each Obligor party to such Loan
Document; provided, however, that
 


 
-83-

--------------------------------------------------------------------------------

 


(a)            without the prior written consent of Agent, no modification shall
be effective with respect to any provision in a Loan Document that relates to
any rights, duties or discretion of Agent;
 
(b)           without the prior written consent of Issuing Bank, no modification
shall be effective with respect to any LC Obligations or Section 2.2;
 
(c)           without the prior written consent of each affected Lender, no
modification shall be effective that would (i) increase the Commitment of such
Lender; or (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender; and
 
(d)           without the prior written consent of all Lenders (except a
defaulting Lender as provided in Section 4.2), no modification shall be
effective that would (i) extend the Revolver Termination Date; (ii) alter
Section 2.3, 5.5, 7.1 (except to add Collateral) or 14.1.1; (iii) amend the
definitions of Borrowing Base (and the defined terms used in such definition),
Pro Rata, Revolving Credit Facility or Required Lenders; (iv) increase any
advance rate, decrease the Availability Block or increase total Commitments;
(vi) release Collateral with a book value greater than $1,000,000 during any
calendar year, except as currently contemplated by the Loan Documents,
including, without limitation, as contemplated by Section 12.2.1 of this
Agreement; or (vii) release any Obligor from liability for any Obligations, if
such Obligor is Solvent at the time of the release.
 
14.1.2.              Limitations.  The agreement of Borrowers shall not be
necessary to the effectiveness of any modification of a Loan Document that deals
solely with the rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves.  Notwithstanding Section 14.1.1, only the consent of the parties to
the Fee Letter, any Lien Waiver, Deposit Account Control Agreement, or any
agreement relating to a Bank Product shall be required for any modification of
such agreement, and no Affiliate of a Lender that is party to a Bank Product
agreement shall have any other right to consent to or participate in any manner
in modification of any other Loan Document.  The making of any Loans during the
existence of a Default or Event of Default shall not be deemed to (i) constitute
a waiver of such Default or Event of Default or (ii) establish a course of
dealing.  Any waiver or consent granted by Lenders hereunder shall be effective
only if in writing, and then only in the specific instance and for the specific
purpose for which it is given.  Notwithstanding any of the foregoing, Agent,
acting in its sole discretion, reasonably exercised, and the Obligors may
(without the consent of any Lender) amend or supplement this Agreement and the
other Loan Documents to cure any ambiguity, defect or inconsistency or to make a
modification of a minor, consistency or technical nature or to correct a
manifest error.
 
14.1.3.              Payment for Consents.  No Borrower will, directly or
indirectly, pay any remuneration or other thing of value, whether by way of
additional interest, fee or otherwise, to any Lender (in its capacity as a
Lender hereunder) as consideration for agreement by such Lender with any
modification of any Loan Documents, unless such remuneration or value is
concurrently paid, on the same terms, on a Pro Rata basis to all Lenders
providing their consent.
 
14.2.           Indemnity.  EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE.  In
no event shall any party to a Loan Document have any obligation thereunder to
indemnify or hold harmless an Indemnitee with respect to a Claim that is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Indemnitee.
 


 
-84-

--------------------------------------------------------------------------------

 


       14.3.           Notices and Communications.
 
14.3.1.              Notice Address.  Subject to Section 4.1.4, all notices and
other communications by or to a party hereto shall be in writing and shall be
given to any Obligor, at Borrower Agent’s address shown on the signature pages
hereof, and to any other Person at its address shown on the signature pages
hereof (or, in the case of a Person who becomes a Lender after the Closing Date,
at the address shown on its Assignment and Acceptance), or at such other address
as a party may hereafter specify by notice in accordance with this Section
14.3.  Each such notice or other communication shall be effective only (a) if
given by facsimile transmission, when transmitted to the applicable facsimile
number, if confirmation of receipt is received; (b) if given by mail, three
Business Days after deposit in the U.S. mail, with first-class postage pre-paid,
addressed to the applicable address; or (c) if given by personal delivery, when
duly delivered to the notice address with receipt acknowledged.  Notwithstanding
the foregoing, no notice to Agent pursuant to Section 2.1.4, 2.2, 3.1.2 or 4.1.1
shall be effective until actually received by the individual to whose attention
at Agent such notice is required to be sent.  Any written notice or other
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed
party.  Any notice received by Borrower Agent shall be deemed received by all
Obligors.
 
14.3.2.              Electronic Communications; Voice Mail.  Electronic mail and
internet websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4.  Agent and Lenders make no
assurances as to the privacy and security of electronic
communications.  Electronic and voice mail may not be used as effective notice
under the Loan Documents.
 
14.3.3.              Non-Conforming Communications.  Agent and Lenders may rely
upon any notices purportedly given by or on behalf of any Borrower even if such
notices were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Borrower.
 
14.4.           Performance of Obligors’ Obligations.  Agent may, in its
discretion at any time and from time to time, at Borrowers’ expense, pay any
amount or do any act required of any Obligor under any Loan Documents or
otherwise lawfully requested by Agent to (a) enforce any Loan Documents or
collect any Obligations; (b) protect, insure, maintain or realize upon any
Collateral; or (c) defend or maintain the validity or priority of Agent’s Liens
in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien.  All payments, costs and expenses (including Extraordinary
Expenses) of Agent under this Section shall be reimbursed to Agent by Obligors,
on demand, with interest from the date incurred to the date of payment thereof
at the Default Rate applicable to Base Rate Revolver Loans.  Any payment made or
action taken by Agent under this Section shall be without prejudice to any right
to assert an Event of Default or to exercise any other rights or remedies under
the Loan Documents.
 
14.5.           Credit Inquiries.  Each Obligor hereby authorizes Agent and
Lenders (but they shall have no obligation) to respond to usual and customary
credit inquiries from third parties concerning any Obligor or Subsidiary.
 
14.6.           Severability.  Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law.  If any provision is found to be invalid
 


 
-85-

--------------------------------------------------------------------------------

 


under Applicable Law, it shall be ineffective only to the extent of such
invalidity and the remaining provisions of the Loan Documents shall remain in
full force and effect.
 
14.7.           Cumulative Effect; Conflict of Terms.  The provisions of the
Loan Documents are cumulative.  The parties acknowledge that the Loan Documents
may use several limitations, tests or measurements to regulate similar matters,
and they agree that these are cumulative and that each must be performed as
provided.  Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.
 
14.8.           Counterparts; Facsimile Signatures.  Any Loan Document may be
executed in counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
shall become effective when Agent has received counterparts bearing the
signatures of all parties hereto.  Delivery of a signature page of any Loan
Document by telecopy or electronic mail shall be effective as delivery of a
manually executed counterpart of such agreement.  Any of the Loan Documents may
be executed and delivered by facsimile or electronic mail, and will have the
same force and effect as manually signed originals.  A Lender may require
confirmation by a manually signed original, but failure to request or deliver
same will not limit the effectiveness of any facsimile or electronically
delivered signature.
 
14.9.           Entire Agreement.  Time is of the essence of the Loan
Documents.  The Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof, and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.
 
14.10.         Relationship with Lenders.  The obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender.  Amounts payable hereunder to each Lender shall
be a separate and independent debt, and each Lender shall be entitled, to the
extent not otherwise restricted hereunder, to protect and enforce its rights
arising out of the Loan Documents.  It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of Agent or Lenders pursuant
to the Loan Documents shall be deemed to constitute Agent and Lenders to be a
partnership, association, joint venture or any other kind of entity, nor to
constitute control of any Obligor.
 
14.11.         No Control; No Advisory or Fiduciary Responsibility.  Nothing in
any Loan Document and no action of a Lender pursuant to any Loan Document shall
be deemed to constitute control of any Obligor by a Lender.  In connection with
all aspects of each transaction contemplated by any Loan Document, Obligors
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by Agent, any Lender, any of their Affiliates or any arranger
are arm’s-length commercial transactions between Obligors and such Person; (ii)
Obligors have consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate; and (iii) Obligors are capable of
evaluating and understanding, and do understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal in connection with this credit facility, is not the financial
advisor, agent or fiduciary for Obligors, any of their Affiliates or any other
Person, and has no obligation with respect to the transactions contemplated by
the Loan Documents except as expressly set forth therein; and (c) Agent,
Lenders, their Affiliates and any arranger may be engaged in a broad range of
transactions that involve interests that differ from Obligors and their
Affiliates, and have no obligation to disclose any of such interests to Obligors
or their Affiliates.  To the fullest extent permitted by Applicable Law, each
Obligor hereby waives and releases any claims that it may have against Agent,
 


 
-86-

--------------------------------------------------------------------------------

 


Lenders, their Affiliates and any arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated by a Loan Document.
 
14.12.         Confidentiality.  Each of Agent, Lenders and Issuing Bank agrees
to maintain the confidentiality of all Information (as defined below) with the
same degree of care that it uses to protect its confidential information, but in
no event less than a reasonable degree of care, except that Information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners); (c) to
the extent required by Applicable Law or by any subpoena or similar legal
process; (d) to any other party hereto; (e) to the extent necessary, in
connection with the exercise of any remedies, the enforcement of any rights, or
any action or proceeding relating to any Loan Documents; (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to any Transferee or any actual or prospective party (or its advisors) to any
Bank Product; (g) with the consent of Obligors; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to Agent, any Lender, Issuing Bank or any
of their Affiliates on a nonconfidential basis from a source other than
Obligors.  Notwithstanding the foregoing, Agent and Lenders may issue and
disseminate to the public general information describing this credit facility,
including the names and addresses of Obligors and a general description of
Obligors’ businesses, and may use Obligors’ names in advertising and other
promotional materials.  For purposes of this Section, “Information” means all
information received from an Obligor or Subsidiary relating to it or its
business, or to the Collateral, or other than any information that is available
to Agent, any Lender or Issuing Bank on a nonconfidential basis prior to
disclosure by the Obligor or Subsidiary, provided that, in the case of
information received from an Obligor or Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information pursuant to this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
similar confidential information.  Each of Agent, Lenders and Issuing Bank
acknowledges that (i) Information may include material non-public information
concerning an Obligor or Subsidiary (including personally identifiable
information of an Obligor’s or Subsidiary’s partners, directors, officers,
employees, agents or customers); (ii) it has developed compliance procedures
regarding the use of material non-public information; and (iii) it will handle
such material non-public information in accordance with Applicable Law,
including federal and state securities laws.
 
14.13.         GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT
TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
14.14.         Consent to Forum.
 
14.14.1.          Forum.  EACH OBLIGOR HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY
LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT.  EACH OBLIGOR IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER
 


 
-87-

--------------------------------------------------------------------------------

 


JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
14.3.1.  Nothing herein shall limit the right of Agent or any Lender to bring
proceedings against any Obligor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law.  Nothing
in this Agreement shall be deemed to preclude enforcement by Agent of any
judgment or order obtained in any forum or jurisdiction.
 
14.15.         Waivers by Obligors.  To the fullest extent permitted by
Applicable Law, each Obligor waives (a) the right to trial by jury (which Agent
and each Lender hereby also waives) in any proceeding or dispute of any kind
relating in any way to any Loan Documents, Obligations or Collateral; (b)
presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by Agent on which an Obligor may in any way be liable, and
hereby ratifies anything Agent may do in this regard; (c) notice prior to taking
possession or control of any Collateral; (d) any bond or security that might be
required by a court prior to allowing Agent to exercise any rights or remedies;
(e) the benefit of all valuation, appraisement and exemption laws; (f) any claim
against Agent or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance
hereof.  Each Obligor acknowledges that the foregoing waivers are a material
inducement to Agent and Lenders entering into this Agreement and that Agent and
Lenders are relying upon the foregoing in their dealings with Obligors.  Each
Obligor has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel.  In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.
 
14.16.         Patriot Act Notice.  Agent and Lenders hereby notify Borrowers
that pursuant to the requirements of the Patriot Act, Agent and Lenders are
required to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot
Act.  Agent and Lenders will also require information regarding each personal
guarantor, if any, and may require information regarding Borrowers’ management
and owners, such as legal name, address, social security number and date of
birth.
 
14.17.         Amendment and Restatement.
 
(a)           Each Obligor, Agent, Issuing Bank and Lenders hereby agree that
upon the effectiveness of this Agreement, the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended and restated in their
entirety by the terms and conditions of this Agreement and the terms and
provisions of the Existing Credit Agreement, except as otherwise provided in the
next paragraph, shall be superseded by this Agreement.
 
(b)           Notwithstanding the amendment and restatement of the Existing
Credit Agreement by this Agreement, Parent and each applicable Borrower shall
continue to be liable to Agent and Lenders with respect to agreements on the
part of Parent and Borrowers under the Existing Credit Agreement to indemnify
and hold harmless Agent and Lenders from and against all claims, demands,
liabilities, damages, losses, costs, charges and expenses to which Agent and
Lenders may be subject arising in connection with the Existing Credit
Agreement.  This Agreement is given as a substitution of, and not as a payment
of, the obligations of Borrowers and Parent under the Existing Credit Agreement
and is not intended to constitute a novation of the Existing Credit
Agreement.  Upon the effectiveness of
 


 
-88-

--------------------------------------------------------------------------------

 


this Agreement all amounts outstanding and owing by Borrowers under the Existing
Credit Agreement shall constitute Obligations hereunder.
 
(c)           By execution of this Agreement all parties hereto agree that (i)
each of the “Security Instruments” and other “Loan Documents” under the Existing
Credit Agreement are hereby amended and restated by the Loan Documents hereunder
and (ii) all security interests and liens granted under the “Security
Instruments” under the Existing Loan Agreement shall continue and secure the
Obligations hereunder and the obligations of the Guarantors under the Loan
Documents.
 
[Remainder of page intentionally left blank; signatures begin on following
page.]
 


-89-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
 

 
BORROWERS:
 
COVENANT TRANSPORT, INC.
 
By:  /s/ M. David Hughes
Name:                    M. David Hughes
Title:                      Senior Vice President of Fleet Managementand
                               Procurement and Treasurer
 
Address:               400 Birmingham Highway
    Chattanooga, TN 37419
       Attn:  M. David Hughes
       Telecopy: (423) 825-7594
 
 
CTG LEASING COMPANY
SOUTHERN REFRIGERATED TRANSPORT, INC.
STAR TRANSPORTATION, INC.
 
By:  /s/ M. David Hughes
Name:                    M. David Hughes
Title:                      Vice President
 
Address:               400 Birmingham Highway
    Chattanooga, TN 37419
       Attn:  M. David Hughes
       Telecopy: (423) 825-7594
 
 
COVENANT ASSET MANAGEMENT, INC.
COVENANT TRANSPORT SOLUTIONS, INC.
 
By:  /s/ M. David Hughes
Name:                    M. David Hughes
Title:                      Treasurer
 
Address:               400 Birmingham Highway
    Chattanooga, TN 37419
        Attn:  M. David Hughes
        Telecopy: (423) 825-7594
 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
 
 

--------------------------------------------------------------------------------

 





 
PARENT:
 
COVENANT TRANSPORTATION GROUP, INC.
 
By:  /s/ M. David Hughes
Name:                    M. David Hughes
Title:                      Senior Vice President and Treasurer
 
Address:               400 Birmingham Highway
    Chattanooga, TN 37419
       Attn:  M. David Hughes
       Telecopy: (423) 825-7594
 
   



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
 
 

--------------------------------------------------------------------------------

 





 
AGENT AND LENDERS:
 
BANK OF AMERICA, N.A.,
as Agent and Lender
 
By:    /s/ Douglas Cowan
Name:                    Douglas
Cowan                                                      
Title:                      Senior Vice President
 
Address:               300 Galleria Parkway, Suite 800
       Atlanta, GA 30339-3153   
       Attn:  Zarah Elliott
       Telecopy: (423) 825-7594
 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
 
 

--------------------------------------------------------------------------------

 





 
JPMORGAN CHASE BANK, N.A.
 
By:  /s/ Jeff A. Tompkins
Name:                    Jeff A. Tompkins
Title:                      Vice President
 
Address:               2200 Ross Avenue, 9th Floor TX102921
                               Dallas, TX  75201
                               Attention:  Jeff Tompkins
                               Telecopy: 214-965-2594
 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
 
 

--------------------------------------------------------------------------------

 





 
TEXTRON FINANCIAL CORPORATION
 
By:   /s/ Susan M. Hall
Name:                    Susan M. Hall
Title:                      Senior Account Executive
 
Address:               575 Great oaks Way, Suite 210
                               Alpharetta, Georgia  30022
                               Attention:  Susan Hall
                               Telecopy: 770-360-1672
 

 
Back to Form 10-Q [form10-q.htm]
 
 
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page


 
 